  Case 3:19-cv-02074-G Document 31 Filed 11/15/19            Page 1 of 150 PageID 422


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF        §
AMERICA,                             §
                                     §
    Plaintiff and Counter-Defendant, §
                                     §
and                                  §
                                     §
    WAYNE LAPIERRE,                  §
                                     §
    Third-Party Defendant,           §
                                     §
v.                                   §                  Case No. 3:19-cv-02074-G
                                     §
ACKERMAN MCQUEEN, INC.,              §
                                     §
    Defendant and Counter-Plaintiff, §
                                     §
and                                  §
                                     §
MERCURY GROUP, INC., HENRY           §
MARTIN, WILLIAM WINKLER,             §
MELANIE MONTGOMERY, AND JESSE §
GREENBERG,                           §
                                     §
    Defendants.

                  DEFENDANTS’ AMENDED ANSWER
    AND DEFENDANT/COUNTER-PLAINTIFF ACKERMAN MCQUEEN, INC.’S
        AMENDED COUNTERCLAIM AND THIRD-PARTY COMPLAINT

       Subject to and without waiving Defendants’ pending Motion to Dismiss (Doc. 38), come

now Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc. (“Mercury”), Henry Martin

(“Martin”), William Winkler (“Winkler”), Melanie Montgomery (“Montgomery”), and Jesse

Greenberg (“Greenberg”) (collectively, “Defendants”), and file this, their Amended Answer to

Plaintiff’s First Amended Complaint (the “Complaint”) and Counter-Plaintiff AMc’s Amended

Counterclaim (the “Counterclaim”) and Amended Third-Party Complaint against Wayne LaPierre




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                    PAGE 1
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 2 of 150 PageID 423


(“LaPierre”) (“Third-Party Complaint”) and respectfully show the Court as follows:

                I.       RESPONSE TO “PRELIMINARY STATEMENT”

       The NRA adds these additional allegations and claims in order to expose a stunning pattern

of corruption, fraud, and retaliation by Defendants that continues to come to light. Since the NRA

terminated its relationship with AMc last Spring, newly unearthed text messages, emails, and

interviews with former AMc employees, customers, and others have made two things abundantly

clear: First, AMc exploited decades of trust and confidence in order to siphon assets from the

NRA, lining the agency’s pockets at the expense of its client and in violation of the law. Second,

AMc went to outrageous lengths to conceal and sustain its fraud, deploying scorched-earth tactics

against anyone who dared to scrutinize its conduct. When the NRA’s CEO, Wayne LaPierre, threw

his weight behind efforts to gain transparency into AMc’s business practices, the agency tried to

oust him from the NRA in a desperate final salvo. That scheme failed. AMc now faces a long-

overdue reckoning.

       ANSWER: Defendants deny the entirety of the first unnumbered paragraph
       of the Amended Complaint’s Preliminary Statement. Although Defendants
       admit that the relationship has indeed terminated, it was AMc who initially
       terminated the Services Agreement with the NRA.

       Until recently, the NRA could never have predicted that it would find itself at odds with its

longtime advisor and vendor. Since at least the 1980s, the NRA relied on AMc as its agent to

develop messaging, place advertising, and assist it in times of crisis. AMc’s pugnacious messaging,

reflected in its work with former NRA president Charlton Heston, favorably impressed NRA

stakeholders. However, by 2017, the NRA was paying tens of millions to AMc annually, and many

within the Association had grown suspicious that its experiment with a branded digital media

platform was not working. The experiment had begun at the inducement of AMc in 2016 and with

the intent to foster NRA membership growth, generate revenue and donations, and create a forum



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 2
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 3 of 150 PageID 424


for singularly promoting the NRA’s viewpoint on Second Amendment issues. This became known

as NRATV.

       ANSWER: Defendants admit that, until recently, the parties have had a
       favorable longstanding business relationship since the 1980s. Defendants lack
       knowledge or information sufficient to admit or deny what the NRA “could
       have predicted” or of what conduct it had “grown suspicious.” Defendants
       specifically deny the remaining factual allegations in the second unnumbered
       paragraph of the Amended Complaint’s Preliminary Statement.

        As AMc’s bills grew ever larger, NRATV’s messaging strayed from the Second

Amendment to themes which some NRA leaders found distasteful and racist. One particularly

damaging segment featured children’s cartoon characters adorned in Ku Klux Klan hoods.

Unfortunately, attempts by the NRA to “rein in” AMc and its messaging were met with responses

from AMc that ranged from evasive to hostile. At the same time, when NRA executives sought

performance metrics for NRATV, AMc contrived a pretext to demand that each interlocutor be

sidelined or fired. Simultaneously, in closed-door meetings with Mr. LaPierre (which AMc insisted

remain “confidential”), the agency presented fabricated and inflated sponsorship and viewership

claims. The simple request for the number of “unique visitors” to the site was not answered, despite

multiple attempts by Mr. LaPierre and other NRA executives. In fact, AMc’s representations to

the NRA leadership regarding the viewership for the digital platform it created, presented, and

administered were, by 2017, intentionally (and wildly) misleading. Tellingly, when NRATV finally

shut down in June 2019, no one missed it: not a single sponsor or viewer even called, confirming

what at least some NRA executives suspected—the site had limited visibility and was failing the

accomplish any of its goals.

       ANSWER: Defendants deny the entirety of the third unnumbered paragraph
       of the Amended Complaint’s Preliminary Statement.

       Sadly, it is also now known that AMc’s abuse of the trust placed in the agency neither

began nor ended with NRATV. Since commencing its investigation into AMc’s alleged abuses,


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 3
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 4 of 150 PageID 425


the NRA has acquired documents and information indicating that AMc fraudulently double-billed

the NRA (and perhaps other clients) for professional time and equipment needs, among other

things. For example, during 2018, AMc billed the NRA for time spent by one of its highest-paid

employees, Lt. Col. Oliver North (“North”), for filming an NRATV documentary series. However,

very little filming took place—because North was negligent in his contractual duties, as he focused

time and energy in 2018 attempting to derail the NRA’s inquiries into AMc’s business and billing

practices. Those attempts culminated in an extortion threat delivered during the NRA’s Annual

Meeting in April 2019, when AMc, via North, demanded that unless Mr. LaPierre immediately

withdrew the pending lawsuit against it and resigned from office, AMc would publicize portions

of confidential documents misleadingly curated to cause maximum reputational harm to the NRA.

After Mr. LaPierre rebuffed AMc’s threat and reported it to the entire Board of Directors of the

NRA in an open letter, one of the agency’s co-conspirators lamented privately: “[h]e is kicking

our side’s ass,” and stated that Mr. LaPierre’s challengers would benefit from “leak[ing] AMc’s

info.” Immediately, in stark violation of its contractual and fiduciary duties, AMc proceeded to

“leak” the threatened documents. To this day, AMc continues to breach its nondisclosure

obligations and wage false, punitive reputational attacks against the NRA and Mr. LaPierre.

Considering the multi-faceted scheme perpetrated on the NRA, it is beyond doubt that AMc and

the other Defendants believe they are above the law.

       ANSWER: Defendants deny the entirety of the fourth unnumbered paragraph
       of the Amended Complaint’s Preliminary Statement.

        Notwithstanding the termination of the parties’ Services Agreement, AMc and the other

Defendants continue to improperly refer, directly and indirectly, to the NRA on AMc’s website

and to use the NRA’s intellectual property rights. Those references and use of associated

intellectual property rights are not only unauthorized and unlicensed, but also falsely suggest that



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 4
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 5 of 150 PageID 426


the NRA endorses AMc’s services in connection with NRATV, which it does not.

        ANSWER: Defendants admit that the parties’ Services Agreement has
        terminated, but specifically deny that AMc “improperly” references the NRA
        on its website in any manner, engages in any “unauthorized” or “unlicensed”
        use of NRA intellectual property, or “falsely suggest[s]” NRA’s endorsement
        of AMc’s services.

        AMc’s website also includes references to other failed client representations—to create the

false impression that all of the featured campaigns were successful, including NRATV. Many of

these campaigns, which cost clients tens of millions of dollars, were shut down because of their

ineffectiveness, costliness, and Defendants’ reluctance to provide specific performance data in

accordance with its obligations. Accordingly, the NRA brings claims to enjoin AMc and the other

Defendants from continuing to falsely make claims in public regarding their services to the NRA.

In addition, the NRA brings this action to enjoin any further infringing and unauthorized or

unlicensed use of its brand or its copyrights on the part of AMc.

        ANSWER: Defendants deny all factual allegations within the sixth
        unnumbered paragraph of the Amended Complaint’s Preliminary Statement,
        particularly the suggestion that its website contains references to “other
        failed” relationships or that campaigns were “shut down.” Defendants admit
        that the NRA seeks injunctive relief in the present action, but denies that they
        have engaged in any infringement, false claims, or other improper conduct
        that would entitle the NRA to such relief. Defendants deny that the NRA is
        entitled to any of the relief sought in the Amended Complaint.

        Finally, the NRA seeks to redress AMc’s breaches, and subdue AMc’s ongoing bad acts,

so that it can close this regrettable chapter of its history.

        ANSWER: While Defendants agree that the events forming the basis of this
        lawsuit are indeed “regrettable,” Defendants specifically deny any “breaches”
        or “bad acts” that would entitle the NRA to the relief it seeks, and deny that
        the NRA is entitled to any of the relief sought in the Amended Complaint.

                    II.       PARTIES AND RELEVANT NON-PARTIES

A.      Plaintiff and Counter-Defendant the NRA

        1.      Plaintiff the NRA is a not-for-profit corporation organized under the laws of the


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 5
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                             Page 6 of 150 PageID 427


State of New York with its principal place of business located in Fairfax, Virginia. The NRA is

America’s leading provider of gun-safety and marksmanship education for civilians and law

enforcement. It is also the foremost defender of the Second Amendment of the United States

Constitution. A 501(c)(4) tax-exempt organization, the NRA has approximately five million

members, hundreds of thousands of donors, and many millions more who support its legendary

advocacy.

         ANSWER: Defendants admit those portions of paragraph 1 that are factual
         in nature. Defendants can neither admit nor deny the self-laudatory opinions
         expressed therein and therefore deny same.1

         2.      The NRA is the Counter-Defendant to the Counterclaims and Third-Party Claims

filed by AMc on October 1, 2019.

         ANSWER: Defendants admit the allegations in paragraph 2.

B.       Defendants

         3.      Ackerman is a for-profit business corporation organized under the laws of the State

of Oklahoma with its principal place of business located in Oklahoma City, Oklahoma. It admits

that is an advertising and public relations agency that counted the NRA as its largest client for

more than thirty years. Ackerman maintains a principal office in Dallas, Texas, out of which the

NRA’s account was serviced. That office is located at 1717 McKinney Avenue, Suite 1800, Dallas,

Texas 75202. Ackerman is a Defendant in the original action filed by the NRA on August 30,

2019, as well as a Defendant to the additional causes of action asserted in this First Amended

Complaint. It is also a Counterclaimant and Third-Party Plaintiff in connection with the



1
  It should be noted that the reference to hundreds of thousands of donors creates a misleading impression. See Class
Action brought by a major NRA donor as class representative, on behalf of others similarly situated, casting serious
doubt on these and other self-congratulatory offerings by the NRA. Case No. 3:19-cv-00679, styled David Dell Aquila
v. Wayne LaPierre, the National Rifle Ass’n, and the NRA Foundation, in the Middle District of Tennessee; see also
https://www.thedailybeast.com/national-rifle-association-fundraising-letter-we-could-shutter-very-soon (reporting
on $55 million reduction in annual donations 2015-2017).


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                           PAGE 6
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 7 of 150 PageID 428


Counterclaims and Third-Party Claims it filed on October 1, 2019.

       ANSWER: Defendants admit the allegations in the first, fifth, and sixth
       sentences of paragraph 3. Defendants deny that the NRA was AMc’s “largest
       client for more than thirty years.” Defendants also deny that the NRA was
       “serviced” exclusively out of AMc’s Dallas office, and instead was serviced
       from several other AMc offices in addition. Finally, Plaintiff alleges the
       incorrect address for AMc’s Dallas office.

       4.      Defendant Mercury is a for-profit business corporation organized under the laws of

the State of Oklahoma with its principal place of business located in Alexandria, Virginia. Mercury

is a wholly-owned subsidiary of Ackerman and specializes in public communications strategy,

including on behalf of advocacy groups such as the NRA. Mercury was a party to the Services

Agreement (defined below) with the NRA. Mercury maintains a principal office in Dallas, Texas,

from which it serviced the NRA’s account. In particular, that office is located at the same address

as Ackerman’s Dallas office—1717 McKinney Avenue, Suite 1800, Dallas, Texas 75202.

Mercury engaged in all the wrongful conduct detailed in this amended complaint.

       ANSWER: Defendants admit that Mercury is AMc’s subsidiary, that it is
       located in Alexandria, Virginia, that it provides active public communications
       strategy, and that as AMc’s subsidiary, it was a party to the Services
       Agreement with the NRA. Defendants deny that Mercury maintains any type
       of corporate office in Dallas, Texas, and denies that the corporate address
       listed for AMc is correct. Defendants further deny that Mercury has engaged
       in any “wrongful conduct,” either in connection with its performance under
       the Services Agreement or otherwise.

       5.      Defendant Winkler resides in Edmond, Oklahoma. Winkler is affiliated with

business entities located in this District, including DJ Investments LLC, which operates in this

District under the assumed name of 3905 Amherst Ave UPT, LLC and owned property at 3905

Amherst Ave Dallas (University Park), Texas 75225, and WBB Investments LLC, a Texas limited

liability company. During the relevant time period, Winkler served in the senior leadership of

Ackerman as Chief Financial Officer. He is also a certified public accountant. During the relevant

time period, Winkler and other senior AMc officers and employees travelled to this District for


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 7
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 8 of 150 PageID 429


meetings with NRA officials at Ackerman’s Dallas offices and/or other locations within this

District. These activities are relevant to the claims asserted herein because they concerned, among

other things, AMc’s billing practices and representations about NRATV’s performance and

viewership. Winkler engaged in wrongful conduct detailed in this amended complaint.

       ANSWER: Defendants deny that Winkler is affiliated with any entity called
       3905 Amherst Ave UPT, LLC, and further deny that Winkler ever traveled to
       the Dallas office of AMc to discuss “AMc’s billing practices” or
       “representations about NRATV’s performance and viewership.” Defendants
       deny that Winkler engaged in any wrongful conduct. Defendants admit the
       remaining allegations in paragraph 5.

       6.      Defendant Montgomery resides in Dallas County, Texas with her place of business

located at Ackerman’s Dallas, Texas offices. During the relevant time period, Montgomery held

several roles, including the Executive Vice President/Management Supervisor, and, as stated on

Ackerman’s website, has “work[ed] on the [NRA] account.” Montgomery engaged in wrongful

conduct detailed in this amended complaint.

       ANSWER: Defendants admits the allegations in the first two sentences
       paragraph 6, denying the remaining allegations.

       7.      Defendant Martin is an individual who resides in Dallas County, Texas. Martin has

served as Ackerman’s Chief Creative Officer since 2010. During the relevant time period, Martin

participated in the conduct which forms the basis of this suit, including, but not limited to, his

participation and work in connection with the NRATV website and digital platform.

       ANSWER: Defendants admit the allegations in the first sentence of paragraph
       7, denying the remaining allegations.

       8.      Defendant Greenberg is an individual who resides in Dallas County, Texas. During

the relevant time period, Greenberg served as Ackerman’s Chief Strategy Officer. Greenberg

participated in the conduct which forms the basis of this suit, including, but not limited to, his

participation and work in connection with the NRATV website and digital platform.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 8
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 9 of 150 PageID 430


       ANSWER: Defendants admit the allegations in the first two sentences of
       paragraph 8, denying the remaining allegations.

C.     Unnamed, Non-Party Co-Conspirators and Relevant Non-Parties

       9.      Dan Boren is an individual who is an executive of the Chickasaw Nation and not

an employee of AMc. Mr. Boren entered into an agreement, combination, and/or conspiracy with

the Defendants for the purpose of carrying out the fraudulent behavior, the attempt to de-railing

the resulting NRA investigation, and the attempt to extort Mr. LaPierre and the NRA alleged

herein. In addition, there exists a small group comprising former vendors, professionals, and

consultants of the NRA whose economic incentives, like AMc’s, were challenged by the NRA

investigation and, like Mr. Boren, joined the agreement, combination, and/or conspiracy.

       ANSWER: Defendants admit that Dan Boren is not an employee of AMc and
       deny the remaining allegations in paragraph 9.

       10.     Oliver North is an individual who resides in South Carolina and/or the

Commonwealth of Virginia. Mr. North is a former president of the NRA. Unbeknownst to the

NRA until recently, North is also a full-time employee of Ackerman.

       ANSWER: Defendants admit the allegations in the first two sentences of
       paragraph 10, denying the remaining allegations.

                          III.     JURISDICTION AND VENUE

       11.     The Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338, because this is a civil action involving claims arising under the laws of

the United States.

       ANSWER: Defendants admit the allegations in paragraph 11.

       12.     The Court has supplemental jurisdiction over the state law claims in this action

pursuant to 28 U.S.C. § 1367, because the state law claims are sufficiently related to the other

claims in the action subject to original jurisdiction that they form part of the same case or



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 9
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 10 of 150 PageID 431


controversy under Article III of the United States Constitution.

       ANSWER: Defendants admit the allegations in paragraph 12.

       13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claims occurred in this District. As stated above,

during the relevant time period, NRA senior officers and employees would regularly travel to this

District to hold meetings with Defendants. These meetings are relevant to claims asserted herein

and concerned Defendants billing practices and NRATV. Defendant AMc has also admitted that

it maintains a principal office in Dallas, Texas, out of which the NRA’s account was serviced.

Three Individual Defendants work out of that office, which also doubles as a corporate office for

Defendant Mercury.

       ANSWER: Defendants admit the allegations in paragraph 13, except to deny
       any suggestion or implication that Mercury maintains a principal office or any
       type of corporate presence in Dallas County, Texas.

                            IV.       FACTUAL BACKGROUND

A.     For Decades, The NRA Relied On Ackerman To Perform Public Affairs Services
       Requiring A High Level of Trust

       14.     The NRA and AMc worked closely together for more than 30 years. In 2017 alone,

the NRA paid more than $40 million to AMc. Over that decades-long relationship, the NRA

reposed extensive trust and confidence in AMc to perform a wide range of services, including

public relations and strategic marketing; planning and placement of media; management of digital

media and websites; and the management of NRATV, a digital-media platform frequently

perceived by the public as the “voice” of the NRA. By its nature, this work was publicly and

politically sensitive and required the NRA to entrust AMc with confidential (and often privileged)

information.

       ANSWER: Defendants admit that AMc performed a wide range of services
       for the NRA during the parties’ multi-decade business relationship, but lack


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 10
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 11 of 150 PageID 432


       knowledge as to the level of trust and confidence “reposed” in AMc during
       that time. Defendants deny that the NRA paid “more than $40 million” to
       AMc, to the extent that such allegation implies that the sums paid were for
       services actually rendered by AMc. Defendants deny that AMc was entrusted
       with “privileged” information as part of its performance under the Services
       Agreement.

       15.     AMc’s work on behalf of the NRA was governed by successive incarnations of a

Services Agreement containing detailed specifications for how various types of work performed

by Ackerman should be budgeted and billed. Each Services Agreement provided that certain

categories of services, such as Owned Media and Internet Services, would be compensated with

an agreed annual fee, while other services were required to be invoiced on an ad hoc basis based

on estimates furnished by AMc and approved by the NRA. Consistent with the sensitive nature of

AMc’s services, the Services Agreement strictly limits use and disclosure by AMc, and its

individual employees (who were themselves fiduciaries of the NRA), of information acquired

during AMc’s work on behalf of the NRA.

       ANSWER: Defendants admit the allegations of paragraph 15 and that the
       Services Agreement speaks for itself, except that Defendants deny the legal
       conclusion that AMc or any of its individual employees were fiduciaries of the
       NRA.

       16.     Specifically, Section IV of the Services Agreement provides that AMc “shall not

disclose, directly or indirectly, to any third party, any ... data, materials or information ... made

known to AMc as a result of AMc’s providing [contracted-for services] . . . without the prior

express written permission of [the] NRA.” AMc may use the NRA’s confidential information

“only for the limited purpose of providing its [s]ervices to the NRA,” and AMc “warrants and

agrees to prevent disclosure of Confidential Information by its employees, agents, successors,

assigns and subcontractors.”

       ANSWER: Defendants admit that the referenced Services Agreement speaks
       for itself.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 11
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 12 of 150 PageID 433


       17.     Notably, AMc served as the NRA’s agent for several purposes pursuant to the

Services Agreement and as a consequence of the trust and confidence placed in AMc by the

Association. Therefore, AMc owed fiduciary duties to the NRA. For example, the Services

Agreement provided for AMc to act “on [the] NRA’s behalf,” and subject to the NRA’s control,

with respect to purchasing, planning, and placement of media—activities that required the NRA to

entrust AMc with nonpublic information about its communication strategy. In its capacity as the

NRA’s agent, AMc was required to demonstrate “the same high standard of good faith and loyalty”

to the NRA as would be “required ... of an attorney to his client.” Indeed, owing to the parties’

decades of close collaboration, their relationship of trust and confidence existed prior to, and apart

from, the execution of the Services Agreement. AMc’s common-law duties of loyalty were further

codified and buttressed by contractual confidentiality provisions.

       ANSWER: Defendants lack knowledge sufficient to admit or deny the NRA’s
       level of “trust and confidence” in AMc, and therefore deny same. Defendants
       specifically dispute and deny the legal conclusion that AMc or any of its
       employees were agents or fiduciaries of the NRA at any point during the
       parties’ business relationship.

       18.     AMc monthly invoiced the NRA for a wide variety of expenses. Consistent with

the substantial scope and dollar value of the services rendered by AMc for the NRA, the Services

Agreement contained detailed guidelines identifying categories of expenses that could be invoiced

to the NRA, and conditions for their reimbursement. For example, hotel and meal expenses were

required to be authorized in writing, in advance, by the NRA. Over the parties’ decades-long course

of dealing, underlying receipts and other support for AMc’s expenses were not transmitted to the

NRA alongside AMc’s invoices but, rather, were supposedly maintained at AMc’s offices. This

practice was followed at AMc’s suggestion, in order to ensure that AMc’s work pertaining to

matters such as donor development, strategic planning, and legal items remained confidential.

       ANSWER: Defendants admit the allegations in the first sentence of paragraph


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                            PAGE 12
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 13 of 150 PageID 434


       18, denying the remaining allegations.

       19.     Of course, the NRA was repeatedly assured that appropriate documentation was

retained by AMc and could be audited anytime at the NRA’s request. Indeed, AMc offered

elaborate assurances not only that its recordkeeping was secure and accurate, but that AMc was

the most secure repository for travel itineraries and other documents raising potential security

issues. It is now known that these representations were false when made, with a specific intent to

induce the NRA to maintain or increase its reliance on AMc. The NRA has only recently

discovered that for years no one kept or maintained reasonable documentation that would justify

or support the accuracy of the sums of money AMc represented it was owed in the billing

statements it sent to the NRA.

       ANSWER: Defendants deny the allegations in paragraph 19.

       20.     Given its responsibilities, AMc took an active role in shaping the public image of

the NRA’s principals and executives, including Mr. LaPierre. Based on AMc’s advice, and subject

to billing procedures AMc recommended and established, Mr. LaPierre, over a fifteen-year period,

incurred wardrobe and related expenses for countless television appearances, filming of

commercials, and other outward-facing brand-development activities. The majority of those

activities were specifically directed, choreographed and produced by AMc. As such, expenses

were initiated at AMc’s direction and records relating thereto were to be maintained by AMc. Of

course, AMc should not have incurred (let alone sought reimbursement for) any expenses which

it believed inappropriate.

       ANSWER: Defendants deny the allegations of paragraph 20, except to admit
       that AMc took an active role in shaping the public image of LaPierre.

B.     Branded News—The Growth of NRATV

       21.     During the late 1990s, under the leadership of its then-president, AMc decided to



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 13
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 14 of 150 PageID 435


radically alter its business from that of a traditional ad agency to a creator and broadcaster of

original media content. AMc saw the growth of digital networks as an opportunity for large entities

to craft and advance their own brand messaging through television production. It saw the content-

production business as lucrative, exciting, and cutting-edge, but did not consider or care whether

its clients would actually benefit from such services. If AMc could hawk “television-style

production” at a profit, it would do so—and it did.

       ANSWER: Defendants deny the allegations in paragraph 21.

       22.     AMc touted its new business philosophy as follows:

       EVERY BUSINESS AND INDIVIDUAL HAS THE ABILITY TO BECOME A
       MEDIA COMPANY

       If you have an audience that cares about what you have to say, you can create and
       distribute content with complete autonomy. No one else should capture or distribute
       those stories better than you. And in this era of communication, it has never been
       more affordable or efficient for you to begin.

       ANSWER: Defendants admit that the quoted language in paragraph 22 can
       be found on AMc’s website. Defendants deny its characterization as a “new
       business philosophy” but respond that it is simply describing one of the many
       types of services offered by AMc.

       23.     Of course, fundamental to AMc’s optimism about its “new” direction was its belief

that it could convince its largest client, the NRA, to “buy into” the concept. Thus, in the early

2000s, AMc set out to induce the NRA to finance the creation of its own branded news platform.

Plying the NRA with glowing prognostications about the lucrative benefits of “owned media,”

AMc persuaded the NRA to launch its initial digital-video platform known as “NRA News” in

2004. The NRA had long relied on AMc to place advertising via traditional media, including

conventional television channels. To AMc, the funds remitted to real media outlets were funds

available for the Association “to invest” in building studios and other assets from which AMc

might profit. NRA News was the beginning of that effort.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 14
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 15 of 150 PageID 436


       ANSWER: Defendants deny the allegations in paragraph 23, except to admit
       that AMc did indeed, at various times, “place advertising via traditional
       media, including conventional television channels,” for the NRA.

       24.     The annual budget for NRA News quickly, substantially climbed, from $1.6 million

in 2004 to $4.594 million by 2014. For example, from 2004 through 2014, there was some evidence

that NRA News was attracting the viewership AMc promised: even late at night, live programs

with call-in components seemed to be generating promising call volume. AMc generated glossy,

confidential PowerPoint presentations—which it would display for the NRA during meetings but

would refuse to provide “in writing”—that claimed that NRA News generated tens of millions of

valuable engagements and views.

       ANSWER: Defendants deny the allegations in paragraph 24.

       25.     Based on the reported success of NRA News, the NRA agreed to experiment with

an expanded version of the platform. Beginning in 2016, AMc CEO Angus McQueen

(“McQueen”) began lobbying Mr. LaPierre with glowing projections about the benefits of

expanded programming on an NRA-branded digital platform. Seeking to induce Mr. LaPierre to

substantially increase the NRA’s investment in the media segment to over $10 million dollars,

McQueen seized on the rise of digital media and persuasively claimed that developing such a

digital platform was simply “part of being a 21st century company” and that “we can’t let the status

quo continue.” Emphasizing the need to act quickly, McQueen stated that the “NRA needs to lead

change in the marketplace” and “not become a follower.” Tying his themes together, McQueen

asserted that the NRA “must put its message in all delivery systems,” including the expanded

digital platform.

       ANSWER: Defendants deny the allegations in paragraph 25.

       26.     Highlighting the concept’s financial viability, McQueen pressed that “we must

vastly modernize the entire economic under-performance of [the] NRA.” Ultimately, he pointedly


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 15
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 16 of 150 PageID 437


emphasized that the “NRA needs to find new ways to make money” and that the digital platform

concept presented “a good opportunity to generate revenue.” Indeed, Defendants assured the NRA

that its substantial investment would “pay for itself” in short order, via a combination of “soft” and

“hard” monetization, including paid commercial sponsorships for live programs. In fact, AMc

assured the NRA that based on its experiences for other clients that this substantial investment

would “pay for itself” within three years max. In reliance on these representations, the digital

platform was launched in 2016 under the brand NRATV.

       ANSWER: Defendants deny the allegations in paragraph 26.

       27.     Although the creative content generated for NRATV constituted work for hire for

copyright purposes (and was owned by the NRA), NRATV was managed and controlled—its

talent hired and supervised, and its programming scripted—by AMc. From the outset, NRATV

was expensive, costing more than $12 million in its first year. However, AMc claimed that the

largest subset of this expense, which pertained to live programming, was “the key” to the success

of the platform. Having served the NRA for decades, AMc knew what its client desired in the

digital media space: (1) outreach to new potential members (especially of a younger generational

cohort), (2) a self-sustaining platform, and (3) a vehicle to advance its mission and Second

Amendment advocacy. AMc represented that NRATV would be built and managed to serve these

purposes.

       ANSWER: Defendants deny the factual allegations and legal conclusions in
       paragraph 27, except to admit that AMc hired and supervised talent and
       programming for NRATV.

       28.     Within NRATV’s first year, AMc falsely reported that the platform generated

millions of “engagements” and views. Noting the NRA’s keen interest in the platform’s viewership

and sponsorship figures, AMc promised to bring consulting a firm, Performance Improvement

Partners (“PIP”), to provide “data analytics and insights” tracking NRATV’s performance. In the


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                            PAGE 16
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 17 of 150 PageID 438


interim, AMc purported to update the NRA regularly on NRATV’s metrics. During meetings held

on the following dates, at the following locations, AMc staff—generally consisting of Nader

Tavangar, Peter Farrel, Revan McQueen, and Defendants—delivered PowerPoint presentations

boasting that NRATV consistently generated millions of views, including “completed” and

“engaged” views:

             Meeting Date                 Meeting Location
             October 24, 2017             Teleconference/Polycom
             November 28, 2017            Mercury Group Offices
             January 3, 2018              Ackerman Offices (Dallas, Texas)
             February 1, 2018             Las Vegas, Nevada
             February 19, 2018            Ackerman Offices (Dallas, Texas)
             April 11, 2018               Ackerman Offices (Dallas, Texas)
             September 4, 2018            Teleconference/Polycom
             October 11, 2018             Ackerman Offices (Dallas, Texas)
             October 23, 2018             Teleconference/Polycom
             October 30, 2018             Ackerman Offices (Dallas, Texas)
             November 28, 2018            Teleconference/Polycom
             December 5, 2018             Teleconference/Polycom
             January 18, 2019             Ackerman Offices (Dallas, Texas)

       ANSWER: Defendants deny the factual allegations in paragraph 28, except
       to admit that the referenced meetings did occur.

       29.    In these closed-door meetings (which Ackerman insisted upon, ostensibly for

reasons of “confidentiality”), with Mr. LaPierre and sometimes others from the NRA leadership

in attendance, Defendant Montgomery and others made purposely inflated sponsorship and

viewership claims now known to be false in order to induce the NRA to continue investing millions

upon millions in NRATV and, by extension, AMc. In each of the thirteen meetings listed in the

above chart, Defendants led the NRA to believe that NRATV’s viewership numbered in the

millions and that Defendants were generating many millions of dollars in value for the NRA. They



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 17
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 18 of 150 PageID 439


did so not with facts or evidence but through a carefully coordinated scheme to present misleading,

out-of-context, and conjured-up statistics for the consumption of the NRA leadership.

        ANSWER: Defendants deny the allegations in paragraph 29.

        30.     Of course, viewership is the raison d’etre of digital advertising and content

creation. By creating attention-catching content, digital creators and their marketing firms aim to

develop a base of loyal viewers who will eventually support the organizations who create it. This,

in turn, attracts advertisers and sponsors for the programming or other digital content, which pay

based on the number of unique “eyeballs” or “click-throughs” provided by the content. As digital

marketing has become increasingly important for businesses and non-profits alike, an entire

industry has arisen which collects, aggregates, analyzes, and presents viewership data. That data—

which can be so granular as to identify distinct individual viewers of digital media—can provide

valuable insight to organizations seeking to develop their brand and win the loyalty of the viewing

public. However, due to content creators’ heavy reliance on these digital metrics, inaccuracies can

be consequential and damning.

        ANSWER: Defendants deny the allegations in paragraph 30.

        31.     Over the course of more than thirteen meetings and countless emails, Defendants

systematically misrepresented and overstated the viewership performance of NRATV. In response

to the consistent inquiries of NRA leadership generally, and Mr. LaPierre specifically, Defendants

fabricated or massaged data in an intentionally misleading fashion to falsely suggest a robust,

growing viewership for NRATV. In reality, AMc knew—based on underlying, unvarnished,

fulsome metrics that it intentionally withheld from the NRA—that NRATV was an abject failure.

        ANSWER: Defendants deny the allegations in paragraph 31.

        32.     AMc’s contrived, cherry-picked figures misrepresented NRATV’s viewership data

in at least two respects.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 18
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 19 of 150 PageID 440


       ANSWER: Defendants deny the allegations in paragraph 32.

       33.     First, the figures presented by Defendants fraudulently misrepresented or omitted

the number of distinct viewers of NRATV content. It is fundamental that the nominal quantity of

“clicks,” or “views,” achieved by particular digital content is of minimal informative value,

including because each “click” or “view” does not necessarily represent a unique user. For

example, a user’s web browser might automatically refresh a video or a page at routine intervals,

simulating hundreds or thousands of views; less egregiously, a single user might intentionally click

on a piece of content multiple times—which is favorable, but not as valuable as clicks from several

separate viewers. Accordingly, responsible media companies disaggregate their total click figures

and discern, using data provided by Google and other analytics services, the total number of

distinct users. AMc declined to do that. Instead of providing an accurate account of the number of

distinct users—a number which AMc knew would raise the alarm that NRATV was failing— AMc

provided only aggregate data, thereby creating the false impression that NRATV had

substantially more unique viewers than it actually did. That false representation was intended to

induce the NRA to continue its investment in NRATV and, by extension, AMc.

       ANSWER: Defendants deny the allegations in paragraph 33.

       34.     Second, the figures presented by Defendants fraudulently inflated NRATV’s

viewership figures by failing to rigorously differentiate between genuine views and merely

incidental ones. Genuine views represent instances in which a user encounters content and then

volitionally interacts with it in some way—rather than immediately navigating elsewhere. Merely

incidental views, by contrast, are “views” which occur only because an individual user happens to

scroll past NRATV content on a webpage. The importance of this distinction is obvious. While

genuine viewers represent those who actually watch NRATV content and thus are exposed to the

NRA’s messaging and ideas, merely incidental viewers are not. Although AMc occasionally


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 19
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 20 of 150 PageID 441


purported to distinguish total views from “engaged” views, its calculations overrepresented the

number of “engaged” views.

       ANSWER: Defendants deny the allegations in paragraph 34.

       35.     The presentation made by senior corporate executives of AMc to the NRA

leadership in October 11, 2018 (one of the meetings identified in the chart) is illustrative of the

agency’s efforts to hoodwink the NRA through tortured, fraudulent statistics and misleading

generalizations about the platform’s performance. Just as they had done in previous meetings,

AMc produced a glossy PowerPoint presentation which purported to, in the words of Defendant

Montgomery, present “all things NRATV,” including its “analytics.” It did nothing of the kind.

Rather than candidly discuss NRATV’s disastrous performance, known internally to Defendants,

Defendant Montgomery falsely touted its success. For example, the presentation asserted that

NRATV was “the strongest media outlet covering the Second Amendment,” and that NRATV had

seen “tremendous increase[s] in [the] time spent on the site.” Each of these representations was

accompanied by a bevy of out-of-context and misleading statistics. Not once did Defendant

Montgomery or any other Ackerman employee disclose the crucial actual and unique viewership

data that would contradict her misleading statements about the performance of NRATV. Among

the outrageous representations made was that the total viewership of NRATV, in a mere eight

months, had received over two-hundred million views, thereby suggesting that NRATV content

had reached two-thirds of the United States. This representation, like the many others made during

the course of AMc’s meetings with NRA executives regarding NRATV, was fraudulent and

false—and AMc knew it.

       ANSWER: Defendants deny the allegations in paragraph 35, except to admit
       that a meeting did occur on October 11, 2018. Defendants deny that any such
       presentation was given at this meeting.

       36.     Apparently not content to hide from the NRA the platform’s actual viewership


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 20
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 21 of 150 PageID 442


figures, Defendants also concocted a series of “valuations” which had no basis in reality. For

example, in Q3 2018, representatives from the NRA and AMc, including Defendants Montgomery,

Martin, and Greenberg, held a meeting to discuss the valuation of NRATV. At the meeting,

Defendants touted a proprietary “AM Conservative Approach” formula, which it insisted provided

a conservative estimate of the Earned Media Value (EMV) generated by NRATV in excess of $13

million. Adopting a separate, less-conservative formula, Defendants represented that NRATV

should actually be valued at $45 million annually, a figure justified by citing “total views” of

NRATV content. In addition to being based on “total view” figures that Defendants knew to be

misleading for the reasons discussed above, the more fundamental problem with these “valuations”

is that they have no basis in fact. Rather, by presenting these valuations and contending they are

based on a proprietary formula, Defendants intentionally deceived the NRA into believing that its

substantial investment in NRATV was generating outstanding returns when, in fact, the primary

beneficiary of the initiative were the Defendants.

       ANSWER: Defendants deny the allegations in paragraph 36.

       37.     Further illustrating the slipshod and dishonest approach to valuation, in a meeting

held on October 11, 2018, at AMc’s offices in Dallas, Texas, and in correspondence dated May

13, 2019, Defendant Montgomery made representations that purported to calculate the value of the

NRA’s digital media presence. Using a formula based solely on the “cost to get . . . published”—

that is, the cost to AMc—Montgomery presented a valuation based, not on the value the NRA

received, but on putative costs incurred by AMc. In doing so, Montgomery effectively represented

on behalf of Defendants that, in paying AMc to conduct digital media operations, the NRA was

receiving substantial value on its investment. That representation was not based upon any reliable

measure of the benefit the NRA received due to its digital media presence; the sole measure of the

“value” used by AMc was its own profitability.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 21
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 22 of 150 PageID 443


       ANSWER: Defendants deny the allegations in paragraph 37, except to admit
       that a meeting did occur on October 11, 2018.

C.     Troubled Waters: The Demise of NRATV

       38.     By 2017, the annual budget for NRATV grew to over $20 million annually—a

number that was viewed by NRA leadership as unsustainable without tangible proof that the

platform would soon monetize itself. As described above, the Association began, in 2017, to press

AMc for actual, reliable proof that the platform was reaching its projected objectives or

deliverables—membership growth, actual unique viewership information, and/or signs that others

(e.g., advertisers or sponsors) would invest in the platform.

       ANSWER: Defendants deny the allegations in paragraph 38.

       39.     At the same time, the leadership of the NRA—especially Mr. LaPierre—began to

question whether the messaging associated with NRATV’s live programming actually served as a

benefit to the Association’s mission. As NRATV often became viewed as a dystopian cultural rant

that deterred membership growth, NRA leadership requested greater directional control and

coordination over the content of NRATV programming.

       ANSWER: Defendants deny the allegations in paragraph 39. To the extent
       that NRATV became viewed as a “dystopian cultural rant,” responsibility for
       the “deterred membership growth,” if any, is due to the acts and omissions of
       Plaintiff NRA and Third-Party Defendant LaPierre, himself.

       40.     As these factors coalesced, the ownership at AMc—fearing the loss of its most

important income-producing activity—became increasingly secretive, hostile and determined to

“protect” its “economics” with the NRA.

       ANSWER: Defendants deny the allegations in paragraph 40.

       41.     In what has turned out to be an unfortunate “public reveal” of AMc, it is now known

that NRATV was, by the dawn of 2018, a reflection of what AMc itself had become—an economic

burden to the NRA. Infected by a bizarre sense of entitlement, by 2018, the leadership of AMc


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 22
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 23 of 150 PageID 444


seemed to believe that it was “entitled” to an unfettered flow of tens of millions of dollars from

the NRA—whether or not it actually served the best interests of its client. Although the agency

had, undeniably, provided benefits to the Association for many years, by 2018 it is now known

that AMc was riddled with corruption, driven by the greed of its leadership and determined to

entrench its “cash flow” from the NRA.

       ANSWER: Defendants deny the allegations in paragraph 41.

       42.     As the trial in this matter will reveal, the NRA was victimized by its most trusted

vendor. And in many ways, the unravelling of NRATV provides useful insight into the demise of

AMc.

       ANSWER: Defendants lack the knowledge to admit or deny whether AMc
       was Plaintiff’s “most trusted vendor,” and therefore deny same. Defendants
       deny the remaining allegations in paragraph 42.

       43.     Importantly, AMc had reason to know that even its most conservative projections

for NRATV were fanciful. By 2016, when NRATV debuted, another AMc client had already

agreed to experiment with the “owned media” concept—and it was an unmitigated failure. The

American Clean Skies Foundation (“ACSF”), an energy-industry advocacy group, hired AMc in

2008, and was promptly sold a bill of goods similar to the one pitched by AMc to the NRA,

including an “owned media” digital-video channel. ACSF’s ensuing experience with AMc, and

the resulting “Clean Skies TV” product, was so disastrous that ACSF’s former general counsel

contacted the NRA and offered assistance with this lawsuit, noting: “I’m pleased to see [AMc] get

called on their practices finally.” After ACSF’s reasonable requests for information about Clean

Skies TV’s budgets and operations went unanswered, ACSF fired AMc in 2009. Even as it made

elaborate representations to the NRA that digital video “owned media” was the future of public

relations, and that the steep costs associated with NRATV would easily be recouped, AMc

concealed the failure of Clean Skies TV.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 23
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 24 of 150 PageID 445


       ANSWER: Defendants deny the allegations in paragraph 43.

       44.     On. May 13, 2019, AMc finally responded in writing to the latest of numerous

requests for unique live viewership figures for NRATV. Incredibly, AMc’s response still did not

disclose unique viewers for NRATV platforms. Instead, an accompanying letter from Defendant

Montgomery disclaimed years of assurances regarding the monetization potential of NRATV. In

the most direct response offered by AMc to date regarding the NRA’s requests for unique-viewer

data, Montgomery simply stated: “[L]ive production is in place for several reasons, not one of

which was to accumulate massive live viewership numbers.” Of course, this is nonsense: since

2016, AMc touted NRATV’s purported viewership numbers as a primary driver of its claimed

valuation. Of course, there was no other logical reason for the NRA to invest in NRATV than to

gain large viewership numbers, without them, none of the stated goals of increased membership

and sponsors would be possible. And it did not. It was all a hoax.

       ANSWER: Defendants deny the allegations in paragraph 44.

       45.     Ultimately, facing a “wind-down” of its services and cessation of payments from

the NRA, AMc finally admitted that the NRA “could conceivably stop the live stream component

of NRATV without significantly affecting the network’s viewership performance[.]” In other

words, the most expensive component of NRATV (and thus the most profitable for AMc) was

generating de minimis value, if any, with respect to primary metric of interest to the NRA:

viewership.

       ANSWER: Defendants deny the allegations in paragraph 45.

       46.     During 2019, The New York Times reportedly reported on an independent

assessment of NRATV’s unique viewership figures. That assessment determined that NRATV’s

“web traffic was miniscule, with 49,000 unique visitors in January [2019]”—compared to the

millions of visitors claimed by AMc. It is now known that those paltry numbers—stunningly small


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                     PAGE 24
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 25 of 150 PageID 446


when compared to AMc’s representations regarding viewership—are overstated. In fact, when the

Association shut down NRATV in June 2016, not a single reaction emerged.

       ANSWER: Defendants deny the allegations in paragraph 46, except to admit
       that the referenced article was published.

D.     The NRA’s Transparency Efforts and Ackerman’s Response

       47.       In recent years, the State of New York amended its Not-for-Profit Corporation Law

(the “NPCL”) to clarify requirements for director independence and the ratification of related-

party contracts, among other items. After updating its internal policies and controls to reflect these

amendments, the NRA undertook to strengthen its procedures for documentation and verification

of compliance by vendors with their contracts. Beginning in August 2018, the NRA sent letters to

more than a hundred vendors—including AMc—that set forth updated invoice-support

requirements and provided detailed guidance regarding, for example, expense reimbursement

procedures.

       ANSWER: Defendants lack knowledge to admit or deny the allegations
       contained within paragraph 47, including any changes to New York law, the
       updating of NRA internal policies and controls, or whether the NRA sent
       letters to other vendors besides AMc. Defendants admit that AMc received a
       letter like the one described in paragraph 47 but deny that it provided the
       “detailed guidance” Plaintiff alleges.

       48.       Simultaneously, as the NRA’s now-former Treasurer and CFO prepared to retire

and the NRA leadership ranks shifted, multiple employees began to voice recommendations

regarding opportunities for improvement at the NRA. Combined with the NRA’s compliance

efforts, numerous employees came forward with complaints about AMc.

       ANSWER: Defendants lack knowledge or information sufficient to admit or
       deny the allegations in paragraph 48.

       49.       Specifically, the NRA was compelled to investigate multiple concerns about AMc:

                “Out of pocket” expenses that lacked meaningful documentation of NRA



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                            PAGE 25
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                      Page 26 of 150 PageID 447


                     approvals, receipts, or other support, despite the requirements set forth in the

                     Services Agreement;

                    Immense growth in AMc’s annual budgets, coupled with a lack of transparency

                     regarding how the budgets were calculated or whether AMc adhered to them;

                    Lack of transparency regarding AMc’s compliance with its contractual obligation

                     to ensure that services were provided at “fair market value”;

                    Concerns that AMc was invoicing the NRA for the entire salaries attributable to

                     NRA-Dedicated Personnel, despite certain NRA-Dedicated Personnel allocating

                     substantial time to non-NRA clients; and

                    Refusal by AMc to provide data “in writing” (such as unique visitors, viewership

                     numbers, click through rates, or related performance metrics) that enable the NRA

                     to analyze the return on its substantial investment since 2016 in NRATV.

       ANSWER: Defendants lack knowledge sufficient to admit or deny what the
       NRA felt “compelled” to do. Defendants deny the allegations and implications
       in paragraph 49.

       50.           Consistent with the broad scope and critical nature of the services performed by

AMc for the NRA, the NRA bargained for transparency into AMc’s files, books and records

pursuant to the Services Agreement. Both the previous Services Agreement and the current

iteration incorporate Records-Examination Clauses that require AMc to open its files for the NRA's

inspection upon reasonable notice. The full text of the Records-Examination Clause in the Services

Agreement appears below:

        Services Agreement
                     Dated April 30, 2017 (as amended May 6, 2018)
                     Between the NRA and “AMc” (defined to include both Ackerman and Mercury)




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                               PAGE 26
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 27 of 150 PageID 448



         VIII. EXAMINATION OF RECORDS
         During the term of this Services Agreement, AMc authorizes NRA, upon reasonable notice,
         to examine AMc and Mercury’s files, books and records, with respect to matters covered
         under this Services Agreement.

       ANSWER: Defendants deny the allegations contained in paragraph 50, except
       to admit that the most recent Services Agreement contained the quoted clause.

       51.     During early- and mid-2018, the NRA sought information from AMc pursuant to

the Records-Examination Clause on a common-interest basis to advance parties' mutual interests

relating to an ongoing lawsuit. However, after the NRA began to request access to records that

would shed light on concerns regarding AMc’s business and accounting practices, AMc became

evasive and even hostile.

       ANSWER: Defendants deny the allegations in paragraph 51.

       52.     In August 2018, within days after the NRA announced that it would now require

supporting documentation to be transmitted contemporaneously with vendor invoices, a media

outlet quoted “an anonymous source at Ackerman McQueen” [footnote omitted] –creating serious

concerns about AMc’s compliance with its confidentiality obligations.

       ANSWER: Defendants cannot admit or deny whether the NRA experienced
       “serious concerns” about anything, and therefore deny same. Defendants
       deny all other allegations in paragraph 52.

       53.     On August 27, 2018, Defendant Winkler sent a letter to the NRA which purported

to comply with the NRA’s request for a more comprehensive audit of Ackerman’s expense records.

The letter pointedly identified several categories of items, some relating to travel and

entertainment, which it warned would be encompassed in a full production of those records—

perhaps believing that the threat of such disclosure would dampen the NRA’s demands for

transparency. However, the NRA was undeterred, and insisted upon reviewing and verifying

details of expenses incurred.

       ANSWER: Defendants lack knowledge sufficient to admit or deny whether


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 27
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 28 of 150 PageID 449


       the NRA was “undeterred” in the manner it describes, and therefore deny
       same. Defendants admit that Winkler sent a letter to the NRA on the
       referenced date, but deny all other factual allegations and implications in
       paragraph 53.

       54.    In September 2018, for the first time in the parties’ decades-long course of dealing,

AMc demanded that its outside counsel supervise any document review conducted under the

Records-Examination Clause, then demanded payment of outside counsel's legal fees as a

precondition for delivery of video footage it produced and for which AMc had already invoiced

the NRA. During a telephone call on September 19, 2018, after AMc’s counsel insisted that the

NRA pay AMc’s legal fees without any insight into why the fees were incurred, the NRA's counsel

observed that AMc’s posture seemed more consistent with an adverse than a common-interest

relationship. AMc’s counsel then made a startling statement: “Ackerman views the relationship as

adverse.”

       ANSWER: Defendants deny the allegations in paragraph 54.

       55.    Around the same time, an NRA executive asked AMc for a copy of an audit

purportedly conducted by PIP, one of the independent digital-analytics vendors purportedly

retained by AMc, regarding the value of NRATV. Departing sharply from prior conversations,

AMc cursorily informed the executive that no audit had been performed, and no copies of any

documents would be provided. Rather than audit AMc’s reported viewership metrics, AMc

explained that PIP had “worked with” AMc to create a purported “dashboard” of digital analytics;

AMc promised it would “go through all of that” during an upcoming live meeting.

       ANSWER: Defendants deny the allegations in paragraph 55.

       56.    Thereafter, AMc strenuously resisted the NRA’s efforts to enforce the Services

Agreement, including by embarking on a campaign to “kill the messenger” when the NRA

continued to seek access to documents or proposed reductions in AMc’s budget. At first, AMc



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 28
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 29 of 150 PageID 450


scapegoated the NRA’s outside counsel—refusing to interface with counsel. Then, over ensuing

months, AMc also refused to respond to basic information requests from NRA executives. After

the NRA retained a third-party forensic accounting firm to interface with AMc in an effort to

appease AMc and gain its compliance in January 2019, AMc indicated it would cooperate.

Unfortunately, that pledge of cooperation was short-lived, as AMc purported to forbid the

accountants from disclosing simple, material information to the NRA—including copies of annual

budgets against which AMc was invoicing. When the NRA’s General Counsel sought additional

information in follow-up to the forensic audit, AMc ignored his letters.

       ANSWER: Defendants deny the allegations in paragraph 56.

       57.     As AMc continued to stonewall the NRA’s requests for documents and tensions

between the parties rose, the NRA was contacted with increasing frequency by journalists acting

on purported “leaks” relating to matters on which AMc had worked. The contents of these “leaks”

reflected a malicious, out-of-context use of the NRA’s confidential information, with an apparent

intent to damage the NRA.

       ANSWER: Defendants lack sufficient knowledge to admit or deny whether
       Plaintiff was contacted by journalists, and therefore deny same. Defendants
       deny the remaining allegations in paragraph 57.

       58.     To resolve its concerns regarding these disclosures, on May 6, 2019, the NRA

requested that several key AMc employees execute sworn declarations attesting that they had not

violated their confidentiality obligations under the Services Agreement. The NRA tailored its

request narrowly—seeking declarations only from senior executives who had exposure to the

information at issue—and demanded simply that these executives affirm they had complied, and

would continue to comply, with their clear legal duties. To the NRA’s dismay, AMc flatly refused

to provide any cooperation or assurances whatsoever.

       ANSWER:        Defendants admit that a request for certain onerous and


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 29
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 30 of 150 PageID 451


       unreasonable “sworn declarations” was made on the referenced date, but deny
       the remaining allegations in paragraph 58.

E.     Among the Records Unlawfully Withheld By AMc: A Major Related-Party Contract

       59.     Non-party North is a veteran of the United States Marine Corps and the Reagan

Administration. North is also a member of the NRA Board of Directors. During May 2018, the

NRA announced that North was slated to serve as its next President—a largely ceremonial but

high-profile position famously occupied by Charlton Heston during the late 1990s. As Col. North

prepared to assume the presidency of the NRA, he separately discussed a potential engagement by

AMc as the host of an NRATV documentary series. On May 6, 2018, the NRA and AMc amended

the Services Agreement (such amendment, the “May 2018 Amendment”) to affirm that any

contract between AMc and North would be considered an AMc-Third Party NRA Contract, for

which outstanding compensation would be owed by the NRA to AMc if the Services Agreement

was terminated. Importantly, the amendment treated North as a third-party contractor—but not,

necessarily, an employee—of AMc.

       ANSWER: Defendants admit the first three sentences of paragraph 39. With
       regard to the fourth sentence, Defendants deny that North “separately
       discussed” the engagement with AMc as the details of his engagement were
       personally negotiated by Wayne LaPierre and Woody Phillips. Defendants
       neither admit nor deny the allegations in the fifth sentence, which purport to
       interpret a legal document that best speaks for itself. Defendants deny the
       remaining allegations and legal conclusion in paragraph 59.

       60.     North and AMc assured the NRA that North’s profile and “brand” would be

actively leveraged to elicit sponsorships for the documentary series. This was of material interest

because during recent years, the NRA had spent substantial sums on NRATV based on AMc’s

advice and representations regarding achievable benefits of an owned-media platform. However,

measured against any of the desired outcomes, the returns on the NRA’s investment in NRATV

were non-existent. Accordingly, if the North documentary series attracted sponsorships or sparked



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 30
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 31 of 150 PageID 452


viewership and membership growth, then the costs associated with NRATV could be defrayed.

        ANSWER: Defendants deny the allegations in paragraph 60.

        61.    New York law requires that the NRA Board of Directors, or an authorized

committee thereof, review and approve “any transaction, agreement, or any other arrangement in

which [a director or officer of the NRA] has a financial interest and in which the [NRA or an

affiliate] is a participant.” Guidance published by the New York Attorney General notes that a

board of directors may define additional restrictions on transactions giving rise to potential

conflicts of interest; and, consistent with best practices, the NRA’s Conflict of Interest Policy

requires disclosure of contracts between NRA leadership and vendors, like AMc, that receive funds

from the NRA.

        ANSWER: Defendants neither admit nor deny the legal conclusions contained
        within the first and second sentences of paragraph 61, which require no
        response. Defendants lack knowledge sufficient to admit or deny allegations
        regarding the NRA’s internal policies regarding disclosure of contracts, and
        therefore deny same.

        62.    Aware that North entered into a contract with AMc (the “North Contract”), the

NRA, with the cooperation and authority of the Audit Committee, diligently sought to comply

with its obligations concerning analysis and approval of the North Contract. During September

2018, the Audit Committee of the NRA Board of Directors (the “Audit Committee”) reviewed a

purported summary of the material terms of the North Contract and ratified the relationship

pursuant to New York law—subject to carefully drawn provisos designed to avoid any conflicts

of interest.

        ANSWER: Defendants admit that Colonel North entered into a contract with
        AMc and that the NRA Audit Committee reviewed, approved, and ratified
        that contract. Defendants are without sufficient information to admit or deny
        the remaining allegations in paragraph 62, and therefore deny same.

        63.    At the time Audit Committee ratified North’s continued service as an NRA director



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 31
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 32 of 150 PageID 453


and President given his relationship with AMc, it was assured that the NRA’s counsel would

review the North Contract in full. But that turned out to be false, at least for the duration of 2018,

as AMc continued to refuse to provide the North Contract pursuant to the Records-Examination

Clause. Meanwhile, North indicated via counsel that he could only disclose a copy of the contract

to the NRA subject to AMc’s consent. This back-and-forth persisted for nearly six months.

       ANSWER: Defendants deny the allegations in paragraph 63.

       64.     Eventually, in February 2019, AMc acceded to a brief, circumscribed, “live” review

of the North Contract (but no retention of any copies) by the General Counsel of the NRA. This

review raised concerns about whether the previous summary of the North Contract which was

provided to the Audit Committee had been complete and accurate. Among other things, the NRA’s

brief, limited review of the North Contract—along with other information disclosed for the first

time by North—gave rise to questions regarding: (i) whether North was a third-party contractor of

AMc or, conversely, a full-time employee with fiduciary duties to AMc that supersede his duties

to the NRA; (ii) whether the previously disclosed costs borne by the NRA in connection with the

North Contract were complete and accurate; and (iii) whether the contract imposed obligations on

North that prevent him from communicating fully and honestly with other NRA fiduciaries about

AMc. Against the backdrop of escalating concerns about AMc’s compliance with the Services

Agreement and applicable law, the NRA became determined to resolve these issues.

       ANSWER: Defendants deny the allegations in paragraph 64, except to admit
       that the NRA’s General Counsel indeed reviewed the North Contract.

       65.     By separate letters dated March 25 and 26, 2019, the NRA’s General Counsel again

sought visibility regarding the North Contract and related business arrangements, as well as copies

of other material business records pursuant to the Services Agreement. Specifically, the NRA

requested:



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                            PAGE 32
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 33 of 150 PageID 454


                A chance to conduct a follow-up review of the North Contract (the NRA’s General

                 Counsel even volunteered to conduct the review at AMc’s attorney’s offices, for

                 AMc’s convenience);

                Information about any additional costs relating to AMc’s engagement of North, to

                 the extent that such costs were being “passed through” to the NRA;

                Copies of any additional AMc-Third Party NRA Contracts currently in existence;

                Information about which AMc personnel purportedly constituted “NRA-Dedicated

                 Personnel,” such that their salaries or severance were alleged to be reimbursable by

                 the NRA, and business records sufficient to show whether these personnel were in

                 fact dedicated to NRA projects; and

                Copies of the annual budget documents provided to the NRA’s forensic

                 accountants.

       ANSWER: Defendants admit that AMc received letters from the NRA’s
       General Counsel on the alleged dates requesting certain information related
       to the North Contract. Defendants deny the purported characterization and
       validity of those letters and respond that the documents best speak for
       themselves.

       66.       The NRA made clear that it sought the above information “in whatever form [wa]s

most convenient” for AMc and hoped to obtain access to ordinary-course business records as

contemplated under the Records-Examination Clause. Although AMc immediately acknowledged

receipt of the letters and promised to respond substantively, it did not.

       ANSWER: Defendants admit that they received letters from the NRA General
       Counsel and acknowledge receipt of same. Defendants deny the remaining
       allegations in paragraph 66.

       67.       Meanwhile, the NRA began to suspect that the information it previously received

regarding the North Contract was misleading. The May 2018 Amendment classified North as a




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 33
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                         Page 34 of 150 PageID 455


third-party contractor of AMc—but in actuality, the North Contract treated him as a full-time

employee, with legal duties to Ackerman that superseded his duties to the NRA. Moreover, AMc

originally advised the NRA that it had contracted North to host “[t]welve feature-length episodes”

of a digital documentary series, to be produced “during each 12 months of a three-year

[a]greement,” commencing during or about May 2018. Yet by April 22, 2019—eleven months into

North’s engagement—only three episodes were available, and none were “feature-length.”

        ANSWER: Defendants deny the allegations in paragraph 67, except to admit
        that three episodes were available by April 22, 2019.2 Defendants assert that
        any fault for the length or timing of production of these episodes lies with
        Plaintiff NRA and Third-Party Defendant Wayne LaPierre.

        68.      On April 11, 2019, North finally disclosed a copy of his contract to the NRA—even

as AMc continued to rebuff the NRA’s requests for material information about the contract. AMc

has also withheld documentation regarding sponsorships secured for the North documentary series,

and the NRA has no evidence that any substantial sponsorships exist. Viewed in light of the series’

production shortfalls, these facts have troubling implications. The NRA agreed to shoulder a

specific financial burden in connection with a specific digital-media project—not to allow its

President to be compensated by a for-profit advertising agency for performing generic leadership

functions. Importantly, the NRA’s Bylaws do not provide for the President to receive a salary.

        ANSWER: Defendants deny the allegations in paragraph 68, except to admit
        that North disclosed his contract to the NRA.

        69.      In the wake of these developments, the NRA again requested that AMc allow it to

examine business records that would shed light on “what, exactly, [the NRA] is paying for—and

what it is getting.” AMc never responded.

        ANSWER: Defendants deny the allegations in paragraph 69.


2
 A date chosen by Plaintiff for obvious tactical reasons as the fourth episode was released the very next day, April
23, 2019.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                         PAGE 34
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 35 of 150 PageID 456


F.      The NRA Takes Legal Action, AMc and North Response With Illegal Extortion

        70.    On April 12, 2019, having exhausted its good faith efforts to access key records

pursuant to the Services Agreement, the NRA filed a narrowly tailored action in Virginia State

court seeking specific performance by AMc of its obligation to share relevant records with the

NRA. In retaliation, rather than provide the requested records directly to the NRA (as the NRA

had sought for months), AMc conspired with others to disseminate select, out-of-context portions

of those records—many obsolete or dated—to a subset of the NRA Board of Directors, in order to

sow false impressions regarding the NRA's spending and lend support for a possible executive

coup.

        ANSWER: Defendants deny the allegations in paragraph 70, except to admit
        that the NRA filed an action in Virginia seeking to obtain a document it
        already had in its possession.

        71.    On April 22, 2019, days before the NRA’s Annual Meeting of Members, Defendant

Winkler doubled down on the tactic he previewed in his August 27, 2018 letter. In communications

to select NRA executives, he referenced and excerpted certain expense records which had

previously been withheld from the NRA. Importantly, Winkler did not contend—nor does the

NRA believe—that any of the referenced expenses were improper. Nonetheless, they were

obviously selected by Defendants to foster salacious, misleading impressions of the NRA’s

spending practices. Winkler’s letters carried an implicit threat, made explicit in a subsequent series

of telephone calls: If the NRA failed to withdraw its lawsuit seeking access to AMc’s records,

AMc would publicize portions of those records tailored to cause maximum reputational damage

to the leadership of the NRA. In other words, the agency would deploy a smear campaign with

malicious intent to damage the NRA.

        ANSWER: Defendants deny the allegations in paragraph 71.

        72.    On April 24, 2019, AMc caused its employee, North, to telephone an aide of Mr.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                            PAGE 35
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 36 of 150 PageID 457


LaPierre and relay the contents of yet another letter that AMc purportedly planned to disseminate.

North emphasized that the letter would be “bad” for Mr. LaPierre and the NRA, and he described

a laundry list of allegations the letter would contain: an unfavorable (and untrue) depiction of the

NRA's finances; sexual harassment accusations against an NRA staff member; and, as previewed

in Defendant Winkler’s letters, excerpts of wardrobe, travel, and entertainment expenses paid by

AMc and then invoiced by it to the Association over the years.

          ANSWER: Defendants deny the allegations in paragraph 72.

          73.   Tellingly, several categories of information referenced by North consisted of the

same information the NRA had tried, but failed, to elicit from AMc under the Record-Examination

Clause. After withholding this information for more than six months in an attempt to stonewall the

NRA's compliance efforts, AMc now threatened to strategically, selectively publicize the

information in a manner calculated to cause harm to Mr. LaPierre and the Association. North stated

that AMc would forbear from publicizing the “bad” letter if Mr. LaPierre agreed to withdraw the

NRA’s lawsuit seeking access to AMc's records, resign immediately from the NRA, and support

North’s continued tenure as NRA President. If Mr. LaPierre cooperated, North indicated that he

could “negotiate with” Ackerman co-founder Angus McQueen to secure an “excellent retirement”

for Mr. LaPierre.

          ANSWER: Defendants lack knowledge sufficient to admit or deny
          communications between North and the NRA, and therefore deny same.
          Defendants deny the remaining allegations in paragraph 73.

          74.   The NRA does not take kindly to threats, and neither did Mr. LaPierre. Rather than

accede to AMc’s extortion, Mr. LaPierre wrote a letter to the NRA's Board of Directors that gave

a transparent account of AMc’s threat and concluded “so long as I have your confidence . . . I will

not back down.” As became widely publicized, Mr. LaPierre prevailed—and AMc’s coup attempt

failed.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 36
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 37 of 150 PageID 458


       ANSWER: Defendants lack knowledge sufficient to admit or deny the
       contents of a letter from LaPierre to the NRA, or whether the NRA “does not
       take kindly to threats,” and therefore deny same. Defendants deny the
       remaining allegations in paragraph 74.

G.     Extortion’s Aftermath: Documents Vindicate the NRA’s Concerns, And AMc
       Continues Its Attacks.

       75.     The NRA hoped that in the wake of these events, AMc would resume faithfully

serving the NRA as the parties’ contract and Virginia law required. Unfortunately, the NRA

continued to receive media inquiries that strongly suggest there are misleading, defamatory “leaks”

emanating from AMc. In other words, the NRA believes that AMc is now delivering on its

extortion threat. Tellingly, much of the information “leaked” by AMc concerns travel, wardrobe,

and other expenses incurred in connection with AMc projects, based on AMc’s advice, or on trips

with itineraries crafted by AMc. Although it disseminates select portions of these records in an

effort to convey misleading impressions about spending activities by the NRA’s leadership, AMc

knows full well that these particular expenses were proper because it was deeply involved in their

occurrence.

       ANSWER: Defendants lack knowledge sufficient to admit or deny what the
       NRA “hoped” or what it now “believes,” and therefore deny same. Defendants
       deny the remaining allegations in paragraph 75.

       76.     Discovery has corroborated one of the NRA’s worst fears about AMc’s billing

practices—specifically, that AMc was double-billing multiple clients for the same work, or simply

billing the NRA for time logged by its employees on non-NRA projects. Dan Boren, an executive

of Ackerman’s second-largest client, the Chickasaw Nation, admitted by email dated April 15,

2019: “I bet Ackerman is in trouble on this one. They can’t produce the backup to the invoices and

were allocating full salary to these employees that may have been working on our [Chickasaw

Nation’s] accounts.”

       ANSWER: Defendants lack knowledge sufficient to admit or deny admit or


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 37
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 38 of 150 PageID 459


       deny communications between Boren and the NRA, and therefore deny same.
       Defendants deny the remaining allegations in paragraph 76.

       77.       The NRA is informed and believes that AMc has fraudulently billed it, and perhaps

other clients, for equipment as well as personnel. Over the duration of the Services Agreement,

AMc billed the NRA for at least $2.7 million in fixed assets consisting of audiovisual equipment

and the like.

       ANSWER: Defendants deny the allegations in paragraph 77.

       78.       Defendants’ campaign of attempted coercion and intimidation of the NRA and Mr.

LaPierre rose its ugly head again in the days before the NRA Board of Directors meeting in

September 2019. For the purpose of intimidating and undermining the leadership of the NRA, as

well as potentially laying the ground work for a second attempted coup, on September 13, 2019,

Defendants issued a corporate “press release” to the general public—but in fact intended for

consumption by the members of the NRA Board of Directors—that attempted to cast doubt on the

judgment of the NRA’s leadership and to re-position Defendants as “the good guys.” In reality,

this so-called “press release” was nothing more than a gaggle of lies, including the following

misrepresentations:

                “Ackerman McQueen cooperated with every single audit NRA requested”;

                “Ackerman McQueen never overcharged the NRA and retains records of all the

                 work to prove it”;

                “Every expense incurred on behalf of the [NRA] was directed by the NRA at the

                 highest level, always with personal knowledge and approval of Wayne LaPierre;”

                 and

                Outside counsel for the NRA “pursues . . . frivolous lawsuits” against AMc “for

                 PR purposes and to serve as a distraction from the failure of NRA executives and



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 38
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                      Page 39 of 150 PageID 460


               its board to properly fulfill its oversight duties.”

       ANSWER: Defendants admit that AMc issued a press release on the alleged
       date containing the quoted language alleged in paragraph 78. Defendants
       deny all other allegations in paragraph 78.

       79.     The pattern of attempted extortion, coercion, and intimidation (oftentimes based on

outright falsehoods) undertaken for the purpose of shuttering the NRA’s legitimate and ongoing

investigation into Defendants’ fraudulent activities and ousting the current NRA leadership

dedicated to enhanced compliance is clear as day. No reasonable basis exists for the NRA to

believe this campaign will stop in the foreseeable future and abate resorting to criminal

malfeasance that risks harming not only the NRA, but Defendants’ other clients as well. The NRA

brings this action to discover the full extent of AMc’s breaches and frauds, recover its documents

and property, and attain compensation for the damage it has sustained.

       ANSWER: Defendants lack knowledge sufficient to admit or deny allegations
       as to what the NRA believes, and therefore deny same. Defendants deny the
       remaining factual allegations in paragraph 79 and further deny that the NRA
       is entitled to documents, compensation, or any other relief it seeks.

H.     The Services Agreement Provides That The NRA Is The Owner Of All Creative
       Works And Intellectual Property Previously Developed And Used By AMc.

       80.     As noted above, the NRA and AMc worked together since the 1980s. Over that

time, the NRA placed significant trust and confidence in AMc to perform public relations and

strategic marketing services, media planning and placement, and management of digital media and

websites, including the management of NRATV. Since at least 1999, AMc’s work on behalf of the

NRA was governed by successive incarnations of the Services Agreement, which specified the

types of work that AMc performed for the NRA.

       ANSWER: Defendants admit to the longstanding business relationship
       between AMc and the NRA and that the variety of services performed by AMc
       for the NRA have been governed by various Services Agreements, which have
       evolved through time to reflect the changing objectives and scope of services
       sought by the NRA. Defendants lack sufficient knowledge to admit or deny


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 39
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 40 of 150 PageID 461


         whether the NRA placed “significant trust and confidence” in AMc, and
         therefore deny same.

         81.    Section VI of the Services Agreement is entitled “Ownership of Products.” In

particular, it provides “[a]ll creative works developed by AMc in fulfilling its obligations under

this Services Agreement . . . shall be the property of the NRA.” It continues: “All other, and further,

intellectual property . . . created or developed by AMc in fulfilling its obligations under this

Services Agreement, are NRA’s sole and exclusive property, and AMc does hereby assign all right,

title and interest in same to NRA . . . .”

         ANSWER: Defendants admit that the document speaks for itself. Defendants
         deny the remaining allegations in paragraph 81.

         82.    Section VI of the Services Agreement also requires AMc to transfer and assign to

the NRA the ownership of the copyright to all creative works developed by AMc for the NRA if

those works are not otherwise encompassed by the Copyright Act.

         ANSWER: Defendants admit that the document speaks for itself. Defendants
         deny the remaining allegations in paragraph 82.

         83.    In addition, the NRA separately owns numerous copyrights, including for “NRA”

and “National Rifle Association.”

         ANSWER: Defendants cannot admit or deny the allegations in paragraph 83,
         and therefore deny same.

I.       Despite The Termination Of The Services Agreement, Defendants Continue To
         Prominently Reference The NRA And NRATV On AMc’s Website.

         84.    By letter dated June 25, 2019, the NRA terminated the Services Agreement

effective “immediately.” Notably, AMc also purported to terminate the agreement by letter dated

June 27, 2019, effective “immediately.”

         ANSWER: Defendants admit the allegations in paragraph 84 but respond
         that, prior to the alleged dates, AMc gave contractual notice of termination
         under the Services Agreement to the NRA on May 29, 2019.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                             PAGE 40
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                    Page 41 of 150 PageID 462


       85.        Despite the termination of the Services Agreement, continued and/or continue to

make unauthorized and unlicensed references, directly and indirectly, to the NRA and NRATV on

its website, and continued and/or continue to make unlicensed and unauthorized use of the NRA’s

intellectual property rights. Attached hereto as Exhibits A and C are depictions of those NRA

references and associated intellectual property rights on AMc’s website as of August 29, 2019 and,

for additional graphics added since that date, as of October 17, 2019, respectively.

       ANSWER: Defendants admit that AMc’s website identifies the NRA as a
       “legacy” client. Defendants deny all other factual allegations and legal
       conclusions in paragraph 85 and assert the defense of fair use.

       86.        Specifically, AMc’s website, directly and indirectly, references in an unauthorized

an unlicensed manner the NRA and/or NRATV and uses its associated intellectual property rights,

as follows:

                 On the homepage, in describing who it is and what it does, AMc mentions its work

                  with a “gun rights organization” and states that it “built media companies on behalf

                  of … the Second Amendment to the Constitution”;

                 On a page entitled “Our Media Evolution,” the website provides a timeline of

                  AMc’s projects for its clients, and also contains videos and photos relating to NRA

                  TV;

                 On a page entitled “Our Team,” a photo appears with the caption “NRA Life of

                  Duty,” which was part of what Ackerman touts in its Counterclaims/Third Party

                  Complaint as a “robust,” “money-making, [and] profitable” advertising and

                  branding campaign; and

                 On pages entitled “Gallery” and “Clients,” a total of fifteen different references to

                  the NRA and NRATV appear, which represents a greater number of references




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                             PAGE 41
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 42 of 150 PageID 463


               compared to any other AMc client.

       ANSWER: Defendants admit that Plaintiff’s allegations include quoted
       language from AMc’s website. Defendants deny the remaining allegations in
       paragraph 86 and assert the defense of fair use.

       87.     The portions of the AMc website submitted by Defendants in the Appendix

supporting their Motion to Dismiss support this conclusion.

       ANSWER: Defendants admit that Plaintiff included text and images from
       AMc’s website and that they speak for themselves, but deny that any of the
       text and images support any wrongdoing on the part of Defendants.

       88.     The references on AMc’s website to the NRA and NRATV and the use of closely

associated intellectual property are unauthorized in light of the termination of the Services

Agreement and unlicensed generally. In addition, the multitude of such references and related

intellectual property, alone and taken together, foster consumer and customer confusion insofar as

they falsely suggest to the public that the NRA remains an AMc client and endorses the services

provided by AMc. To the contrary, the NRA is not an AMc client and does not endorse AMc’s

services.

       ANSWER: Defendants deny the factual allegations and legal conclusions in
       paragraph 88.

       89.     For example, AMc’s website falsely proclaims that NRATV is the “world’s most

comprehensive video coverage of freedom-related news, events and culture,” which creates the

misimpression that NRATV was a successful endeavor that the NRA endorses. In actuality, the

NRA recently concluded, despite years of false reporting and subterfuge from Defendants, that

NRATV was a failed endeavor under any appropriate performance metric. In fact, on or about

June 25, 2019, the NRA suspended the “live TV” programming of NRATV.

       ANSWER: Defendants deny the allegations in paragraph 89.

       90.     AMc’s website also prominently features unauthorized and unlicensed NRA-



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 42
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 43 of 150 PageID 464


owned photos and references to the NRA with greater frequency than any other AMc client. That

prominent display of the NRA and its associated intellectual property on AMc’s website provides

a strong inference that wrongly suggests to the public—and creates consumer and customer

confusion—that the NRA presently endorses the services that AMc provides and that the NRA is

currently AMc client, neither of which is true. The fact that in the past AMc and the NRA had a

commercial relationship does not alter, and ultimately has no bearing on, this conclusion.

       ANSWER: Defendants deny the factual allegations and legal conclusions in
       paragraph 90.

       91.     Defendants now contend that “the current version of AMc’s website includes the

word ‘legacy’ in connection with references to the ‘NRA,’” and appear to imply that the NRA’s

false association claim under the Lanham Act is somehow “moot,” to use Defendants’ words. As

shown in the Appendix submitted by Defendants in connection with their Motion to Dismiss, the

meaning and implication of the word “legacy” in the context used is, at best, ambiguous,

compounds confusion, and far from clearly demonstrates that the NRA is no longer a client of

AMc. For example, rather than expressly specifying a separate webpage or portion of thereof for

“Legacy Clients,” Defendants merely slapped the word “legacy” in the bottom right-hand corner

of the NRA’s graphics, without providing any further context. For these reasons, the use of the

“legacy” verbiage does not save Defendants from having created a knowingly false portrayal that

the NRA continues to remain an AMc client. To the contrary, the slap-dash and belated “fix” only

amplifies the problem more.

       ANSWER: Defendants admit that AMc’s website now identifies the NRA as
       a “legacy” client and that Plaintiff’s Lanham Act claim is indeed “moot.”
       Defendants deny all other factual allegations and legal conclusions in
       paragraph 91.

       92.     In any event, even assuming that the word “legacy” was appended to the bottom

right-hand corner of the NRA graphics on or about October 1, 2019, and that one magic word


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 43
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 44 of 150 PageID 465


could somehow “moot” any false association claims after that date, the word does not “moot” the

NRA’s false association claims arising before that date. That is, the false association and resulting

public confusion manufactured by Defendants, undertaken for the purpose of gaining customers

and increasing profits in the wake of losing its largest client, the NRA, began well before “legacy”

was oddly shoehorned into the NRA’s graphics.

       ANSWER: Defendants deny all factual allegations and legal conclusions in
       paragraph 92.

       93.      Nor does Defendants’ transparent attempt to short-circuit NRA’s false association

Lanham Act claim impact the NRA’s other false association theory. The supposedly talismanic

words of “legacy” and “moot” have no bearing on the NRA’s claim that AMc’s and Individual

Defendants Martin’s and Greenberg’s unlicensed use of NRA intellectual property associated with

NRATV on its website creates the false impression and attendant consumer and customer

confusion that the NRA endorses, sponsors, and/or approves of NRATV, when in fact it does not.

That theory does not turn at all on whether Ackerman has at some belated and unidentified point

in time jammed the word “legacy” in the bottom corner of NRA graphics and intellectual property,

because the NRA could, or could not, endorse, sponsor, and/or approve of NRATV either before

or after it ceased being a client. Nor do the supposed magic words impact either the NRA’s

copyright infringement claims and alternative claim for conversion.

       ANSWER: Defendants deny the factual allegations and legal conclusions in
       paragraph 93.

                               V.       CLAIMS FOR RELIEF

A.     Count One: Claims For False Association Under The Lanham Act, 15 U.S.C. §
       1125(a)(1)(A) (Against All Defendants)

       94.      The NRA incorporates the allegations in the preceding paragraphs as if fully set

forth herein.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 44
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 45 of 150 PageID 466


       ANSWER: Defendants can neither admit nor deny as the “preceding
       paragraphs” are not specifically enumerated.

       95.     By intentionally maintaining numerous references to, and images of, the NRA and

NRATV on AMc’s website, Defendants are likely to cause confusion, or to cause mistake, or to

deceive as to the affiliation, connection, or association of the NRA with AMc, or as to the NRA’s

approval of the services or commercial activities by Defendants, in violation 15 U.S.C.

§ 1125(a)(1)(A).

       ANSWER: Defendants deny the allegations in paragraph 95.

       96.     Defendants are involved in interstate commerce.

       ANSWER: Defendants admit the allegations in paragraph 96.

       97.     Defendants directly participated in, or are at least the moving force behind, AMc’s

website continuing to provide or otherwise create the false impression that the NRA (1) remains

or continued to be an AMc client after the termination of the Services Agreement and (2) endorses

the services provided by AMc, in particular NRATV.

       ANSWER: Defendants deny the allegations in paragraph 97.

       98.     The foregoing misconduct is without any legal justification and constitutes a

knowing and willful violation of applicable law, including 15 U.S.C. § 1125(a)(1)(A).

       ANSWER: Defendants deny the allegations in paragraph 98 and deny that
       Plaintiff has standing under the cited statute.

       99.     The NRA falls within the zone of interests protected by the Lanham Act, a lenient

and flexible standard where doubts are resolved in favor of the plaintiff. The NRA’s interests are

sufficiently related to the interests protected under 15 U.S.C. §§ 1125(a)(1)(A) and 1127 because

Defendants used words, statements, and reproductions of the NRA’s intellectual property in an

unauthorized and unlicensed manner to create a false association between the NRA and AMc as

to whether the NRA (1) remains or continues to be an AMc client and (2) endorses or approves of


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 45
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 46 of 150 PageID 467


the services provided by AMc—in particular NRATV. The NRA is suing not as a deceived

consumer or as a direct competitor to Defendants, but as a person engaged in commerce within the

control of Congress whose commercial position has suffered economic and/or reputational injury

proximately caused by Defendants’ false associations outlined above and their acts of unfair

competition. These interests plainly fall within the zone of interests protected by the Lanham Act,

in keeping with the Supreme Court’s holding that “most of enumerated” purposes of the Act “are

relevant to false association cases.” Lexmark International, Inc. v. Static Control Components,

Inc., 572 U.S. 118, 130 (2014).

       ANSWER: Defendants deny the factual allegations and legal conclusions in
       paragraph 99.

       100.    The NRA has been injured and has suffered damages by the unauthorized and

unlicensed words, statements, and/or use of NRA intellectual property that created the false

impression of association with AMc and the false endorsement of AMc’s services. Defendants

placed their own financial interest in acquiring new customers and gaining additional profits

through engaging in deceptive conduct, at a time when it had lost its largest client, the NRA.    It

did so at the expense of the NRA’s lawful right to restrict and to limit the use of its name and

related intellectual property rights in a non-misleading manner, thereby diminishing their value

and causing financial injury to the NRA, including lost royalties, both presently and in the future.

In addition, Defendants’ Lanham Act violations caused and/or will likely cause the NRA to suffer

reputational harm and the loss of goodwill. Accordingly, the NRA has suffered injuries that

negatively impact its ability to compete in the marketplace.

       ANSWER: Defendants deny the allegations in paragraph 100.

       101.    Such bad faith misconduct should be preliminarily and permanently enjoined, (even

absent proof of damages), and the NRA should be awarded damages and/or equitable relief,



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 46
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                    Page 47 of 150 PageID 468


including but not limited to forfeiture and disgorgement in the form of returning the ill-gotten

revenues and/or profits earned by Defendants as a result of their violation(s) of 15 U.S.C.

§ 1125(a)(1)(A), in an amount to be proven at trial. See, e.g., §§ 1116-1117.

       ANSWER: Defendants deny the allegations in paragraph 101 and deny that
       the NRA is entitled to equitable relief or damages.

       102.     In addition, as a result of such misconduct, the NRA has been required to retain the

undersigned counsel to prosecute the claims herein. Pursuant to 15 U.S.C. § 1117, the NRA seeks

to recover its attorneys’ fees and costs incurred in this action.

       ANSWER: Defendants admit that the Brewer firm has filed the instant
       lawsuit. Defendants deny that the NRA is entitled to recover attorney’s fees
       and costs, or any other relief.

B.     Count Two: Copyright Infringement Under 17 U.S.C. § 101 et seq. (Against All
       Defendants)

       103.     The NRA incorporates the allegations in the preceding paragraphs as if fully set

forth herein.

       ANSWER: Defendants can neither admit nor deny as the “preceding
       paragraphs” are not specifically enumerated.

       104.     The NRA owns numerous copyrights, including for “NRA” and “National Rifle

Association.” In addition, the NRA owns or is the assignee of the copyright to all creative works

developed for the NRA by AMc pursuant to the Services Agreement, some of which are present

on AMc’s website and can be found in Amended Exhibit A attached hereto.

       ANSWER: Defendants deny the allegations in paragraph 104.

       105.     Defendants directly participated in, or are at least the moving force behind, AMc’s

website continuing to use and publish unauthorized and unlicensed copyrighted works owned by

the NRA.

       ANSWER: Defendants admit that AMc continues to make fair use of the
       images displayed on its website related to the NRA but deny the allegation that


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 47
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                    Page 48 of 150 PageID 469


        such use is “unauthorized” or “unlicensed.”

        106.    Defendants’ unauthorized and unlicensed continued publication of the NRA’s

copyrighted works constitute unlawful copyright infringement.

        ANSWER: Defendants deny the allegations in paragraph 106.

        107.    The NRA is entitled to preliminary and permanent injunctive relief requiring

Defendants to immediately and forever remove from their website and return all the NRA’s

copyrighted works. This remedy is necessary to return and restore to the NRA the legal right to

decide for itself whether and, if so, how to license, restrict, or otherwise limit the dissemination of

its copyrighted material in commerce.

        ANSWER: Defendants deny the allegations in paragraph 107.

        108.    In addition, the NRA is entitled to an award of actual damages and forfeiture and

disgorgement of Defendants’ ill-gotten revenues and/or profits, unpaid royalties, and/or statutory

damages, for their infringing use and publication of the NRA’s copyrighted works in an amount

to be proven at trial.

        ANSWER: Defendants deny the allegations in paragraph 108.

        109.    Pursuant to 17 U.S.C. § 505, the NRA is also entitled to recover its attorneys’ fees

and costs incurred in this action.

        ANSWER: Defendants deny the allegations in paragraph 109.

C.      Count Three: Conversion (Against All Defendants)

        110.    The NRA incorporates the allegations in the preceding paragraphs as if fully set

forth herein.

        ANSWER: Defendants can neither admit nor deny as the “preceding
        paragraphs” are not specifically enumerated.

        111.    In the alternative to its claims for false association under the Lanham Act and




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                             PAGE 48
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 49 of 150 PageID 470


infringement under the Copyright Act, the NRA asserts the cause of action of conversion.

       ANSWER: Defendants admit that Plaintiff has brought these alternative
       claims for relief, but deny that Plaintiff is entitled to any relief it seeks.

       112.    The NRA is the exclusive owner of, and holds all right, title, and interest to, all

creative works and intellectual property developed and used by AMc in fulfilling its obligations to

the NRA under the Services Agreement.

       ANSWER: Defendants deny that the NRA owns all of AMc’s creative works.
       Defendants further deny the factual and legal allegations in paragraph 112,
       except that Defendants are unable to admit or deny the allegations construing
       the Services Agreement, as the document speaks for itself.

       113.    Despite the NRA’s demands (see, for example, Exhibit B), Defendants have refused

to remove from its website and return all such creative works and intellectual property. As a result,

Defendants unlawfully and without authorization continue to exercise control and dominion over

the NRA’s valuable creative works and intellectual property.

       ANSWER: Defendants deny the allegations in paragraph 113.

       114.    Defendants’ unauthorized use and publication of the NRA’s creative works and

intellectual property constitute intentional acts causing substantial interference, if not outright

destruction, of the NRA’s valuable property rights, to the detriment and harm of the NRA.

       ANSWER: Defendants deny the allegations in paragraph 114.

       115.    In addition, the NRA is entitled to an award of damages, including damages for the

full value of the stolen property and punitive damages, attributable to defendants’ wrongful refusal

to return its valuable creative works and intellectual property in an amount to be proven at trial.

       ANSWER: Defendants deny the allegations in paragraph 115 and deny that
       the NRA is entitled to the relief it seeks.

       116.    The tort of conversion is not pre-empted by the Copyright Act. The rights that the

copyright owner—here, the NRA—seeks to enforce under the common law doctrine of conversion



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 49
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                     Page 50 of 150 PageID 471


are not equivalent to or the same as the rights sought or provided pursuant to the Copyright Act.

Here, the NRA seeks the total value of the intellectual property “converted,” property that will

never return.

        ANSWER: Defendants deny the factual allegations and legal conclusions in
        paragraph 116.

        117.    In contrast, in conjunction with its claim for copyright infringement the NRA seeks

the effective return to the copyright holder of all the property rights inherent in copyright,

specifically the right to control the use of the copyrighted material, the right to obtain payment of

royalties in exchange for its use, or other damages to compensate the copyright holder for the

diminution of and infringement on its rights. Put differently, the principal features of relief for

copyright infringement represent: (1) an injunction prohibiting further use of the property, (2)

effective return of the property to the copyright holder, and (3) compensation for the lost royalties

and/or the diminution in value associated with the unauthorized use.

        ANSWER: Defendants admit that the NRA is seeking the relief stated in the
        first sentence of paragraph 117 (with regard to its claims of copyright
        infringement), but deny that it is entitled to such relief. The balance of the
        paragraph contains legal conclusions not requiring a response.

        118.    None of those remedies apply to the relief afforded and sought by the NRA with

respect to its claim of conversion. In sharp contrast, the law of conversion in the context of

remedies provides that the tortfeasor (1) keeps and uses the subject property for his/her own

benefit, (2) does not to return the converted property to its rightful owner, and (3) pays damages

for the total loss of value for the property, and not to pay for the diminution or loss of the property’s

value (as is the case for copyright infringement). In short, the elements and remedies associated

with a claim for federal copyright infringement and for common law conversion are not equivalent

or substantially the same and serve two very different purposes, thereby precluding any notion that

the Copyright Act could pre-empt the NRA’s alternative claim for conversion.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                               PAGE 50
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 51 of 150 PageID 472


       ANSWER: Defendants deny that Plaintiff has accurately stated the law of
       conversion under any cognizable legal standard and likewise deny the
       improper legal conclusions drawn therefrom.

D.     Count Four: Fraud (Against All Defendants)

       119.     The NRA incorporates the allegations in the preceding paragraphs as if fully set

forth herein.

       ANSWER: Defendants can neither admit nor deny as the “preceding
       paragraphs” are not specifically enumerated.

       120.     As alleged above, Defendants have engaged in an overarching scheme to defraud

and extort plaintiff NRA, thereby causing it harm and putting it (and other AMc clients) at

imminent risk of harm. Accordingly, Defendants are liable for their misleading representations

and/or non-disclosure of material facts.

       ANSWER: Defendants deny the allegations in paragraph 120.

       121.     Beginning in at least 2016 and continuing through 2018 Defendants, in connection

with the “annual budgeting process,” described by Ackerman, Defendants—and in particular

Defendants Winkler and Montgomery, as well as former CEO Angus McQueen—represented on

multiple occasions that appropriate back-up documentation was retained by AMc for purposes of

justifying and substantiating their billing statements and that such documentation could be audited

at the NRA’s request. Defendants—in particular, Defendants Winkler and Montgomery—and

McQueen likewise represented that their record-keeping was accurate. These representations were

made with the specific intent to have the NRA maintain or increase the annual budget for

Ackerman and were made over the course of this “annual budgeting process,” which occurred in

the fourth quarter of the preceding budgetary year (i.e., the process for the 2017 budget would have

occurred in Q4 2016).

       ANSWER: Defendants deny the allegations in paragraph 121, except to admit
       that representations were made to the NRA regarding the accuracy of AMc’s


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 51
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 52 of 150 PageID 473


       recordkeeping.

       122.    These representations were false when made, with a specific intent to induce the

NRA to maintain or increase the annual budget for Ackerman. As the NRA later discovered, for

years no one at AMc kept or maintained reasonable documentation that would justify or support

the accuracy of the sums of money AMc represented it was owed in the billing statements it sent

to the NRA. In addition, absent such record-keeping, a complete audit could not occur. For these

reasons, AMc’s record-keeping was not accurate, contrary to Defendants’ representations.

       ANSWER: Defendants deny the allegations in paragraph 122.

       123.    McQueen and Defendants Winkler and Montgomery held senior executive

positions at AMc and, as Ackerman admits, were specifically responsible for “budgetary

compliance, invoicing, and payments” to the NRA. Accordingly, there is more than ample reason

to believe that they must have known about, or consciously disregarded, the gross failure to

maintain reasonable backup and supporting document in connection with their billing practices.

       ANSWER: Defendants admit the first sentence relating to the responsibilities
       of Defendants Winkler and Montgomery. Defendants deny the remaining
       allegations in paragraph 123.

       124.    These representations were material and reasonably and justifiably relied upon

insofar as the NRA would never have agreed to a budget, much less the same or a greater budget,

had the it known the complete truth.

       ANSWER: Defendants deny the allegations in paragraph 124.

       125.    Defendants also failed to disclose certain facts to the NRA during the “annual

budgeting process.” In particular, they knowingly failed to disclose the fact that AMc often double-

billed multiple clients for the same work, or simply billed the NRA for time logged by employees

supposedly “dedicated” the NRA account for work they performed on non-NRA projects. As Dan

Boren, an executive of Ackerman’s second-largest client, the Chickasaw Nation, revealed by email


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 52
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 53 of 150 PageID 474


dated April 15, 2019: “I bet Ackerman is in trouble on this one. They can’t produce the backup to

the invoices and were allocating full salary to these employees that may have been working on our

[Chickasaw Nation’s] accounts.” Defendants also failed to disclose that AMc had fraudulently

billed the NRA, and perhaps other clients, for equipment in addition to personnel. By failing to

disclose these facts, Defendants intended to induce the NRA to maintain or increase the amounts

NRA paid to Defendants.

           ANSWER: Defendants deny the allegations in paragraph 125.

           126.   Defendants had a duty to disclose these facts because (1) they were fiduciaries of

the NRA, as was AMc, in light of the (a) contractual language in the Services Agreement

appointing it the agent of the NRA for purposes of public relations and advertising and/or (b) the

longstanding relationship of trust and confidence in which the NRA relied on AMc that was

separate and apart from the Services Agreement and (2) they had the obligation not to tell “half-

truths.”

           ANSWER: Defendants deny the factual allegations and legal conclusions in
           paragraph 126.

           127.   Defendants knew that the NRA was ignorant of these facts and did not have an

equal opportunity to discovery the facts.

           ANSWER: Defendants deny the allegations in paragraph 127.

           128.   Defendants Winkler and Montgomery held senior executive positions at AMc and,

as Ackerman admits, were specifically responsible for “budgetary compliance, invoicing, and

payments” with respect to the NRA account. Therefore, there is more than a reasonable basis to

believe that they knew about, consciously disregarded, the practice of overbilling with regards to

personnel and equipment. Accordingly, the false representations were made knowingly or

recklessly and without knowledge of the truth. For similar reasons, they knew that the information



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 53
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 54 of 150 PageID 475


that they did not disclose to the NRA and were deliberately silent when they had a duty to speak.

       ANSWER: Defendants admit the first sentence relating to the responsibilities
       of Defendants Winkler and Montgomery. Defendants deny the remaining
       allegations in paragraph 128.

       129.    These false representations and/or fraudulent non-disclosures were material and

actually, reasonably, and justifiably relied on upon the NRA. As a result, the NRA has suffered

injury and damages, in an amount to be proven at trial. Had it known the complete truth, the NRA

would never have agreed to an annual budget, much less the same or a greater budget, would have

terminated AMc as its agent, and would have ceased conducting business with the agency.

       ANSWER: Defendants deny the allegations in paragraph 129.

       130.    Fraudulent Billing. Beginning in at least 2016 and continuing through 2019,

Defendants and AMc-employee Nader Tavangar would on at least a monthly basis (and sometimes

more often) issue and send billing statements and invoices to their NRA counterparts representing

that the NRA owed AMc certain amounts of money. Given the fraudulent nature of the annual

budgeting process, it should come as no surprise that many of the emailed billing statements were

not only inaccurate, but false and misleading. These representations were made with the specific

intent to have the NRA pay the amounts it purportedly owed.

       ANSWER: Defendants admit that AMc sent invoices to the NRA during this
       time but deny the remaining allegations in paragraph 130.

       131.    The billing statements were misleading in three principal respects. First,

Defendants caused sham bills to be sent that purported to seek payment for services that were

never provided to the NRA. Second, they caused bills to be sent to the NRA which sought to seek

reimbursements in excess of the actual cost to AMc. Third, they caused bills to be sent to the NRA

that were wholly unsubstantiated by any receipt or document, or any other shred of evidence.

       ANSWER: Defendants deny the allegations in paragraph 131.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 54
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                         Page 55 of 150 PageID 476


           132.   As an example, on September 17, 2018, Defendants emailed NRA Chief Financial

Officer (“CFO”) and Treasurer Craig Spray three “production invoices for [the month]” Upon

review of the vague, cursory, and unsubstantiated invoices, Spray responded and advised

Defendants that they may not be following “best practices/compliance requirements,” where

“typically [a] three-way match process for processing a vendor invoice is required.” As explained

to Defendants, the objective of “an audit compliant process” is “to ensure” that a vendor’s request

for payment “is complete and accurate” and “to highlight any discrepancies” in the supporting

documentation. At the time, Spray found Defendants’ slip-shod billing practices concerning. And

for good reason. Absent necessary backup documentation, a vendor has no factual basis to justify

requesting the amounts of money provided on the billing statement or invoice.

           ANSWER:        Defendants admit that the referenced invoices and
           communications were exchanged, but deny the remaining allegations and
           inferences in paragraph 132, especially any implication that Spray was
           somehow alluding to well-established billing guidelines, which did not exist at
           that time.3

           133.   Defendants had a duty to disclose these facts because (1) they were fiduciaries of

the NRA, as was AMc, in light of the (a) contractual language in the Services Agreement

appointing it the agent of the NRA for purposes of public relations and advertising and/or (b) the

longstanding relationship of trust and confidence in which the NRA relied on AMc that was

separate and apart from the Services Agreement and (2) they had the obligation not to tell “half-

truths.”

           ANSWER: Defendants deny the allegations in paragraph 133.

           134.   Defendants knew the NRA was ignorant of these facts and did not have an equal

opportunity to discovery the facts.


3
  In fact, rather than referencing any established NRA billing guideline, Spray’s out-of-context comment was simply
a suggestion based on billing requirements from his former work in the furniture-delivery business.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                        PAGE 55
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 56 of 150 PageID 477


       ANSWER: Defendants deny the allegations in paragraph 134.

       135.    Defendants and AMc employee Tavangar were responsible for the routine

generation and transmission of fraudulent billing statements to the NRA and Defendants Winkler

and Montgomery were specifically responsible for “budgetary compliance, invoicing,             and

payments” with respect to the NRA account. Therefore, there is more than a reasonable basis to

believe that they knew, or consciously disregarded, the truth, particularly with respect to the

issuance of fraudulent billing statements and invoices that were wholly unsubstantiated due to the

lack of back-up documentation. Accordingly, the false representations were made knowingly or

recklessly and without knowledge of the truth. For similar reasons, Defendant knew the

information that they did not disclose to the NRA and remained deliberately silent when they had

a duty to speak.

       ANSWER: Defendants admit the first sentence relating to the responsibilities
       of Defendants Winkler and Montgomery. Defendants deny the remaining
       allegations in paragraph 135.

       136.    These false representations and/or fraudulent non-disclosures have caused the NRA

to suffer injury and damages, in an amount to be proven at trial. Had it known the complete truth,

the NRA would never have agreed to pay the billing statements and invoices, would have

terminated AMc as its agent, and would have ceased conducting business with the agency. For

these reasons, these representations and/or non-disclosures were material and actually, reasonably,

and justifiably relied upon by the NRA.

       ANSWER: Defendants deny the allegations in paragraph 136.

       137.    NRATV Fraudulent Misstatements and Non-Disclosures. Beginning in at least

2016 and continuing through 2019 Defendants—including but not limited to Defendants

Montgomery, Martin, and Greenberg—made various fraudulent statements and/or failed to

disclose material information in connection with NRATV. Among other things, as alleged herein,


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 56
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 57 of 150 PageID 478


Defendants in early 2016 made multiple representations to the NRA that the proposed “owned

media” digital platform known as NRATV presented “a good opportunity to generate revenue”

and that developing and launching such a platform would “pay for itself,” including paid

commercial sponsorships for live programs. In addition, at the thirteen specific meetings and in

other communications to the NRA identified above, including communications made on May 13,

2019 and late October 2018, Defendants touted NRATV’s performance and represented that the

platform had certain valuations and generated millions of engagements and views. These

statements were made for the purpose of inducing the NRA to expand its investment in NRATV,

to the benefit of AMc.

        ANSWER: Defendants deny the allegations in paragraph 137.

        138.    These representations and omissions were false and misleading for multiple

reasons. First, the NRATV digital platform did not generate revenue and was never going to pay

for itself, as demonstrated by the dismal viewership and sponsorship numbers that it generated in

reality, consistent with the previous failure of a similar project with The American Clean Skies

Foundation, a fact that Defendants did not disclose. In addition, Defendants’ repeated

representations that the NRATV platform generated millions of viewers and touting of the

platform’s performance and valuation were in fact based on out-of-context statistics predicated on,

among other things, aggregate viewership numbers that failed to differentiate between genuine

views and merely incidental ones and counted all of the views from an individual, rather than the

distinct number of viewers of NRATV content. At no point did Defendants disclose that their

purported viewership numbers were not based on actual data of the number of unique and genuine

viewers. Moreover, Defendants’ inconsistent and contradictory viewership statistics and

statements on the purpose of viewership numbers and the actual numbers themselves demonstrate

the falsity of the statements.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 57
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 58 of 150 PageID 479


        ANSWER: Defendants deny the allegations in paragraph 138.

        139.    Defendants knew about failure of the similar digital platform that AMc had

developed and operated for The American Clean Skies Foundation and, therefore, also knew that

embarking upon a similar venture for the NRA would not present a good opportunity for revenue

generation or pay for itself. Defendants understood that their development (in particular, their

creation by Defendant Greenberg) and subsequent touting of NRATV viewership performance and

valuations was not based on actual data comprising unique views, and likewise understood such

data is readily available from third-party vendors given that Defendants hold themselves out as

ostensible experts in digital marketing and advertising. Therefore, there is more than a reasonable

basis to believe that Defendants knew, or consciously disregarded, the truth about these matters.

Accordingly, the false representations were made knowingly or recklessly and without knowledge

of the truth.

        ANSWER: Defendants deny the allegations in paragraph 139.

        140.    Defendants had a duty to disclose these facts because (1) they were fiduciaries of

the NRA, as was AMc, in light of the (a) contractual language in the Services Agreement

appointing it the agent of the NRA for purposes of public relations and advertising and/or (b) the

longstanding relationship of trust and confidence in which the NRA relied on AMc that was

separate and apart from the Services Agreement and (2) had the obligation not to tell “half-truths.”

        ANSWER: Defendants deny the allegations in paragraph 140.

        141.    Defendants knew that the NRA was unaware of these facts and did not have an

equal opportunity to discovery the facts.

        ANSWER: Defendants deny the allegations in paragraph 141.

        142.    The false representations and/or fraudulent non-disclosures have caused the NRA

to suffer injury and damage, in an amount to be proven at trial. Had it known the complete truth


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 58
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 59 of 150 PageID 480


about NRATV, the NRA would never have invested a dollar in the project, and would have

terminated AMc as its agent, and ceased conducting business with the agency. For these reasons,

these representations and/or non-disclosures were material and were actually, reasonably, and

justifiably relied upon by the NRA.

       ANSWER: Defendants deny the allegations in paragraph 142.

E.     Count Five: Breaches of Fiduciary Duties (Against All Defendants)

       143.     The NRA incorporates the allegations in the preceding paragraphs as if fully set

forth herein.

       ANSWER: Defendants can neither admit nor deny as the “preceding
       paragraphs” are not specifically enumerated.

       144.     Over the course of more than thirty years of close collaboration (including decades

that precluded the Services Agreement), the NRA reposed extensive trust and confidence in, and

relied upon, AMc. Defendants, therefore, owed fiduciary duties to put the NRA’s interests first

when rendering services to the NRA.

       ANSWER: Defendants admit to the longstanding business relationship
       between the parties, but deny the legal conclusion that AMc or any of its
       employees were fiduciaries of the NRA at any time. Defendants can neither
       admit nor deny what level of “trust and confidence” the NRA “reposed” in
       AMc, and therefore deny same.

       145.     In addition, AMc incurred fiduciary duties to the NRA when it acted as the NRA’s

agent pursuant to multiple provisions of the Services Agreement. For example, on the NRA’s

behalf and subject to the NRA’s control, AMc entered into contracts and arrangements for the

purchase, planning, and placement of media—activities that required AMc to be entrusted with

sensitive confidential information pertaining to the NRA.

       ANSWER: Defendants admit that AMc acted on behalf of the NRA in
       performing its duties under the Services Agreement but deny the remaining
       factual allegations and legal conclusions in paragraph 145.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 59
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 60 of 150 PageID 481


       146.    Given their high-ranking positions at AMc and the importance of the NRA as its

biggest client, Defendants were aware of the Services Agreement and understood the substance of

its provisions and, therefore, served as agents and fiduciaries too.

       ANSWER: Defendants deny the allegations in paragraph 146.

       147.    Because they acted in a fiduciary capacity, Defendants had a duty of loyalty to the

NRA which forbade it from misusing the NRA’s confidential information—especially with the

malicious intent to damage the NRA.

       ANSWER: Defendants deny the allegations in paragraph 147.

       148.    Furthermore, because they acted in a fiduciary capacity, Defendants had a duty of

candor and to disclose all material facts to the NRA regarding the advice and services it provided.

Defendants breached their fiduciary duties when they failed to disclose material facts to the NRA,

including but not limited to failing to disclose in the following instances:

              Facts regarding AMc’s billing and invoicing practices—for example by failing to

               disclose that appropriate support documentation was not retained by AMc and

               could not be audited by NRA at any time;

              Facts regarding NRATV performance, by withholding crucial performance metrics

               like “unique” and “genuine” individualized viewership data, and relatedly failing

               to disclose material facts regarding the inaccurate valuation of NRATV;

              Facts regarding the prior and failed “owned-media” project, Clean Skies TV.

              Fact that AMc often double-billed multiple clients for the same work, or simply

               billed the NRA for time logged by employees who were supposed to be fully

               “dedicated” to the NRA;

              Facts that AMc used equipment, billed to the NRA, for other clients’ projects;




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 60
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 61 of 150 PageID 482


              Fact that bills emailed and mailed to the NRA contained inaccurate and false

               information, for example, bills seeking reimbursement for services that were never

               performed, that were in excess of the actual costs to AMc, and that were wholly

               unsubstantiated by supporting documentation; and

              Facts regarding the North Contract—for example including the fact that North had

               legal duties to AMc that superseded those he had to the NRA while NRA President,

               and the failure to comply with the digital documentary series requirements.

       ANSWER: Defendants deny the allegations in paragraph 148.

       149.    In addition, Defendants as fiduciaries of the NRA had a duty of fair, honest dealing

and a duty to act with integrity of the strictest kind. Defendants breached these fiduciary duties

when they engaged in the following conduct:

              Attempt to obstruct or to stop an investigation of Ackerman and its billing practices

               and NRATV by the NRA, including by repeatedly and flatly refusing to respond to

               legitimate and basic information requests from NRA executives;

              The first attempt of extortion undertaken by Defendant Winkler on August 27,

               2018, which amounted to a violation of the criminal laws.

              The second attempt of extortion undertaken by Defendant Winkler on April 22,

               2019, which amounted to a violation of the criminal laws.

              The attempted extortion undertaken by Oliver North on April 24, 2019, which

               amounted to a violation of the criminal laws.

       ANSWER: Defendants deny the allegations in paragraph 149.

       150.    As a direct and proximate cause of Defendants’ breaches of their fiduciary duties,

the NRA has suffered injury and incurred damages in an amount to be proven at trial.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 61
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 62 of 150 PageID 483


       ANSWER: Defendants deny the allegations in paragraph 150.

       151.    The NRA also seeks forfeiture and disgorgement of all amounts wrongfully

obtained by Defendant on account of their breaches of their fiduciary duties, including, without

limitation, all fees paid by the NRA to AMc since the date such breaches began, and at minimum

forfeiture and disgorgement of any ill-gotten gain.

       ANSWER: Defendants deny the allegations in paragraph 151.

F.     Count Six: Conspiracy (Against All Defendants)

       152.    Each Defendant was a member of a combination or conspiracy involving two or

more persons, one of whom, Dan Boren, was an individual not employed by Defendants.

       ANSWER: Defendants deny the allegations in paragraph 152.

       153.    The object of the combination or conspiracy was to commit the fraudulent behavior,

the attempts to de-railing the resulting NRA investigation, and the attempts to extort Mr. LaPierre

and the NRA alleged herein. The members of the combination or conspiracy had a meeting of the

minds concerning the object of the combination or conspiracy or the course action.

       ANSWER: Defendants deny the allegations in paragraph 153.

       154.    One of the members committed an unlawful and overt act to further the object or

course of action, including but not limited to the Defendants’ fraudulent acts described in Count

Four and the breaches of fiduciary duty described in Count Five.

       ANSWER: Defendants deny the allegations in paragraph 154.

       155.    The NRA has suffered injury and sustained damages as a result of the conspiracy,

in an amount to be proven at trial.

       ANSWER: Defendants deny the allegations in paragraph 155.

G.     Count Seven: Breach of Fiduciary Duty of Loyalty (Against All Defendants)

       156.    In the alternative, the NRA asserts the claims for breach of fiduciary duty and


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 62
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 63 of 150 PageID 484


breach of contract that are currently at issue in the Virginia state court litigation (“the Virginia

Claims”). Through the filing of its Counterclaim and Third-Party Complaint, see ECF No. 12,

however, Ackerman has broadened this dispute to encompass a host of subject matters not directly

raised in the Original Complaint. Ackerman broadly contends that the NRA’s original claims in

this action “mandate[ ] . . . an inquiry into the NRA’s and LaPierre’s conduct” allegedly comprising

“sinister and intentional efforts to destroy AMc’s business” and “makes relevant an examination

of the real reasons behind termination of the parties’ [Services Agreement] . . . and an examination

of the creation, operation and [allegedly] unquestioned success of NRATV.” According to

Ackerman, this “mandate[d]” inquiry includes the three allegedly “frivolous” lawsuits comprising

the Virginia Claims. Based on Ackerman’s logic, the NRA’s Virginia Claims likely arise out of

the same transactions or occurrences that are the subject matters of Ackerman’s Counterclaim and

Third-Party Complaint, and it is likely that the Virginian Claims would be considered compulsory

counterclaims to this action. In short, the Virginia Claims have been put at issue by Ackerman’s

Counterclaim and Third-Party Complaint.

       ANSWER: Defendants admit that, prior to filing the instant lawsuit and
       Plaintiff’s Amended Complaint, Plaintiff filed actions in Virginia state court
       involving similar or identical claims. Defendants admit that Defendants’
       Answer, Counterclaim, and Third-Party Claim speak for themselves.

       157.     The NRA incorporates the allegations in the preceding paragraphs as if fully set

forth herein.

       ANSWER: Defendants can neither admit nor deny as the “preceding
       paragraphs” are not specifically enumerated.

       158.     Over the course of more than thirty years of close collaboration (including decades

that precluded the Services Agreement), the NRA reposed extensive trust and confidence in, and

relied upon, AMc. Defendants, therefore, owed fiduciary duties to put the NRA’s interests first

when rendering services to the NRA.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 63
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 64 of 150 PageID 485


        ANSWER: Defendants admit to the longstanding business relationship
        between the parties, but deny the legal conclusion that AMc or any of its
        employees were fiduciaries of the NRA at any time. Defendants can neither
        admit nor deny what level of “trust and confidence” the NRA “reposed” in
        AMc, and therefore deny same.

        159.    In addition, AMc incurred fiduciary duties to the NRA when it acted as the NRA’s

agent pursuant to multiple provisions of the Services Agreement. For example, on the NRA’s

behalf and subject to the NRA’s control, AMc entered into contracts and arrangements for the

purchase, planning, and placement of media—activities that required AMc to be entrusted with

sensitive confidential information pertaining to the NRA.

        ANSWER: Defendants deny the allegations in paragraph 159.

        160.    Given their high-ranking positions at AMc and the importance of the NRA as its

biggest client, Defendants were aware of the Services Agreement and understood the substance of

its provisions and, therefore, served as agents and fiduciaries too.

        ANSWER: Defendants deny the allegations in paragraph 160.

        161.    Because they acted in a fiduciary capacity, Defendants had a duty of loyalty to the

NRA which forbade it from misusing the NRA’s confidential information—especially with the

malicious intent to damage the NRA. Defendants breached this duty on multiple occasions AMc

breached its fiduciary duty when it conspired to effect an out-of-context, partial disclosure of

certain NRA confidential information to (i) a handpicked group of outside directors of the NRA.,

as well as (ii) the news media as part of its attempted extortion plot and to end the NRA’s

investigation into AMc for the malicious purpose of smearing the NRA’s reputation and

facilitating its ultimately foiled coup plot.

        ANSWER: Defendants deny the allegations in paragraph 161.

        162.    As a direct and proximate cause of Defendants’ breaches of their fiduciary duties,

the NRA has suffered injury and incurred damages in an amount to be proven at trial.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 64
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 65 of 150 PageID 486


       ANSWER: Defendants deny the allegations in paragraph 162.

       163.     The NRA also seeks forfeiture and disgorgement of all amounts wrongfully

obtained by Defendants on account of their breaches of their fiduciary duties, including, without

limitation, all fees paid by the NRA to AMc since the date such breaches began, and at minimum

forfeiture and disgorgement of any ill-gotten gain.

       ANSWER: Defendants deny the allegations in paragraph 163 or that Plaintiff
       is entitled to the relief sought.

       164.     The NRA also seeks injunctive relief to prevent future disclosures of the NRA’s

confidential information.

       ANSWER: Defendants deny the allegations in paragraph 164 or that Plaintiff
       is entitled to the relief sought.

H.     Count Eight: Breach of Contract (Against Defendants AMc)

       165.     The NRA incorporates the allegations in the preceding paragraphs as if fully set

forth herein.

       ANSWER: Defendants can neither admit nor deny as the “preceding
       paragraphs” are not specifically enumerated.

       166.     For the reasons explained in paragraph ___, supra, in the alternative, the NRA

asserts this breach of contract claim that is also part of Virginia Claims.

       ANSWER: Defendants can neither admit nor deny as the referenced
       paragraph is not specifically enumerated.

       167.     The Services Agreement is a legally enforceable contract, and the NRA has

performed all of its obligations under the Services Agreement.

       ANSWER: Defendants neither admit nor deny the allegation regarding the
       enforceability of the Services Agreement, which is a legal conclusion requiring
       no response. Defendants deny that the NRA has performed all of its
       obligations under the Services Agreement, including its failure to pay all
       outstanding invoices due and owing to AMc and its failure to post a $3 million
       bond as required under the Services Agreement.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 65
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 66 of 150 PageID 487


       168.   The     Records-Inspection    Clause.   The    Records-Examination     Clause     is

unambiguous. The NRA has performed all of its obligations under the Services Agreement,

including its obligation to provide reasonable notice pursuant to the Records-Examination Clause.

       ANSWER: Defendants deny the allegations in paragraph 168.

       169.   Ackerman and Mercury have breached the Records-Examination Clause of the

Services Agreement. Specifically, Ackerman-acting at all times on behalf of both itself and

Mercury, pursuant to the Services Agreement-has repeatedly failed or refused to permit the NRA

to examine specified categories of books and records with respect to matters covered under the

Services Agreement.

       ANSWER: Defendants deny the allegations in paragraph 169.

       170.   There is no adequate remedy at law for AMc’s refusal to permit examination of

records (whether they reside at Ackerman or Mercury) pursuant to the Services Agreement. The

information sought by the NRA pursuant to the Records-Examination Clause resides uniquely

within the possession of Ackerman and/or Mercury, and cannot be acquired by the NRA on the

open market for any sum of money.

       ANSWER: Defendants deny the allegations in paragraph 170.

       171.   The nature of the obligation imposed by the Records-Examination Clause makes

specific performance equitable and practical because the Court need only order AMc to furnish to

the NRA: (i) copies of any AMc-Third Party NRA Contracts, including the North Contract; and

(ii) business records, in whatever form they were generated in the ordinary course of AMc’s

business, which are sufficient to convey the information sought by the NRA as described in the

paragraphs above.

       ANSWER: Defendants deny the allegations in paragraph 171 and deny that
       the NRA is entitled to the relief it seeks, particularly with regard to the North
       Contract, which it already has in its possession.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 66
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 67 of 150 PageID 488


       172.    Defendants’ breaches of the Services Agreement have damaged—and threaten to

imminently, irreparably harm—the NRA’s legitimate operational interests as a not-for-profit

organization. By denying the NRA access to basic information regarding the nature of the services

being performed, the putative budgets for these services, and the material terms of third-party

contracts for which the NRA is purportedly liable, Defendants have jeopardized the NRA’s ability

to steward its funds in pursuit of its public mission. Moreover, AMc’s continued and baseless

refusal to disclose material information relating to the North Contract threatens to impede the

NRA’s corporate governance.

       ANSWER: Defendants deny the allegations in paragraph 172.

       173.    By reason of the foregoing, the NRA requests that this Court order specific

performance by Defendants of their obligations pursuant to the Records-Examination Clause of

the Services Agreement.

       ANSWER: Defendants deny that Plaintiff is entitled to the relief it seeks in
       paragraph 173.

       174.    The Confidentiality Clause. Defendants have breached the provisions of Section

IV of the Services Agreement by directly or indirectly disclosing, to third parties, information

made known to AMc as a result of AMc’s providing Services (as defined under the Services

Agreement).

       ANSWER: Defendants deny the allegations in paragraph 174.

       175.    Defendants’ breaches have damaged the NRA. Among other things, the NRA has

incurred significant reputational damage, and professional fees, as a result of Defendants’ bad

faith, out-of-context “leaks” to reporters. For example, the NRA’s attorneys and public affairs

professionals have spent extensive hours fielding inquiries from journalists in an effort to correct

the misleading impressions sown by AMc.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 67
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 68 of 150 PageID 489


       ANSWER: Defendants deny the allegations in paragraph 175.

       176.    Defendants’ breaches are escalating, and there can be little doubt that if its

collaborator of multiple decades continues to maliciously disseminate its confidential information,

the NRA will be irreparably harmed. The NRA is entitled to injunctive relief to avert or minimize

this inseparable harm.

       ANSWER: Defendants deny the allegations in paragraph 176 or that the NRA
       is entitled to the relief it seeks.

       177.    Moreover, AMc’s breaches are material—by seeking to destroy the NRA’s

reputation, AMc has destroyed the purpose of the parties’ contract. Accordingly, the NRA is

entitled to damages based on all of its remaining rights to performance under the Services

Agreement.

       ANSWER: Defendants deny the allegations in paragraph 177.

       178.    The Return-of-Property Clause. The provisions of Section XI.E. of the Services

Agreement are unambiguous and bind “AMc” (defined to include both Ackerman and Mercury).

       ANSWER: Defendants deny the allegations and legal conclusions in
       paragraph 178.

       179.    The NRA seeks possession of its property, fixed assets, materials, documents, and

confidential information as defined in the Services Agreement.

       ANSWER: Defendants admit that Plaintiff is asking for this relief.

       180.    Both the NRA and AMc have provided notice of the immediate termination of the

Services Agreement; thus, the NRA has an immediate right to possession of the NRA’s property.

       ANSWER: Defendants admit that the Services Agreement has terminated,
       but deny that Plaintiff is entitled to the relief it requests in paragraph 180.

       181.    The NRA’s property is capable of identification. The NRA's property is defined in

the Services Agreement and the NRA provided a partial list of its property in AMc’s possession




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 68
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 69 of 150 PageID 490


in the NRA's letter dated July 22, 2019, to AMc.

       ANSWER: Defendants admit the allegations in paragraph 181 but respond
       that AMc is prohibited from providing from providing the requested items
       pending the investigation of the NRA by the New York Attorney General’s
       office and that all documents and information must be held by AMc for the
       duration of the investigation.

       182.    In its July 22 letter, the NRA provided values for some of its fixed assets in AMc’s

possession. In addition, the NRA's confidential information and materials provided to AMc during

their contractual relationship have monetary value.

       ANSWER: Defendants admit that AMc received a letter with the referenced
       date, but deny the remaining allegations in paragraph 182.

       183.    AMc is in possession of the NRA's Property and has wrongfully refused to return

the NRA’s Property.

       ANSWER: Defendants deny the allegations in paragraph 183.

       184.    AMc has breached the provisions of Section XI.E. of the Services Agreement by

failing to provide the immediate return of the NRA's Property.

       ANSWER: Defendants deny the allegations in paragraph 184.

       185.    AMc has also breached the implied covenant of good faith and fair dealing ignoring

the NRA’s repeated requests to return the NRA’s Property.

       ANSWER: Defendants deny the allegations in paragraph 185.

       186.    AMc’s breaches have damaged the NRA in an amount to be proven at trial.

       ANSWER: Defendants deny the allegations in paragraph 186.

       187.    Moreover, AMc’s breaches are material. Accordingly, the NRA is entitled to

damages based on all of its remaining rights to performance under the Services Agreement.

       ANSWER: Defendants deny the allegations in paragraph 187 and further
       deny that Plaintiff is entitled to the relief requested.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 69
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 70 of 150 PageID 491


                              VI.     DEMAND FOR JURY TRIAL

        188.     The NRA hereby demands a trial by jury on all issues of fact to which it is entitled

to a jury trial in this action.

        ANSWER: The demand set forth in paragraph 188 reflects an entitlement
        afforded to all parties and is not susceptible to admission or denial.

                                        VII.      PRAYER

        189.     For all the foregoing reasons, the NRA requests that the Court enter judgment in its

favor and award it the following relief against AMc and the other Defendants:

                 a.      Preliminary and permanent injunctive relief prohibiting Defendants, and

                         each of their agents, servants and employees, and those persons in active

                         concert or participation with any of them, from in an unauthorized and

                         unlicensed manner: (1) showing any references to the NRA on AMc’s

                         website and in any other form of media; (2) using or displaying any logos

                         or symbols affiliated with the NRA in connection with advertising,

                         distribution, or display for sale of any product or service associated with

                         AMc; (3) making in any manner whatsoever any statement or

                         representation, or performing any act, likely to lead members of the public

                         to believe that AMc is in any manner, currently directly or indirectly,

                         associated, affiliated, connected with, authorized or approved by the NRA;

                         and (4) taking any action, directly or indirectly, in any form or manner

                         whatsoever that is likely to tarnish or disparage the business reputation of

                         the NRA;

                 b.      Compensatory damages for injuries sustained as a result of Defendants’

                         wrongful conduct, in at least the amount of $40 million.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 70
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 71 of 150 PageID 492


              c.     Punitive or exemplary damages in an amount to be determined at trial;

              d.     Forfeiture and disgorgement in an amount to be determined by the Court;

              e.     Costs of court;

              f.     Reasonable and necessary attorneys’ fees;

              g.     Pre-judgment and post-judgment interest at the highest lawful rate; and

              h.     Such other relief, at law or in equity, to which it may be justly entitled.

       ANSWER: Defendants deny that the NRA is entitled to recover against
       Defendants and deny that the NRA is entitled to any of the relief sought in
       subparagraphs a through h of paragraph 189.

       190.   In the alternative, the NRA requests judgment in its favor against Defendants with

respect to the following concerning the breach of the Return-of-Property Clause in the Services

Agreement:

              a.     Ordering that the NRA has proven its ownership rights and that AMc shall

                     return the NRA’s property immediately;

              b.     Granting a pre-trial seizure of NRA property in the possession of AMc;

              c.     Ordering the sheriff or other proper officer to seize NRA property and

                     deliver the same to the NRA pendente lite under circumstances deemed

                     appropriate;

              d.     Granting NRA preliminary and permanent injunctive relief;

              e.     Alternatively, granting NRA specific performance of the return of the

                     NRA’s Property or compensatory damages for a material, total breach of

                     contract;

              f.     Granting NRA punitive or exemplary damages; and

              g.     Granting such other and further relief as the Court deems just and proper.

       ANSWER: Defendants deny that the NRA is entitled to recover against


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 71
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 72 of 150 PageID 493


       Defendants and deny that the NRA is entitled to any of the relief sought in
       subparagraphs a through g of paragraph 190.

       191.   In the alternative, the NRA requests judgment in its favor against Defendants with

respect to the following concerning the breach of the Confidentiality Clause in the Services

Agreement and the breach of the fiduciary duty of loyalty:

              a.      Granting it preliminary and permanent injunctive relief, as well as other

                      equitable relief such as disgorgement or forfeiture;

              b.      Granting it compensatory damages for material, total breach of contract, and

                      breach of the fiduciary duty of loyalty, totaling $40 million;

              c.      Granting it punitive or exemplary damages; and

              d.      Granting such other and further relief as the Court deems just and proper.

       ANSWER: Defendants deny that the NRA is entitled to recover against
       Defendants and deny that the NRA is entitled to any of the relief sought in
       subparagraphs a through d of paragraph 191.

       192.   In the alternative, the NRA requests judgment in its favor against Defendants with

respect to the following on the breach of the Records-Examination Clause in the Services

Agreement:

              a.      A judgment against each of Ackerman and Mercury for breach of contract;

              b.      An award of specific performance to the NRA requiring that:

                      a.     AMc furnish copies of all AMc-Third Party NRA Contracts to the

                             NRA within three (3) business days of the entry of such order; and

                      b.     Within ten (10) business days of the entry of such order, AMc

                             furnish to the NRA:

                            i.       Copies of annual budgets for the years 2016-2018, which

                                     AMc alleges were approved by the NRA and were



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 72
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19              Page 73 of 150 PageID 494


                                  previously provided to the NRA's forensic accountants;

                         ii.      A list of all current NRA-Dedicated Personnel (as defined

                                  in the NRA’s letter correspondence) and, for each such

                                  employee, copies of business records sufficient to show the

                                  amount or percentage of the employee’s time that was

                                  dedicated to NRA projects during the period from January

                                  1, 2018, to present;

                        iii.      Copies business of records sufficient to show the extent of

                                  any costs invoiced to the NRA or the NRA Foundation,

                                  during the period from January 1, 2018, to April 1, 2019,

                                  which costs were incurred by reason of:

                                  1.      The production of the NRATV documentary series

                                          “American Heroes;” or

                                  2.      Cash or non-cash compensation to North or North-

                                          related Staff; or

                                  3.      Office space of other perquisites provided to North

                                          or North-related Staff; and

                                  4.      Whether each item was billed specifically to the

                                          NRA, the NRA Foundation, or both entities; and

             c.     Copies of business records (if any) reflecting North’s availability to film

                    American Heroes, any modifications to the American Heroes production

                    schedule during the period from May 2018 to present, and the reasons for

                    those modifications; and




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                     PAGE 73
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                    Page 74 of 150 PageID 495


                d.      Such other and further relief to which the NRA may be entitled at law or in

                        equity.

        ANSWER: Defendants deny that the NRA is entitled to recover against
        Defendants and deny that the NRA is entitled to any of the relief sought in
        subparagraphs a through d of paragraph 192.

                            VIII.        AFFIRMATIVE DEFENSES

                                        First Affirmative Defense
                                             (Authorization)

        193.    Plaintiff has authorized, through writing, verbally and through its actions, the

displaying of NRA, any of its trademarks, and its name and that of NRATV on AMc’s website.

                                    Second Affirmative Defense
                                            (Fair Use)

        194.    AMc’s display of any information related to the NRA or NRATV constitutes fair

use, both descriptive and nominative, as those terms are used by Supreme Court and 5th Circuit

authority.

                                        Third Affirmative Defense
                                              (Justification)

        195.    AMc is justified in its use of materials allegedly converted.

                                    Fourth Affirmative Defense
                                      (Conditions Precedent)

        196.    The NRA has failed to satisfy conditions precedent to its entitlement to recoup any

of its alleged intellectual property.

                                        Fifth Affirmative Defense
                                               (Mitigation)

        197.    The NRA’s damages, if any, are self-inflicted and, in any event, the NRA has failed

to mitigate its damages, if any exist.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 74
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                          Page 75 of 150 PageID 496


                                         Sixth Affirmative Defense
                                             (Unclean Hands)

        198.     The NRA is not entitled to any relief herein, particularly equitable relief because it

comes into court with unclean hands.

                                        Seventh Affirmative Defense
                                                 (Waiver)

        199.     The NRA has waived any entitlement to complain about the presence of its name

or any reference to the NRA or NRATV by virtue of its long-standing approval and acquiescence

therein.

                                        Eighth Affirmative Defense
                                           (Estoppel; Mootness)

        200.     The NRA, by its conduct and actions and words, is estopped from complaining

about the matters made the basis of its lawsuit. For years, AMc has displayed its NRA connection

on its website with NRA concurrence. After the NRA raised an objection—and then, only to serve

as its false pretense for bringing this lawsuit—AMc added the word “legacy” to references to the

NRA, thus confirming that its use of the term “NRA” or “NRATV” constitutes legally permissible

fair use. AMc’s website is, in all respects, correct, accurate, and truthful.4

                                         Ninth Affirmative Defense
                                                  (Truth)

        201.     The NRA cannot show any falsehood to support its claim for false association or

false endorsement because it is undisputed that the NRA is a former client of AMc.

                                         Tenth Affirmative Defense
                                               (Ratification)

4
  That this assertion – indeed this lawsuit – is a gross overstatement is demonstrated by the fact that the NRA’s own
law firm (formerly Bickel & Brewer) itself a client of AMc, has been featured on AMc’s website for several years,
without complaint.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                          PAGE 75
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 76 of 150 PageID 497



       202.    The NRA has ratified actions taken by AMc in connection with its website.

                                 Eleventh Affirmative Defense
                                        (No Standing)

       203.    The NRA lacks standing to pursue claims under either the Lanham Act, 15 USC

§ 1125(a), or under the copyright laws of 17 USC § 101, et seq.

                                 Twelfth Affirmative Defense
                                      (Plaintiff’s Fault)

       204.    The NRA’s own actions and omissions caused or contributed to its injury.

                                Thirteenth Affirmative Defense
                                           (Fraud)

       205.    The NRA, by and through the conduct of its Executive Vice President, Wayne

LaPierre, made false representations to AMc regarding the nature of monies paid by AMc and used

by LaPierre for his own personal benefit. To the extent that any expense presented by AMc to the

NRA lacks proper supporting documentation, it is exclusively due to the affirmative conduct of

LaPierre himself and his false representations, specifically, that every expense he instructed AMc

to incur was a legitimate charge for the NRA’s benefit. Although numerous members of the NRA

board of directors knew about LaPierre’s gross mismanagement of NRA member funds, his actions

were tacitly approved and thereby ratified by the NRA’s board of directors—at least those

members who were willing to look the other way. Those board members who questioned the

propriety of LaPierre’s spending were branded as “co-conspirators” and swiftly removed from the

board. Now surrounded by an assembly of yes-men, LaPierre continues to indulge in unmitigated

use of NRA member funds as his own personal piggy bank.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 76
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                       Page 77 of 150 PageID 498


               AMENDED COUNTERCLAIM AND THIRD-PARTY COMPLAINT

                                 I.      PRELIMINARY STATEMENT

A.        Amended Counterclaim.

          1.       Beneath its benign veneer, the instant case is driven by the intentional efforts of

LaPierre and current NRA board members to destroy AMc’s business in a desperate attempt to

deflect attention from the NRA’s gross financial mismanagement at the hands of LaPierre, the

longtime Executive Vice President and de facto leader of the NRA. The NRA’s lawsuit invites—

or rather, necessitates—inquiry into the conduct of LaPierre and other NRA board members. The

NRA’s victim narrative will not withstand fact-based scrutiny of the real reasons why the parties’

operating agreement (the “Services Agreement,” as amended)5 was terminated, or any meaningful

examination of the creation, operation, and unquestioned success of NRATV (a digital network

dedicated to the advancement of Second Amendment issues), and any allegation that NRATV was

somehow a “failed endeavor.”

          2.       Despite the parties’ decades-long relationship, two events combined to cause the

NRA to switch from friend to foe: (1) the advent of the law firm of Brewer, Attorneys and

Counselors (the “Brewer Firm”), and its principal Bill Brewer (“Brewer”) (son-in-law and

brother-in-law to the principals and owners of AMc), whose ascendency within the NRA has

caused the NRA to embark on a reckless and self-destructive path, in the process taking down

important service providers, longtime legal counsel, and dedicated NRA leaders who had been

powerful Second Amendment advocates; and (2) AMc’s refusal to cover up or acquiesce in the

financial adventurism and organizational mismanagement of the NRA’s rogue leader, LaPierre.

          3.       This action—the fourth frivolous lawsuit launched by the NRA against AMc in the


5
    See Ex. A (Services Agreement); Ex. B (Amendment No. 1 to Services Agreement).


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                            PAGE 77
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                       Page 78 of 150 PageID 499


last six months—is simply more of LaPierre and Brewer’s frivolous litigation tactics,

inflammatory public-relations maneuvers, and wasteful misuse of NRA resources. And AMc is in

good company. Under Brewer’s influence since at least early 2018, the NRA has brought lawsuits

against (1) Andrew Cuomo, the Governor of New York and New York’s Chief Insurance

Regulator; (2) the Lockton Companies; (3) Lt. Col. Oliver North (“North”), the NRA’s one-time

President; (4) Letitia James, the New York Attorney General; and (5) the City of San Francisco.

These lawsuits have resulted in the voluntary resignation of several NRA board members who

were unwilling to watch LaPierre ignore his fiduciary duties to the NRA or to be labeled a “co-

conspirator” for publically questioning his actions.6

        4.       Now forcing AMc to defend itself on yet a fourth front, LaPierre and Brewer,

enabled by the remaining NRA board members, appear intent on extorting their desired outcome

through a cocktail of vexatious litigation, Rambo-style media exploits, and strong-arm coercion

tactics. In sharp contrast to Plaintiff’s Amended Complaint, the facts supporting this Amended

Counterclaim show that AMc has been victimized by the machinations of LaPierre and Brewer—

not the other way around.

B.      Third Party Action

        5.       The NRA’s lawsuit requires, in defense, an exposition of the fraudulent conduct of

LaPierre; his profligate misuse of NRA funds for personal and family benefit; his flaunting of non-

profit corporation law; and the reckless abandon with which he and his enabler Brewer have run

roughshod over the NRA Board of Directors and the NRA Foundation Board of Directors in

multiple respects (including failure to obtain prior board approval for his lawsuits against AMc


6
  See e.g., news articles describing this recent frenetic activity and Brewer’s role: Non Profit News Quarterly,
(https://nonprofitquarterly.org/why-someone-should-make-the-NRA-into-a-tv-series;        Washington       Post,
https://www.washingtonpost.com/politics/how-a-hard-charging-attorney-helped.fuel-a-civil-war-inside-the-NRA);
https://www.nytimes.com/2019/08/22/us/politics/nra-guns-wayne-lapierre.html.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                     PAGE 78
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 79 of 150 PageID 500


and firing the Board’s general counsel).

       6.       Brewer was an odd but convenient choice for leading a scorched-earth attack on

AMc. Being related to AMc executives, he could be expected to trade personal information about

his father-in-law, Angus McQueen, which indeed occurred on at least one occasion 2018 when

Brewer was interviewing AMc employees. Now deceased, Mr. McQueen was, at the time, fighting

cancer and needing the full support, as well as the discretion, of his family. Instead, Brewer

partnered with LaPierre in an attempt to scapegoat someone who would be unable to properly

defend himself.

       7.       LaPierre will also be exposed individually for libelous statements against AMc, his

intentional interference with third-party NRA contracts, and the fraud he has perpetrated on AMc,

particularly with respect to NRATV. This lawsuit will reveal that the true driving force behind

LaPierre’s plan to scapegoat AMc is to not only deflect attention from his own wrongdoing, but

also to inflict maximum damage on AMc in retribution for its “disloyalty,” apparently defined by

LaPierre as an unwillingness to follow him blindly. It is LaPierre, with Brewer’s assistance, whose

artifice has caused AMc serious business and reputational injury, for which he must now be held

accountable.

       8.       This Amended Counterclaim and Third-Party Complaint seek to not only restore

AMc’s reputation, but to hold the NRA and LaPierre accountable for their reckless actions and the

profound collateral damage inflicted upon AMc as a result.

                                        II.     PARTIES

       9.       Counter-Plaintiff has appeared herein by contemporaneously filing this Amended

Answer, Amended Counterclaim, and Third-Party Counterclaim against Wayne LaPierre,

individually.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 79
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                          Page 80 of 150 PageID 501


           10.      Counter-Defendant has appeared herein and is before the Court for all purposes.

           11.      Third Party Defendant Wayne LaPierre is a resident of the State of Virginia who

may be served with citation at his place of business, 11250 Waples Mill Rd., Fairfax, Virginia

22030.

                                   III.      JURISDICTION AND VENUE

           12.      The counterclaims asserted herein include compulsory and permissive actions.

Venue is proper in the Northern District of Texas, Dallas Division.

                                       IV.      BACKGROUND FACTS

A.         Decades of Harmony Coincide with the Emergence of LaPierre.

           13.      For nearly four decades, AMc expertly served the NRA, helping the gun rights

organization navigate troubled political and societal waters as its principal communication

strategist and crisis manager. The beginning of the relationship followed NRA management’s

decision to completely outsource its public relations work to AMc. AMc effectively crafted the

NRA message and burnished its image as the most visible Second Amendment advocacy group in

the United States.

           14.      LaPierre, a one-time Democratic legislative aide, began his NRA career in 1977 as

a lobbyist. Described in news reports as “reserved” and “awkward,”7 he was seemingly ill-suited

to head what many describe as a strident advocacy group. Aside from his mild personality, AMc

personnel found him to be uncomfortable with AMc-developed branding programs such as “NRA

Life of Duty,” a program created to tell stories about American military and law enforcement

professionals who defend the United States domestically and abroad. LaPierre often exhibited

defensiveness, possibly stemming from his lack of military service and multiple deferments



7
    See e.g., https://www.thetrace.org/features/nra.financial.misconduct.ackerman.mcqueen.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                              PAGE 80
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                         Page 81 of 150 PageID 502


obtained during the Vietnam conflict. Even today, LaPierre knows little about guns or how to

actually use them.

           15.     In the wake of the tragedy at Sandy Hook in 2012, LaPierre personally sought to

avoid public scrutiny8 and to cease being the only voice of the organization. He turned to AMc,

which created the commentator program for that purpose. Within a short period of time, AMc—

at LaPierre’s request and with his approval—hired or contracted with several nationally recognized

talents whose job was to deliver hard-hitting commentary on Second Amendment and American

freedom issues. This marked the beginning of LaPierre’s personal involvement in assessing and

approving salaries and capabilities of those talents as, ultimately, those fees would be passed

through to the NRA.

           16.     LaPierre also tasked AMc to develop programs that would broaden NRA’s reach.

To that end, AMc developed the theme “Stand and Fight,” which became the banner brand for the

NRA. The NRA continues to use the theme today.

           17.     By contrast, certain offensive messaging, which disgraced the NRA was created by

other vendors at LaPierre’s direction. For example, in 1994, LaPierre and his membership-

recruitment firm (not AMc) created the now infamous direct-mailer line, “jack-booted thugs.”

LaPierre routinely urged AMc to give him “more gasoline,” knowing that this kind of incendiary

advocacy would create notoriety for the NRA . . . and, of course, enhance his personal brand. AMc

refused all directives that, in its professional opinion, would bring harm to the NRA brand.

           18.     Despite AMc’s efforts to appeal to a broader audience, LaPierre’s polarizing

rhetoric appeared to be taking its toll. In 2014, the NRA experienced funding problems, causing

LaPierre and the NRA Treasurer, Woody Phillips (“Phillips”), to travel to Dallas to announce a


8
    LaPierre flew to the Bahamas during this time to avoid having to comment on Sandy Hook.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                             PAGE 81
    Case 3:19-cv-02074-G Document 31 Filed 11/15/19                         Page 82 of 150 PageID 503


budget cut for AMc during calendar year 2015.9 With the figurative stroke of a pen, LaPierre cut

funding for NRA Life of Duty, in the process neutering a valuable, patriotic, and profitable

program as well as funding for additional sponsored programming. When confronted about the

decision to cut programs that had active sponsors, LaPierre directed AMc to “fake it,” i.e., make

it appear that the NRA Life of Duty program and others remained robust despite the significant

funding loss. AMc refused the edict to “fake it,” and instead came up with creative alternative

concepts that would serve the NRA members with a smaller budget.

B.      Agreed Protocols, Now Conveniently Ignored, Are Developed.

        19.      During this multi-decade relationship, the parties developed working arrangements,

such as negotiating annual budgets covering a variety of tasks. LaPierre and Phillips controlled

the process, operating with full knowledge of line items. As projects were initiated, invoices would

issue, and payment would follow without complaint. LaPierre participated in those negotiations

and approved each annual budget. The NRA itself well understood that keeping hourly time

records as the basis of billing was not the contractual measure of payment—AMc was paid for its

results. Reflecting the understanding that strategy and creative value are determined by outcome

rather than an amount of time spent, the annual budget developed and agreed upon by the parties

was results-based in nature and determined by the fair market value10 of each proposed objective.

The type of time-based detail that the NRA now claims to be missing had simply never been


9
  Curiously, the costs cut were associated with NRA video channels; left untouched were many of LaPierre’s and other
NRA officials’ out-of-pocket expenditures.
10
   AMc invoicing for services rendered consists primarily of “Fair Market Value” for services such as video
programming production for NRATV, video support, Freedom’s Safest Place production, Annual Meetings event
planning/coordination/execution, and America’s First Freedom print magazine production (all of which are listed on
the 2019 Approved Budget). Some additional services AMc provided consisted of specific talent/personnel, employed
by AMc specifically on NRA’s behalf. These personnel were identified individually to NRA, along with their salary,
a specified overhead factor for each, and a profit factor for each which concluded with a total for each employee.
These transparent and approved salary allocations were the basis of the billing for what NRA refers to as “virtual
employees,” not the amount of time and/or hours these employee spent working. Any services rendered outside of
the annual approved budget were approved by Woody Phillips (and later, Craig Spray).


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                         PAGE 82
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                       Page 83 of 150 PageID 504


required.

         20.     LaPierre, with input from AMc CEO, Angus McQueen (“Angus”), directed that

these working arrangements be set in place. The entities’ senior officers, Phillips (NRA) and

Winkler and/or Montgomery (AMc) were involved in the negotiations and oversaw budgetary,

invoicing, and payment issues.

         21.     The parties abided by these protocols steadfastly and without disagreement for

many years as the relationship grew. Budgets would be set for specific work, AMc sent an invoice,

the NRA paid the amount budgeted for the invoiced task, and AMc completed the objective. The

relationship between the organizations was harmonious and mutually beneficial, as both parties

grew into leaders in their respective spaces. Given the transparency and fairness of the annual

budgeting process, never in their long history did either party express mistrust of the other side’s

financial dealings—until political pressure on LaPierre began mounting, that is.

C.       NRA Asks AMc to Front Activities; LaPierre’s Passion for Secrecy.

         22.     One of the defining characteristics of the NRA/AMc relationship was the frequency

with which LaPierre and others acting at his direction asked AMc to “front” activities and expenses

for the NRA. For example, AMc would engage third parties to perform work for the NRA at

LaPierre and other NRA officials’ request, pay for the work performed by those third party(ies),

and then submit an invoice for reimbursement by the NRA. These expense reimbursements (as

opposed to charges for work actually performed by AMc) amounted to several millions of dollars

annually.11 LaPierre’s rationale for running these expenses through AMc: it was necessary for

security and “discretion” reasons. In fact, on many occasions, he told AMc that he didn’t trust his



11
   Press reports influenced by the NRA have incorrectly asserted that the NRA “paid” AMc $40 million in 2017. In
fact, a substantial amount of the 2017 budget was spent on expensive national broadcast advertising and talent AMc
retained for NRA projects at the NRA’s request, specifically, at the request of LaPierre.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                       PAGE 83
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                            Page 84 of 150 PageID 505


own accounting department within the NRA.

         23.      LaPierre, beset by apparent paranoia and a passion for secrecy, adopted a

dictatorial, micromanagement style. He began displaying an obsession with privacy, distancing

himself from the public eye and exhibiting panic at the thought of public scrutiny. At the same

time, he was heavily involved in the formulation of policy and protocols for dealing with third

parties, including vendors like AMc. Even NRATV, now the scourge of the NRA, was created

and expanded at the sole direction of LaPierre. Not only did he sign off on every performance

metric of NRATV, he extolled the success of NRATV in public speeches and made numerous

presentations to the Board of Directors in support of NRATV, which seem to have been favorably

received. One board member observed, “If you took a poll of most board members, they’ll tell

you they like NRATV.”12

         24.      LaPierre repeatedly made two things clear: (1) he was the only person with ultimate

authority to speak for the NRA and direct the AMc relationship on behalf of the NRA, unless he

specifically designated someone in writing to perform that task; and (2) any expenses he incurred,

whether personally or through AMc, were legitimate NRA expenses, and therefore subject to

reimbursement to AMc. As AMc has now learned, LaPierre’s broad representations regarding the

legitimacy of his expenses were often false.

D.       The Services Agreement.

         25.      Over the course of years, the parties formalized their working arrangements,

embodying their protocols in a “Services Agreement,” the first of which they executed in 1999.

The latest version was updated in 201713 and amended in 201814 to confirm the protocol for the



12
   http://www.wsj.com/articles/nra.files.suit.against.ad.agency.in.rift.with.key.partner.
13
   Ex. A.
14
   Ex. B.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                 PAGE 84
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19             Page 85 of 150 PageID 506


hiring, compensation, and reimbursements due to AMc under employment agreements involving

North and Dana Loesch (“Loesch”). At the NRA’s request, through LaPierre, AMc formally

employed both of these individuals as “talents” for NRATV, the ambitious digital broadcast

network created, staffed, and administered in its most recent form (at LaPierre’s request) by AMc.

           26.    The Services Agreement also contained other key clauses related to the duties

imposed upon AMc to maintain the confidentiality of the NRA’s sensitive information, a provision

designating the sole NRA authority for communicating with and issuing directives to AMc, and

numerous other substantive provisions, which the NRA’s Amended Complaint has now placed at

issue.

            i.    Termination and Reimbursement Provisions.

           27.    The 2018 Amendment contains two provisions expressly designed to protect AMc

in the event of its expiration or termination of that agreement. First, the NRA was required to

secure and post a $3,000,000.00 letter of credit for AMc’s benefit to secure payment of outstanding

invoices over 30 days old.15 Second, “all non-cancellable” contracts entered into between AMc

and third parties for the benefit of the NRA, including the North and Loesch contracts (referred to

therein as the “AMc Third Party NRA Contracts”), obligated the NRA to pay the “compensation

payable” under the Third Party NRA Contracts.16

           28.    The 2018 Amendment was significant for other reasons as well. As described

herein, LaPierre on multiple occasions lauded AMc’s work on NRATV, including during a

meeting in Dallas on October 11, 2018. Starting at that meeting and continuing over the next two

months, LaPierre approved NRATV for the 2019 budget year, including Dan Bongino’s $1.5

million contract (which Mr. Bongino ultimately turned down). As he had done in May 2018 when


15
     Ex. B ¶ 2.
16
     Ex. B ¶ 3.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 85
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 86 of 150 PageID 507


the 2018 Amendment was signed, LaPierre voiced his continuing support for AMc’s work and the

performance of commentators like North and Loesch. These statements, like the written

commitment to reimburse AMc for North and Loesch’s salaries, were false, were known by

LaPierre to be false when made, and were relied upon by AMc, resulting in damages.

           29.      Under the 2017 Services Agreement and the 2018 Amendment, the NRA has the

contractual ability to terminate the Agreement at any time with 90-days’ notice. The termination

of the Services Agreement triggers Sections XI.B, D, E, and/or F, under which the NRA will owe

AMc termination payments, which are currently estimated to approach thirty-five million

($35,000,000) in severance payments and other termination fees.

           ii.      Authorized Contacts.

           30.      Additionally, Section IX of the Services Agreement provides as follows:

           AMc is authorized to act upon written communications received from the NRA
           Executive Vice President or his designee. He or his designee are the only persons
           within NRA who have the actual authority to issue such communications.17

           31.      At all relevant times, LaPierre was (and remains) the NRA Executive Vice

President. As the Executive Vice President, only LaPierre or his designee could demand that AMc

provide access to any information or documents to anyone, including the NRA itself.

           32.      Pursuant to Section IX of the Services Agreement imposed by the NRA, AMc could

act only if it received a “written communication” from LaPierre or his designee. By like token,

only LaPierre could designate persons “within NRA” who have the actual authority to issue

directives to AMc relative to the request for, or release of, documents. For this reason, certain

document demands from other sources purporting to act on behalf of the NRA were unauthorized

and therefore invalid under the Services Agreement.



17
     Ex. A, Section IX (emphasis added).


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                             PAGE 86
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 87 of 150 PageID 508


E.     NRATV: LaPierre’s Brainchild.

       33.      NRATV, now assailed by the NRA as an “abject failure” and a “failed endeavor,”

has been anything but. Officially launched as a full network production featuring gun-related

topics, political commentary, and other NRA-friendly topics, it had its actual beginnings in the

early 1990’s.

       34.      The network’s earliest iteration featured a spokesperson, Ginny Simone, providing

monthly reports on VHS for the NRA Board of Directors. That evolved into Ginny Simone Special

Report Video Magazines in 1996, then expanded as follows:

                2000: NRA Live Launch

                2004: NRA News Launch, including the debut of “Cam & Co.,” the NRA’s
                      first talk show host

                2010: NRA Life of Duty Network Launch

                2012: NRA Women Network Launch

                2014: NRA Freestyle Network Launch

                2015: Super Channel Launch under NRA News

                2016: NRATV Official Launch

       35.      Throughout NRATV’s evolution, AMc developed and administered the network’s

content (subject to NRA approval) and hired its high-profile talent (at NRA’s request with salary

and other costs reimbursed and payment “guaranteed” by the NRA). NRATV was featured by the

NRA to its members and directors as one of its proudest and most successful projects. Each annual

budget increased the agreed-upon amounts dedicated by the organization to what became its

proprietary flagship. Each budget also received board approval.

       36.      Indeed, LaPierre, during his frequent visits to Dallas and other locations to meet

with AMc personnel and discuss NRATV analytics from 2016 to 2018, repeatedly told AMc



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 87
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                    Page 88 of 150 PageID 509


personnel how well the network was performing and that the NRA would continue its support,

financially and otherwise.

F.       NRATV as a “Super Channel” with Political Clout.

         37.    Throughout 2015, AMc worked to create both the “Super Channel” and “Freedom’s

Safest Place.” The so-called “Super Channel” would be streamed online, and “Freedom’s Safest

Place” would be on the “Super Channel” and on national television.

         38.    When Donald Trump (“Trump”) became the Republican presidential nominee

front-runner heading into the NRA convention in 2016, it became clear that the NRA needed to

support his campaign, given the alignment between his base and the NRA’s base. LaPierre bristled

at the thought of openly supporting Trump so early. He continued his cynicism regarding Trump

during the entire presidential election, noting on multiple occasions that he did not believe Trump

could win. In the fall of 2016, LaPierre approved new live programming to launch under the new

brand NRATV that he believed would be crucial during what he anticipated would be a Hillary

Clinton presidency.

         39.    Despite LaPierre’s negativity regarding Trump’s candidacy, the NRA, with the

advantage of Chris Cox’s18 relationships, placed their support behind Trump. Freedom’s Safest

Place ads had become an impressive success for the organization. They were routinely used to

solicit high donor donations, and they aired throughout the 2016 election. Once Trump became

President, LaPierre routinely referred to the Trump presidency as the “Trump slump”19 and opted

to use Freedom’s Safest Place to continue to solicit donations throughout 2017 and into 2018 while

keeping the ads running on Fox News.



18
  Former Executive Director of NRA Institute for Legislative Action and Chief Lobbyist.
19
  The “Trump slump” is LaPierre’s reference to the decrease in NRA membership revenue caused by the lack of a
“common enemy,” “threat,” or other fear-based drivers of NRA membership.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                  PAGE 88
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 89 of 150 PageID 510


       40.     In the successful deployment of broad messaging about freedom that resonated with

the NRA’s constituency, LaPierre sought to increase NRATV’s live presence. He personally

courted Loesch to join the channel full-time. Her show launched in 2018 right after the tragedy in

Parkland, Florida.

       41.     Loesch appeared on the CNN Town Hall instead of LaPierre, and he routinely

confirmed that her appearance was a huge success, helping the NRA to raise millions of dollars.

What’s more, NRATV was going live multiple times throughout the day with messaging intended

to counter the narrative coming from gun control groups. In one monetization effort, NRATV was

able to generate almost $500,000 in a matter of some 35 days, the bulk of which occurred over a

ten-day period.

                     The following graphic illustrates the successful fund-raising effort:




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 89
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                        Page 90 of 150 PageID 511


G.       LaPierre Fails to Calm Stormy Seas.

         42.     In the wake of Parkland, the NRA was becoming more and more publically vilified.

Much of the executive leadership became extremely agitated about impending investigations.

Tension mounted. Threats took the form of “forensic accounting teams taking over whole floors

in New York City to bury the NRA” and “the loss of all the organization’s insurance.”

         43.     Seeking to stabilize his rudderless ship, and with repeated resignation threats from

Pete Brownell,20 LaPierre personally recruited North to become the next president of the

organization and appear on NRATV. North had been doing pro bono work for the NRA ever since

the launch of NRA Life of Duty. North was also one of the most effective voices in the Freedom’s

Safest Place campaign. Everything culminated at the 2018 Dallas Annual Meetings where AMc

representatives had multiple meetings with Phillips,21 Steve Hart,22 and LaPierre to discuss North’s

contract as well as the announcement of his presidency. Amidst the mounting political pressure,

the North presidency provided the NRA with much needed stability and increased public respect.

         44.     Despite North’s short-lived stabilizing effect, AMc began to have serious concerns

about the NRA’s direction under LaPierre’s leadership. First was the Carry Guard debacle.

Originally an admirable concept intended to fill a gap in the NRA’s portfolio of member services,

Carry Guard was designed to provide concealed-carry insurance and firearms training for its

subscribers. AMc was hired to develop the training component and to provide public-relations

and branding services for the program.23 However, it was the NRA’s responsibility, led by Josh

Powell (“Powell”),24 to develop and administer the entire Carry Guard program, including the


20
   President of NRA Board of Directors at that time.
21
   Treasurer of NRA at that time.
22
   General Counsel of NRA Board of Directors at that time.
23
   AMc engaged multiple third-party contractors consisting of elite special operations personnel to develop training
programs that the NRA believed it could not do on its own.
24
   At AMc’s insistence, Powell was eventually removed from contact with AMc employees due to his sexual
harassment of an AMc employee.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                         PAGE 90
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19              Page 91 of 150 PageID 512


insurance portion.

           45.     On multiple occasions, the program’s mismanagement was made obvious. For

example, Powell tried to convince the NRA to acquire USCCA, the leading competitor in the

space, going so far as to enter into negotiations with the USCCA president entirely without

approval from the NRA Board. Powell appeared to be freelancing—a prospect that, from AMc’s

perspective, boded poorly for the ultimate success of the project. Moreover, in meetings with

AMc, Powell seemed generally dismissive of the training component of the program and kept

referring to Carry Guard as nothing but an “insurance scheme.” AMc, however, wanted nothing

to do with a “scheme.” As Powell pressed forcefully to launch a premature program, AMc

expressed reservations about promoting anything that the NRA would be unable to deliver as

promised. This created the first visible signs of schism in the relationship, with Powell upset that

AMc would not follow his direction.

           46.     The next issue that started to unfold was the Russia investigation by the NRA.

Initially, the NRA asked an experienced contractor, Elaine Lammert,25 to lead the internal

investigation. But quickly, she was stonewalled. NRA officials even implied that they were more

concerned with hiding the facts of the investigation than with bringing the entire story to light.

AMc wanted nothing to do with those at the NRA who were trying to stifle the truth. The extent

to which the NRA was willing to prioritize the personal protection of LaPierre and other members

of the Board—a whitewash effort the organization is stridently pursuing even today—was

becoming evident to AMc.

           47.     It is against this backdrop of chaos that the NRA still needed AMc to do its

increasingly important job of managing the public-facing brand, while the NRA scrambled to



25
     Former Deputy General Counsel for the FBI.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 91
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 92 of 150 PageID 513


protect itself from what appeared to the outside world to be a massive case of mismanagement.

AMc’s disagreement with the NRA’s rollout and administration of the Carry Guard program and

issues such as AMc’s vocal objection over how the Russia investigation was handled became

additional “grist for the mill” of retaliation led by LaPierre.

H.        The NRA: Wayne’s World.

          48.      From its founding in 1871, the NRA grew to become a respected and powerful

voice for Second Amendment rights in America. Then came Wayne LaPierre. Now built on the

unstable foundation of LaPierre’s personality, today’s NRA bears little resemblance to its earlier

incarnations. As the lawsuits against AMc and others have continued to unfold, it has become

clear that LaPierre himself is his first priority, as opposed to the Second Amendment.

     i.         Personal Spending: Party On.

          49.      Throughout his tenure with the NRA, LaPierre has routinely used third-party

vendors like AMc to conceal his penchant for personal spending, seemingly with the NRA’s

blessing. By establishing an annual line-item budget for pass-through expenses, he created a

veritable black hole for unchecked spending that, in turn, appeared to be a legitimate vendor

expense for purposes of NRA records.

          50.      AMc has discovered that some of LaPierre’s out-of-pocket expenses reimbursed to

AMc by the NRA, which were both requested and approved by LaPierre, appear to be personal in

nature: a $5,000 monthly rental for an apartment to be used by a female NRA intern; a retainer for

a travel agent who was facilitating personal travel for LaPierre and his family; and the use of an

AMc credit card by LaPierre and other NRA employees for LaPierre’s personal benefit. In theory,

the backup documentation for many of these charges should still be in LaPierre’s possession.

          51.      AMc first became suspicious of LaPierre’s misuse of funds when AMc was asked




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 92
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 93 of 150 PageID 514


to facilitate and help structure the financing of a personal home for LaPierre and his wife.

Ostensibly for “safety” reasons, LaPierre began looking for a home where he would be better

protected than his current residence. As the search expanded, LaPierre passed over numerous safe

housing options in favor of a $6 million mansion with no greater safety benefits. At that point,

AMc refused to continue participating in the house transaction.

         52.      Upon information and belief, other vendors are being protected who are willing to

hide LaPierre’s spending. AMc became a target only after refusing to allow for these pass-through

line-items in the parties’ most recent annual budget. Indeed, other service providers and board

members who challenged LaPierre’s use of funds have now also been pushed out and attacked by

the NRA as “co-conspirators.”

         53.      LaPierre has also structured certain “back-scratching” relationships to siphon

money to pet projects that the NRA would otherwise be prohibited from contributing to. Upon

information and belief, the NRA makes charitable contributions to a third-party charity, who in

turn donates that money to Youth for Tomorrow, an organization for which LaPierre’s wife, Susan

LaPierre, acted as President.

   ii.         “Funny Money”: Filling the Coffers.

         54.      In order to continue supporting LaPierre’s spending habits, the NRA had to

continue fundraising successfully. To artificially boost these efforts, LaPierre intentionally misled

members using fear-based promotions designed to drive donations. For example, the NRA’s

recent plea for donations to fight Andrew Cuomo (citing the danger of losing its insurance), or

claims that the NRA was “going out of business,” were intentionally misleading to drive donation

and membership dollars. AMc likewise refused to be a part of any promotion or publicity stunt

that was misleading to NRA members.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 93
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                           Page 94 of 150 PageID 515


             55.      LaPierre also boosted NRA revenue through the creation of shell programs that the

NRA never had any intention or meaningful ability to execute (or execute competently). Examples

of these programs include Carry Guard and School Shield.26 By appealing to members’ hearts or

promising benefits that were never delivered, the NRA raised millions of dollars of “funny

money”—LaPierre’s affectionate term for brand sponsorship funds.

      iii.         Wasteful Litigation: The Best Defense Is A Good Offense.

             56.      Sometime in early 2018, LaPierre became preoccupied with going to jail, a fact that

alarmed AMc given the frequency with which he reiterated this concern. This is approximately

the time when Brewer and his law firm entered the picture. In a clear effort to deflect attention

from the potential discovery of LaPierre’s pervasive misuse of member funds, LaPierre and

Brewer initiated numerous lawsuits around the country—each making its own media splash and

presenting an opportunity for LaPierre to paint the NRA as an innocent victim of someone else

(which, as a bonus, also drives donation dollars). LaPierre and Brewer actually agreed upon this

specific plan, as shown in an excerpt from the Brewer Fee Agreement, where Brewer was hired to

perform services—

                      —in connection with litigation and strategic needs arising from the
                      termination or potential termination of key corporate
                      relationships by contract counterparties in response to political
                      pressure.27

             57.      As the lawsuits exploded, so did legal fees payable to the Brewer Firm.




26
   School Shield was developed in the wake of the Sandy Hook tragedy in 2012. The goal was to provide schools,
through grants from the NRA, with threat assessments to determine the school’s vulnerability, prepare a plan to make
schools more secure, and help locate qualified armed safety officials. Although this program raised millions of dollars,
it was little more than a media stunt. By the end of 2014, School Shield had issued a paltry five (5) grants. After
North became President in 2018, he demanded that the NRA “make it real.”
27
   Ex. C (April 18, 2019 Correspondence from North to NRA Board of Directors) (emphasis added).


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                            PAGE 94
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                        Page 95 of 150 PageID 516


      iv.         Wayne’s Way or the Highway.

            58.      Throughout the last year, the NRA has seen the exodus of once-devoted board

members, legal counsel, chief lobbyist, North (the Board’s President), and longtime vendor,

AMc—each dedicated to defending the Second Amendment, each unwilling to blindly follow

LaPierre, and each attacked as “conspiring” against LaPierre. It has become clear to many within

the NRA that LaPierre does not truly care if board member are devoted to the Second

Amendment—he cares if they are devoted to him.

I.          Litigation Abuse.

            59.      Beginning spring of 2018, AMc learned that the NRA had hired Brewer. The

retention of Brewer was baffling given his long history of supporting anti-gun proponents and

members of the Democratic Party, including Beto O’Rourke (a proponent of gun confiscation),

Hillary Clinton, and Barack Obama. It was even more puzzling in light of Brewer’s familial

relationship with Angus McQueen (Brewer’s father-in-law) and Revan McQueen (brother-in-

law).28 It also began an onslaught of “scorched earth” tactics.29 Since his entry onto the scene,

Brewer and his firm, with the approval of LaPierre, has filed no less than eight lawsuits, four of

which (including the instant case) are directed against AMc. Three of the cases against AMc now

reside in state court in the City of Alexandria, Virginia, and among other claims involve mutual

charges of breach of the Services Agreement. The fee agreement between Brewer and LaPierre,

supposedly on behalf of the NRA, predicted litigation in precisely this manner.

            60.      In addition, Brewer has filed suit against the Governor of New York, Andrew

Cuomo, and its chief insurance regulator; the Lockton Companies, designer of Carry Guard



28
   Recognizing the deeply personal information involved, and to obviate any exploitation of the family relationship,
AMc raised this conflict and ultimately had Brewer replaced as direct AMc contact.
29
   https://www.washingtonpost.com/politics/how.a.hard.charging.lawyer.helped.fuel.a.civil.war.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                         PAGE 95
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                       Page 96 of 150 PageID 517


insurance, which has now been found to be in violation of New York and at least one other state’s

laws; Col. North, in the Supreme Court of New York; New York Attorney General, Letitia James;

and a lawsuit against the City of San Francisco.

         61.     When Brewer entered the scene in early 2018, Brewer entered the scene offering

the NRA legal services while vying for the public relations work then being handled by AMc.

Brewer is now using his hallmark (yet ethically questionable) “Rambo tactics” to target his

family’s business.

         62.     In addition to his “truth neutral”30 legal services, Brewer promotes his law firm as

one that also offers public-relations services in house. Contemporaneous with Brewer’s attacks

on his in-laws’ public relations firm, Brewer published a legal article advocating that public

relations services should be performed by law firms (instead of firms like AMc):

         As many clients realize, crafting a public narrative can no longer fall solely under
         the purview of public relations agencies or a corporation’s in-house
         communications department.

         According to recent press reports, the legal community has awakened to the “new”
         normal: issues and crisis management should be a fundamental component of any
         high-stakes advocacy plan. There are many advantages for clients when that
         function is managed by law firms.31

         63.     According to numerous reports, over the course of approximately one year, the

Brewer Firm has billed the NRA $24 million (a number that has since grown), translating to

(according to one report) some $97,000 per day.32

J.       Ouster of AMc: The Plan is Formalized

         64.     It appears that LaPierre set out on the course to eliminate AMc as a principal vendor




30
   See https://www.texastribune.org/2019/09/19/dallas-lawyer-william-brewer-iii-helped-fuel-civil-war-inside-nra/.
31
   See Excerpts from William A. Brewer III, Advocacy as Art: Lawyers Must Engage in Issues and Crisis Management,
TEXAS LAWYER (May 6, 2019).
32
   See e.g., http://www.washingtonpost.com/politics/nascar.owner.resigns-from-NRA-board.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                       PAGE 96
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                     Page 97 of 150 PageID 518


to the NRA sometime in early 2018. Brewer and the Brewer Firm have actively assisted LaPierre

in that endeavor. Indeed, comments made by LaPierre to AMc officials reveal that LaPierre

believes he is simply acting as, what LaPierre has characterized, “a pawn in Brewer’s game of

chess.”

          65.    As stated, the Brewer Fee Agreement, dated March 2018, summarizes the services

to be rendered for the NRA: “litigation and strategic needs arising from the termination . . . of

key corporate relationships . . . in response to political pressure.”33 A fair reading of this

excerpt reveals a dramatic truth never shared with AMc and in fact guarded by LaPierre and

Brewer: Brewer was hired to assist in terminating, including via litigation, AMc’s long-tenured

relationship with the NRA, well before any allegations of misconduct existed. This discovery has

helped explain the NRA’s abrupt change in attitude towards AMc, and its chameleon-like change

from friend to foe.

          66.    The Brewer Firm’s Fee Agreement reveals another truth as well: LaPierre was

intent on severing ties with AMc as early as the spring of 2018, no doubt because AMc had begun

to question directives received from LaPierre, along with the adversarial nature of his demands,

and because of AMc’s unwillingness to accommodate some of those demands—long before most

of the acts underlying the NRA’s claim against AMc. These included AMc’s refusal to participate

in LaPierre’s plea for donations from members under the false guise of a “shutdown.”34

Unbeknownst to AMc, LaPierre was already plotting litigation against AMc in September 2018,

consistent with that express objective in the Brewer Fee Agreement.

          67.    LaPierre’s actions during the entirety of 2018 and into 2019, wherein he repeatedly


33
   Ex. C (emphasis added).
34
   Ex. D (March 4, 2019 NRA Notice of Shutdown). Not only did the NRA not shutdown, but despite whatever
financial woes LaPierre may have concocted, recent NRA tax filings reveal that LaPierre’s compensation actually
increased in 2018 by 55% to $2.2 million.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                    PAGE 97
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 98 of 150 PageID 519


represented to AMc personnel that: (1) NRATV would continue to be funded; (2) the NRA would

continue to reimburse AMc for its third-party contracts; and (3) the NRA was committed to

working through issues raised by the Brewer Firm, were false statements of fact. LaPierre and

others within the organization knew such statements to be false when made. AMc relied upon

these repeated assurances and continued to make financial commitments (including the North

Contract) in reliance thereon.

K.     Brewer Supplants AMc in its Work for the NRA.

       68.     Over the course of several months, beginning with Brewer’s retention and

consistent with the recently publicized engagement letter, the NRA took an increasingly aggressive

stance against its long-time vendor, first insisting on information that had never been a source of

controversy in the past; insisting on documents that had never been required in the parties’

dealings; demanding justification for its pricing, which had long-since been preapproved in annual

budgets by the NRA and LaPierre; demanding interviews of AMc personnel; and conducting three

separate audits (one of which lasted longer than one week), purportedly under auspices of the

Services Agreement.

       69.     LaPierre set out to destroy the NRA’s relationship with AMc by using vexatious

litigation in order to oust AMc in favor of the Brewer Firm’s public-relations/crisis-management

advocacy. Indeed, the Brewer Firm has now supplanted AMc as the NRA’s public relations lead

communication strategist. According to LaPierre, Brewer, his new PR manager, is going to “keep

him out of jail” as the pressure on the NRA has continued to mount under demands for greater

transparency into the NRA’s financial management.

L.     Smoke and Mirrors: Pretexts for Termination.

       70.     Throughout its cavalcade of litigation, the NRA has spun several false narratives in




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 98
     Case 3:19-cv-02074-G Document 31 Filed 11/15/19                         Page 99 of 150 PageID 520


a bad-faith attempt to create the appearance of a valid reason for terminating the Services

Agreement, thereby escaping the contractual consequences of termination.

         71.      Paragraph XI.C of the Services Agreement speaks to these consequences:

                  This Services Agreement may be terminated by NRA immediately
                  upon written notice if: (1) AMc fails to diligently and in good faith
                  perform any of its obligations contemplated hereunder; (2) AMc
                  breaches any term, promise or covenant hereunder . . .35 If NRA
                  so terminates the Services Agreement, NRA shall have no
                  obligation to make payments except that NRA shall, pursuant to
                  Section III [that section dealing with ordinary course or special
                  assignment payments] reimburse AMc for expenses incurred up to
                  the date of said notice of termination. (Emphasis added).

         72.      Thus, by creating the false appearance of one of these breach events, the NRA stood

to avoid the many millions of dollars it would otherwise owe—and in fact owes—to AMc in the

form of severance and cancellation fees, as well as an unliquidated “Termination Fee” described

in Section XI.F of the Services Agreement.36

         73.      Once AMc was chosen to become the NRA’s “fall guy” in its impending media and

legal debacle, the Services Agreement with AMc would of course need to be terminated, thus

requiring a false pretext for both termination and subsequent litigation. The NRA quickly began

weaving narratives that AMc had failed to perform “its obligations under the contract” or had

breached one or more “term, promise or covenant” under the Services Agreement. The following

subparagraphs describe these false narratives in greater detail.

          i.      The “Amendments” to New York Not-for-Profit Law.

         74.      As a preliminary matter, the Amended Complaint asserts that changes in New York


35
  Other breach/default events not relevant to the current action have been omitted.
36
  “In consideration of the dedication of a substantial number of personnel and resources to provide the services under
this Agreement (and the necessity to maintain such staffing levels and resource allocations to enable AMc to continue
to provide such services upon any renewals hereof), the NRA agrees to pay AMc a fair and equitable termination fee
to compensate it for the inevitable severances and other reasonable costs incurred in conjunction with such expiration
or termination. Such termination fees shall be negotiated in good faith by the parties and paid to AMc no later than
the last day of this Agreement.” Ex. A, Section XI.F (Services Agreement).


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                           PAGE 99
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 100 of 150 PageID 521


nonprofit laws were the motivation for the NRA’s requests for documents and audits of AMc’s

financial records.37 This argument is a red herring: the “recent” changes in the rules occurred in

2014, and those changes did not alter the longstanding requirement that the NRA’s Board carefully

consider related-party contracts as a non-profit incorporated in New York State.

          75.     Effective July 1, 2014, the New York Non-Profit Revitalization Act amended the

N-PCL, including the provisions governing related-party transactions and conflict of interest

policies. Further amendments to those provisions were made in 2015 and 2016. However, New

York law has contained specific rules regarding related-party transactions, which rules have been

in place since at least 1970.

          76.     NRA’s compliance (or lack thereof) with the related-party-transaction rules rests

squarely on the NRA itself.

          77.     AMc has complied with all of the NRA’s properly authorized requests to review

AMc’s books and records. AMc in no way has impaired the NRA’s ability to fulfill its duties with

respect to its own related-party transactions or any other duty required under New York law.

          ii.     The Document Demand.

          78.     Beginning in May 2018, AMc began receiving “demands” for various documents

by persons purporting to be acting on behalf of the NRA. However, the NRA often failed to abide

by the contractual requirement to communicate directives to AMc through Executive Vice

President (LaPierre) or his formally declared designee as required by Section IX of the Services

Agreement. In response to document demands, AMc repeatedly responded that the NRA was not

following the requirements of the Services Agreement and that the demands issued to AMc were

improper and ineffective.



37
     Amended Complaint ¶ 47.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 100
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 101 of 150 PageID 522


         79.    Moreover, the NRA has historically conducted annual audits of its vendors. AMc

has openly provided NRA access to financial and other information (including pricing) to NRA

accountants and officers, including the Treasurer, Chief Financial Officer, and Board Legal

Counsel, on an annual basis. These true audits have been conducted almost yearly without

complaint or adverse findings by the NRA for more than twenty-five years. However, on several

occasions, LaPierre would specifically instruct AMc not to disclose certain information to certain

auditors, such as Rick Tedrick in the NRA accounting department. Naturally, directives like this

presented a conflict for AMc, who both desired to comply with the Services Agreement and with

the auditors.

         80.    NRA had three to six auditors in AMc’s Oklahoma City office reviewing AMc files,

records, and documents for approximately nine (9) days in February 2019. Another auditor

examined the records of AMc in November 2018 for an entire day. These audits were preceded

by another “audit” in September 2018 by the Brewer Firm, a process AMc complied with in good

faith.

         81.    At no time did the auditors claim to AMc that documents were withheld from

review. It is AMc’s understanding that even LaPierre himself does not believe any documents

requested by the auditors/examiners were deliberately withheld by AMc.

         82.    John Frazer (“Frazer”), the NRA’s general counsel, twice expressed his gratitude

for AMc’s compliance with the NRA audit: first, in an email on March 4, 2019, and again on

March 25, 2019. Frazer also characterized the NRA audit of AMc as “productive” in a letter to

AMc counsel on March 14, 2019.

         83.    AMc has complied with every authorized demand for examination of its

documents, and the NRA’s allegations to the contrary are nothing but an attempt to manufacture




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 101
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 102 of 150 PageID 523


the appearance of a contractual breach.

      iii.     The Confidentiality Provision.

       84.     The NRA has also made unsubstantiated and ambiguous claims of “leaks” to the

press by AMc, or someone acting on its behalf. The NRA’s claims are replete with words like

“malicious” and “defamatory” but otherwise thin in substance, whether with respect to the content

of the leak, the identity of the person who may have been the leak, or any damage sustained by the

NRA as a result.

       85.     In one recent Virginia lawsuit, the NRA alleged identical confidentiality breaches

against AMc. After conducting discovery and multiple depositions, the NRA has yet to adduce

any evidence of this supposed breach.

       86.     On the other hand, just as plausibly, a well-timed “leak” by someone associated

with the NRA might also be helpful in creating the appearance of a contractual breach, generating

media attention, shifting focus away from LaPierre and other NRA board members, and supporting

a parade of vexatious and abusive litigation against its chosen scapegoat—precisely the job Brewer

was hired to do.

      iv.      The Analytics Gambit.

       87.     Newly-formulated complaints by the NRA, characterizing NRATV as a “failed

endeavor,” also qualify as a “made for litigation” stalking horse. Analytics were central to

NRATV operations (essentially, viewership numbers). As set forth in greater detail in AMc’s

third-party action against LaPierre, periodic reports containing detailed analytics were regularly

provided to LaPierre during the period 2016 (year of launch) through May 13, 2019, one month

after the NRA filed its first lawsuit against AMc (which in part complained falsely about non-

receipt of NRATV analytics). LaPierre personally approved the development of a customized




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 102
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                               Page 103 of 150 PageID 524


dashboard, which accumulated data from all platforms running NRATV content. He also sent

NRA employee, Todd Grable, to review AMc’s analytics and methodology, which were approved

as a result of that meeting. Furthermore, AMc invited LaPierre on numerous occasions that, if he

was ever concerned about the analytics, he was welcome to have a third-party company, such as

Deloitte Digital or Accenture, audit and report on AMc’s practices as well.

           88.      LaPierre personally attended meetings to be briefed on NRATV analytics on the

following occasions: October 24, 2017; November 28, 2017; January 3, 2018; February 1 and 19,

2018; April 11, 2018; September 4, 2018; October 1138 and 23, 2018; November 28, 2018;

December 5, 2018; and January 18, 2019. During each visit, AMc personnel shared in-depth

analyses of viewership analytics that were three levels deep. LaPierre openly lauded AMc’s

performance. That too was false, because three days after his last scheduled visit regarding

analytics on April 9, 2019 (when LaPierre abruptly and unexpectedly “had to leave” before the

presentation could be made), the NRA filed its first lawsuit against AMc. Among other things,

the NRA alleged that AMc had refused to provide the NRA with NRATV analytics – the very

subject of the April 9 meeting!

M.         The Onslaught Goes Public.

            i.      The NRA Discloses AMc’s Proprietary Information.

           89.      On March 11, 2019, the New York Times ran an article in which the author revealed

the existence of the North Contract and certain features thereof, including AMc’s involvement

with North.39 The article misrepresented the facts and disparaged AMc. The New York Times

article attributed certain factual assertions to Brewer as the source speaking on behalf of the NRA.

           90.      Later, LaPierre, in a writing to the NRA Board, confirmed his authorization given


38
     Although a presentation was prepared for this meeting, it was not actually made that day.
39
     See https://www.nytimes.com/2019/03/11/us/nra-video-streaming-nratv.html.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                PAGE 103
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 104 of 150 PageID 525


to Brewer to communicate with the New York Times.

       91.     The NRA’s deliberately false statements to the media regarding AMc’s confidential

information represented a change in the parties’ relationship as well as the fundamental protocol

for dealing with the parties’ confidential information that had been in existence and honored for

decades.

       92.     AMc immediately expressed its strong objection to the NRA’s false statements,

doing so by letter to NRA General Counsel, Frazer, on March 12, 2019.

       93.     Frazer’s March 14, 2019 response did not deny that the NRA had leaked the

information to the New York Times. Instead, Frazer for the first time asserted the NRA’s position

that only AMc, and not the NRA, had restrictions on the use of a party’s confidential information.

The NRA claimed it could disclose AMc’s information with impunity while AMc was

contractually prohibited from any reciprocal freedom to use NRA information.

       94.     The exchange of correspondence signaled NRA’s claim that it could deliberately

misuse AMc’s confidential information and thereby violate NRA’s duty of good faith and fair

dealing inherent within the terms of the Services Agreement.

       95.     Current and prospective clients, financial institutions, and insurance providers have

begun questioning AMc employees in light of the New York Times article, this Lawsuit, and

consequent media reports.

       ii.     Litigation as a Spectator Sport.

       96.     The NRA, with Brewer at the helm, has moved from a non-profit gun-rights

organization to a serial litigant. The NRA’s waste of courts’ limited docket space has ranged from

a glorified discovery dispute to three additional lawsuits in different jurisdictions covering similar




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 104
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                            Page 105 of 150 PageID 526


sets of factual and legal allegations. In fact, between the one Texas and three Virginia actions,40

all of the NRA’s factual and legal claims are currently being litigated in at least two lawsuits.

        97.      Each of these suits portrays the NRA as a victim, each has been filed without any

attempt at a good faith “meet and confer” negotiation, and each has been accompanied by carefully

orchestrated leaks and false self-serving press releases. In fact, the Defendants in this lawsuit first

learned that they were sued from news reports in advance of being served. The repetitive and

persistent nature of these filings merely underscores the fact that the NRA (and its counsel) have

no real interest in resolution, but a protracted public spectacle.

        iii.     Disparaging Remarks Turn Libelous.

        98.      Consistent with his approach of “lawyer as public advocate” for his client,41

Brewer, with the approval of LaPierre and assistance from other NRA personnel, has become the

de facto NRA spokesman and has fashioned a narrative that has brought AMc into disrepute.

Contemporaneous with the filing of the NRA’s lawsuits against AMc, Brewer and other NRA

representatives have frequently attempted to spin the NRA message as one in which it is faultless

and AMc is a rogue entity, bent on frustrating the NRA’s legitimate efforts at obtaining disclosure.

        99.      All of this is a transparent attempt to transfer attention from LaPierre’s

mismanagement of the NRA and possible civil and criminal exposure, and to wreak havoc within

an organization that the Brewer Firm now directly competes with. Examples abound where NRA

representatives, including Brewer, have disparaged AMc, portrayed it as a miscreant, divulged its



40
   National Rifle Association of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case No.
CL19001757, pending in the Circuit Court for the City of Alexandria, Virginia (filed on April 12, 2019); National
Rifle Association of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case No. CL19002067,
pending in the Circuit Court for the City of Alexandria, Virginia (filed on May 22, 2019); National Rifle Association
of America v. Ackerman McQueen, Inc. and Mercury Group, Inc., Civil Case No. CL19002886, pending in the Circuit
Court for the City of Alexandria, Virginia (filed on September 5, 2019).
41
   See Excerpts from William A. Brewer III, Advocacy as Art: Lawyers Must Engage in Issues and Crisis Management,
TEXAS LAWYER (May 6, 2019).


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                        PAGE 105
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                             Page 106 of 150 PageID 527


confidential information, and trampled over AMc’s rights and entitlements.

         100.     The most damaging of these public comments have been press reports quoting

LaPierre accusing AMc of “extortion,” which Brewer and others have parroted in the media. This

false accusation of criminal wrongdoing has been repeated by other NRA representatives. In the

process, AMc’s purported role has moved from that of being North’s alleged facilitator to the one

performing the act of extortion.42

         101.     LaPierre also asserted that AMc “appears to have responded indirectly by trying to

oust me.” LaPierre’s assertion concerning AMc’s purported involvement, since then repeated, is

false. In fact, AMc faced repeated demands by the NRA for backup on LaPierre’s charges that the

NRA had reimbursed, such as apartment rent for an NRA intern previously approved by LaPierre,

and a number of LaPierre private aircraft and other transportation, hotel, and Landini Brothers

(popular Alexandria, Virginia restaurant) charges. To obtain such backup, AMc sent letters to

several sources (including LaPierre himself) asking for such records to enable AMc to respond to

NRA demands.

         102.     “Extortion,” under Virginia statute § 18.2-59 (“Extortion of money, property or

pecuniary benefit”) defines the offense as including “threaten[ing] injury to the character, person

or property of another . . .” and can be punishable by up to 10 years in prison. Code 1950, §18.1-

184; 2010, Chapter 298. Making such a reckless accusation, false as it is, is a clear example of the

42
   The following are examples of the many claims of AMc’s alleged wrongdoing spoken by NRA representatives:
https://www.washington.post.com/politics/documents-show-nra-discussions-to-purchse-luxury-mansion (AMc as
“wrongdoer;) civil.war (Brewer in discussin aMc, accused it of trying to purge NRA of LaPierre by “extortion,” him
Wall Street Journal, April 27, 2019 “Extortion Allegation Riles Top NRA Ranks” (citing LaPierre’s claim of extortion
in letter to NRA Board); https://www.washington.post.com/news/2019/sep/10/who’s-behind-attacks- national-rifle-
association. “Behind the latest attack is a former NRA contractor”. “The contractor refused [a financial review]; the
contractor     .   .    .    delivered    an    ultimatum      in     the    form     of this   threat    .   .    ..;
https://www.washingtonpost.com/politics/how.a.hard.charging.lawyer.helped.fund.a.civil.war; and Wall Street
Journal article, April 27, 2019 @http://wsj.extortion.allegation.riles.top.nra.ranks;
http://www.washingtonpost.com/politicsnra.shakes.up.legal.team.amid.intensifying.civil.war/2019/08/22/72fa460a-
c52d-11e9-b5e4-54aa56d5b7cestory.html



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                         PAGE 106
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                          Page 107 of 150 PageID 528


malice shown by LaPierre and the NRA towards AMc.

N.         One-Sided Services Agreement.

           103.    Each of the actions brought by the NRA, including the instant case, either directly

involves or tangentially implicates the Services Agreement and the respective rights and

obligations of the NRA and AMc. In fact, the first two Virginia cases are centered on alleged

breaches of that agreement by AMc. AMc has counterclaimed in Virginia alleging that it is the

NRA, not AMc, that is in breach of that Services Agreement.

           104.    It is now appropriate for this Court to consider whether, by its many actions,

including several lawsuits filed against AMc, the NRA has waived its rights to continue to insist

on the viability of one particular provision of that agreement: the confidentiality section.43

           105.    The NRA featured the confidentiality section of the Services Agreement not only

in the Virginia litigation, but it also waived the provision by its disclosure of confidential

information belonging to AMc and by disclosure of its own purportedly confidential information.

For example, it was the NRA that disclosed the existence and content of the AMc agreement with

North, confidential to both AMc and the NRA.44 LaPierre admitted that he authorized the Brewer

Firm to communicate with the New York Times. When AMc complained and demanded a

retraction, NRA counsel took the absurd position that confidentiality applied only to AMc. Under

that theory, the NRA can divulge AMc’s confidential material with impunity; AMc has no

reciprocal right.

           106.    Additionally, the NRA has liberally quoted from the Services Agreement, including

in the instant case. Having previously taken the position that the Services Agreement itself is

confidential, it cannot now hope to preserve that status.


43
     Ex. A, Section IV.
44
     See https://www.nytimes.com/2019/03/11/us/nra-video-streaming-nratv.html.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 107
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                         Page 108 of 150 PageID 529


        107.     If this is truly a proper reading of the Services Agreement, then under those

circumstances, AMc is entitled to a declaration that such provision has been waived by the conduct

of the NRA. Alternatively, it qualifies as an unconscionable agreement under the provisions of

Virginia § 8.2-302, which provides in pertinent part:

        If the Court finds as a matter of law the contract or any clause thereof to have been
        unconscionable at the time made, the court may refuse to enforce the contract, or
        to ignore the unconscionable provision, or it may limit its application in order to
        avoid as unconscionable result. Code of Virginia § 8.2-302.45

        108.     As dependent as the NRA is on certain provisions of the Services Agreement, it

conveniently overlooks its obligation to pay a “fair and equitable termination fee,” recognizing the

“inevitable severances and other reasonable costs” associated with termination, and the concurrent

requirement to negotiate such costs in good faith.46

O.      The NRA and LaPierre Destroy AMc’s Third Party NRA Contracts.

        109.     At the NRA’s bidding, AMc entered into employment agreements with two well-

known personalities, North and Loesch. They, and at least one other talent, at the request of the

NRA, were formally employed by AMc. The 2018 Amendment to the Services Agreement made

clear the NRA’s responsibility for their compensation.                  As previously noted, under that

amendment, the NRA took responsibility for reimbursing AMc for the cost associated with the

NRATV talents. The NRA also effectively “guaranteed” its Third Party NRA Contract obligations

by committing, among other things, to provide a $3 million letter of credit to backstop those

commitments.47

        110.     Until the NRA began its campaign of belligerence against AMc, the reimbursement




45
   Pursuant to Section XII.A of the Services Agreement, all disputes “arising thereunder shall be governed by and
construed solely under the laws of the Commonwealth of Virginia, or if applicable by federal law.” See Ex. A.
46
   See Ex. A, Sections XI.E-F.
47
   See Ex. B, Section 2, 3.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                                     PAGE 108
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 109 of 150 PageID 530


system worked as well as it always had throughout the years, including reimbursement for third-

party contracts. Indeed, even as the NRA ramped up its campaign of harassment against AMc, it

continued to observe its obligations to AMc and, by third party beneficiary extension, to the talents.

        111.    LaPierre injected himself personally into the recruitment of North. He negotiated

the North Contract, and despite his current denials, he was intimately involved in all material

aspects thereof, including the designation of North as an “employee” instead of a “contractor.”

LaPierre’s turnaround efforts to oust North as President of the NRA demonstrate his intent to

interfere with the North Contract and damage AMc in the process.

        112.    When the NRA precipitously initiated its litigation campaign against AMc, leading

to the eventual shutdown of NRATV at the end of June 2019, the NRA used the opportunity to

cease reimbursement for the compensation of the Third Party NRA Contracts. This, despite its

clear obligation to reimburse AMc for “fronting” the salaries and benefits for North, Loesch, and

the other talent.

        113.    The result of the NRA’s cutting off of funds, quite naturally, left AMc in the

untenable position where it was unable to manage the compensation requirements of the Third

Party NRA Contracts. One of those talents has now initiated legal proceedings against AMc for

discontinuing that person’s compensation.

        114.    The NRA and LaPierre not only knew of the Third Party Contracts, they expressly

approved each of them and acknowledged their existence and the NRA’s obligations to pay for

those contracts in the 2018 Services Agreement Amendment. In the face of that knowledge and

acknowledgement, the NRA has now steadfastly refused to honor its obligation at the urging of

and with the approval of LaPierre, in the process tortiously interfering with those third party

contracts.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                           PAGE 109
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 110 of 150 PageID 531


P.     A Compendium of Missteps.

       115.    Many events have led to the rupture of this once-thriving relationship. Most have

been chronicled in press reports: Brewer; LaPierre’s lavish wardrobe expenditures; LaPierre’s (and

his wife Susan’s) extravagant trips and vacations paid for with NRA funds; the LaPierre family’s

use of AMc personnel as personal valets; LaPierre’s attempted purchase of a Texas mansion, foiled

by AMc’s reluctance to see it through; and sexual harassment charges against LaPierre’s Chief of

Staff Powell, to name the most prominent. These were by no means the exclusive causes of the

termination.

       116.    Indeed, other factors have contributed:

               ●       The NRA’s suspicious behavior relating to federal and state investigations;

               ●       AMc’s cessation of LaPierre’s (or other on his behalf) incursion expenses
                       that were personal in nature;

               ●       The “Russia trip” and LaPierre’s and the NRA’s dishonest treatment of that
                       issue;

               ●       LaPierre’s preoccupation with possible criminal charges and a “dissolution
                       resolution”;

               ●       The NRA tolerating sexual harassment committed by a high-ranking
                       member of its management;

               ●       Orchestrated leaks of confidential information, purposely painting AMc in
                       an unfavorable light;

               ●       Clear lack of board oversight; and

               ●       Deliberate purging of right-minded NRA directors, officers, and attorneys.

       117.    In the span of two short years, the NRA, with LaPierre leading the charge, has

destroyed or attempted to destroy what was built over decades. The NRA has experienced massive

personnel disruptions, enormous expenses, loss of economic opportunity, loss of profits, and

reputational harm that may be irreparable, or at least will take enormous time and effort to repair.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 110
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 111 of 150 PageID 532


       118.    Through this Counterclaim and Third-Party Complaint, AMc seeks to begin the

rebuilding process.

                                  V.     CAUSES OF ACTION

                                           Count One
                               (Libel Per Se – NRA and LaPierre)

       119.    The allegations of fact set forth in paragraphs 1 through 118 are incorporated as

though copied verbatim herein.

       120.    As set forth hereinabove, NRA representatives, including LaPierre, have repeatedly

intentionally and falsely defamed AMc, a private figure, by accusing AMc of the criminal act of

extortion. The NRA has published this accusation as fact and has done so publicly. The NRA is

not a member of the print, broadcast, or electronic media.

       121.    LaPierre and other members of NRA leadership have identified AMc directly by

name, and the accusations of commission of a criminal act are per se defamatory. Such accusations

are unambiguous and have held AMc up to calumny and public ridicule.

       122.    The subject matter of these false factual assertion is a decidedly private matter,

despite the NRA’s attempts to alter its status to that of a matter of public concern.

       123.    AMc has suffered injury as a direct result of these false statements in amounts as

yet undetermined, but estimated to exceed $40 million, for which AMc seeks recovery.

       124.    Due to the intentional, malicious nature of the NRA and LaPierre’s conduct, AMc

also seeks exemplary damages in this matter in an amount to be determined at trial.

                                         Count Two
                  (Tortious Interference with Contract – NRA and LaPierre)

       125.    The allegations of fact set forth in paragraphs 1 through 124 are incorporated as

though copied verbatim herein.

       126.    The NRA, and LaPierre, individually, intentionally and with full knowledge of their


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 111
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 112 of 150 PageID 533


existence, has tortiously interfered with AMc’s employment agreements with NRATV talents,

including those of North and Loesh. Each such contract is valid, having been entered into at the

behest of, and approved by, the NRA. Each such contract is denominated in the Services

Agreement as a “Third Party NRA Contract.”

       127.    The NRA has refused its contractual commitment to reimburse AMc for the costs

associated with the Third Party NRA Contracts, thus preventing AMc from funding salaries and

costs associated therewith.

       128.    The NRA’s refusal to reimburse AMc has caused said contracts to lapse due to non-

payment, thereby proximately causing injury to AMc and to the talents affected who themselves

are third party beneficiaries of the Services Agreement.

       129.    The NRA’s actions constitute tortious interference with contract, and have

proximately caused AMc financial harm in precise amounts yet to be determined, for which AMc

now sues.

                                          Count Three
                                 (Declaratory Judgment – NRA)
                                     (28 USC §2201 et. seq.)

       130.    The allegations of fact set forth in paragraphs 1 through 129 are incorporated as

though copied verbatim herein.

       131.    AMc seeks a declaration that, by its actions, the NRA has waived and/or is estopped

from claiming that the confidentiality provision of the Services Agreement applies only to AMc.

Holding AMc to such one-sided interpretation prevents AMc from freely and fully responding to

allegations made by the NRA.

       132.    The NRA has taken the position that the referenced contractual provision is one-

sided and binding only on AMc. AMc disagrees with the NRA’s position, and a real and justiciable




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 112
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 113 of 150 PageID 534


controversy regarding this issue exists. AMc seeks a declaration that the NRA has waived such

provision, or by its action it is estopped from enforcing it.

       133.    Alternatively, AMc seeks a declaration by this Honorable Court that the

confidentiality provision of the Services Agreement is unconscionable under Code of Virginia

§ 8.2-302 as interpreted by the NRA.

       134.    AMc is entitled to, and seeks, its reasonable and necessary attorney’s fees incurred

in the prosecution of this claim.

                                           Count Four
                                        (Fraud – LaPierre)

       135.    The allegations of fact set forth in paragraphs 1 through 134 are incorporated as

though copied verbatim herein.

       136.    Statements of fact made to AMc personnel by LaPierre on the dates specified

hereinabove, and those made repeatedly throughout the duration of the parties’ relationship, but

particularly during the four (4) years leading up to the filing of this lawsuit, concerning NRATV’s

performance analytics, commentators, and the Third Party NRA Contracts, were false, were known

by LaPierre to be false, were made with intent to deceive AMc and to lure it into exposing itself

to financial obligations, were relied upon by AMc to its detriment, and, as a result, AMc has

suffered damages in excess of $40 million for which it now sues.

       137.    Due to the intentional, malicious nature of the NRA and LaPierre’s conduct, AMc

also seeks exemplary damages in this matter in an amount to be determined at trial.

                                            Count Five
                                    (Breach of Contract – NRA)

       138.    The allegations contained in paragraphs 1 through 137 are incorporated as though

copied verbatim herein.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 113
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 114 of 150 PageID 535


       139.   Under the 2018 Amendment to the Services Agreement, the NRA is required to

make timely payments in response to invoices received from AMc. The Amendment states:

              NRA acknowledges that its failure to pay such an invoice within 30
              days will cause substantial financial damage to AMc. Accordingly,
              if at any time NRA fails to timely pay the invoice, NRA agrees that
              it shall post a $3,000,000 letter of credit (the “LOC”) for the benefit
              of AMc. The LOC shall continue in existence for the term of the
              Agreement and shall be maintained at $3,000,000 at all times.

       140.   The NRA has failed to make timely payments on AMc’s invoices. Specifically, the

NRA failed to pay the following fee service invoices within the 30-day time period required by

the Services Agreement:

              Invoice 158196 for $451,201.63 dated June 1, 2018
              Invoice 158197 for $894,075.80 dated June 1, 2018
              Invoice 158198 for $299,297.00 dated June 1, 2018
              Invoice 158174 for $190,443.00 dated June 1, 2018
              Invoice 159037 for $190,443.00 dated July 1, 2018
              Invoice 159056 for $451,201.63 dated July 1, 2018
              Invoice 159057 for $894,075.80 dated July 1, 2018
              Invoice 159058 for $299,297.00 dated July 1, 2018

       141.   The NRA’s failure to make these eight fee payments within the contractually

required 30-day period after the invoice date caused substantial damage to AMc.

Breach of NRA’s Obligations to Pay for Services Rendered During Litigation.

       142.   Following the NRA’s first lawsuit in Virginia, the NRA continued to request

services from AMc, AMc performed those services, but the NRA has failed and refused to pay the

monthly invoices submitted by AMc.

       143.   On Tuesday, April 30, 2019, Nader Tavangar, EVP/Managing Director of Mercury

sent the May Monthly Fee invoices (dated May 1, 2019) to the NRA (Treasurer Craig Spray, Rick

Tedrick, Lisa Supemaugh, and Duane Reno) via email, as per normal course of business.

       144.   Craig Spray is the NRA Treasurer with responsibility for receiving and paying the




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                      PAGE 114
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                     Page 115 of 150 PageID 536


AMc invoices.

          145.   The invoices that were dated May 1, 2019 and emailed on April 30, 2019 contained

eight invoices to the NRA totaling $1,696,466.95 and three invoices to the NRA Foundation

totaling $375,000. The NRA Foundation paid its $375,000 invoice without question. The NRA

failed to pay any portion of its invoices totaling $1,696,466.95.

          146.   These eleven invoices are accurately summarized in the chart below:

 Invoice Number Job Number                        Job Title                       Invoice
                                                                                  Amount
 NRA
 166339               19-MG/NR-001                Strategic Management                 $258,613.17
 166340               19-NR-001                   Talent Fee                           $680,355.45
 166341               19-NR-002                   NRATV Programming C4                 $185,416.67
 166342               19-NR-003                   Monthly Video Support C4             $104,166.67
 166343               19-NR-004                   Support Staff Fee                    $200,702.50
 166344               19-NR-005                   Online/Digital Management            $107,212.50
                                                  Fee
 166345               19-NR-006                   Business Intelligence/Data            $35,416.66
                                                  Resources/Analytics
 166346               19-NRAF-002                 A1F 8/19 ISSUE                    $124,583.33
 Total                                                                            $1,696,466.95
 NRA
 Foundation
 166347               19-NRF-001                  NRATV Programming C3                 $250,000.00
 166348               19-NRF-002                  Monthly Video Support C3              $62,500.00
 166349               19-NRF-003                  FSP Production Ongoing C3             $62,500.00
 Total                                                                                 $375,000.00

          147.   These monthly, annualized fee invoices are sent every month per the approved 2019

budget.

          148.   Per the Services Agreement, Section III.E provides the following relevant

requirements:

                 All sums payable to AMc under this Services Agreement shall be
                 payable to AMc's corporate headquarters in Oklahoma City,
                 Oklahoma within 30 days of the invoice date . . . NRA shall notify
                 AMc of any questions concerning any invoices within 10 business
                 days after receipt.


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                         PAGE 115
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 116 of 150 PageID 537



       149.    Consistent with the NRA’s practice in all prior months of the year, AMc did not

receive any questions or concerns regarding such invoices during the 10 business days following

the NRA’s receipt of the invoices.

       150.    The NRA failed to pay the eight invoices issued to it on May 1, 2019 within the

required 30-day time period.

       151.    As of June 3, 2019, AMc had not received payment from the NRA for the

$1,696,466.95 in monthly fee invoices.

       152.    On June 3, 2019, AMc’s Chief Financial Officer, Winkler, personally called and

emailed NRA Treasurer Craig Spray regarding this missed payment. Spray did not return the

email message or call.

       153.    On the afternoon of June 3, 2019, Melanie Montgomery, EVP/Management

Supervisor at AMc, called Spray leaving a detailed voicemail reminding him the past due invoices

covered May fees for April services which were never questioned. Spray did not return her call.

       154.    On June 4, 2019, AMc’s Chief Financial Officer sent by email a letter addressing

the now past due invoices and demanded that the NRA pay the $1,696,466.95 and post the

$3 million Letter of Credit, as required under the Services Agreement.

       155.    On June 5, 2019, AMc received a letter from NRA’s designee, Andrew

Arulanandam, with a copy to LaPierre, Spray, and Frazer stating that the NRA declines to post the

Letter of Credit.

       156.    Rather than pay the invoices or post a Letter of Credit, the NRA began a series of

correspondences wherein they sought to belatedly request additional and irrelevant information

about the invoices, long after the ten-day period for questioning the invoices had expired, as

provided in Section III.E of the Services Agreement.



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                      PAGE 116
Case 3:19-cv-02074-G Document 31 Filed 11/15/19               Page 117 of 150 PageID 538


Supplemental Claim for Breach of the NRA’s Obligation to Pay Invoices for Services Prior
to Termination.

         157.   AMc issued additional invoices for work performed up to the date of termination

of the Services Agreement and those invoices remain past due and unpaid, as shown in the table

below:

  Invoice         Invoice                                                           Invoice
  Number           Date        Job Number                 Job Title                 Amount
   NRA
    166104        4/15/2019 18-NR-296         '19 A/M Travel                         $1,935.08
    166106        4/15/2019 19-NR-049         '20 A/M Logo                          $10,000.00
    166107        4/15/2019 19-NR-051         '19 A/M Radio                          $5,488.25
                                              Publications Google Ad Manager
     166108       4/15/2019 19-NR-062         Website Staging & Integration          $5,500.00
     166109       4/15/2019 NR-LEGAL          Legal Fees                            $81,810.84
     166110       4/15/2019 NR-TRAV           Travel Expenses                       $13,725.51
                            19-MG/NR-
     166339        5/1/2019 001               Strategic Management                 $258,613.17
     166340        5/1/2019 19-NR-001         Talent Fee                           $680,355.45
     166341        5/1/2019 19-NR-002         NRA TV Programming C4                $185,416.67
     166342        5/1/2019 19-NR-003         Monthly Video Support C4             $104,166.67

     166343         5/1/2019 19-NR-004        Support Staff Fee                    $200,702.50
     166344         5/1/2019 19-NR-005        Online/Digital Management Fee        $107,212.50
                                              Business Intelligence/Data
     166345        5/1/2019 19-NR-006         Resources/Analytics                   $35,416.66
                            19-NRAF-
     166346        5/1/2019 002               AIF ISSUE                            $124,583.33
     166804       5/17/2019 18-NR-431         '19 A/M Signage -Mechanical           $22,235.89
                                              Fundraising Consulting State
     166805       5/17/2019    19-NR-010      Registrations                            $230.00
     166806       5/17/2019    19-NR-045      '19 A/M Backstage Signage              $1,009.75
     166807       5/17/2019    19-NR-051      '19 A/M Radio                             $14.81
     166808       5/17/2019    19-NR-056      '19 A/M Media Kit Premium              $1,422.16
     166809       5/17/2019    NR-TRAV        Travel Expenses                        $3,401.82
     167007       5/17/2019    18-NR-296      '19 A/M Travel                        $21,936.68
                               19-MG/NR-
     167037         6/1/2019   001            Strategic Management                 $258,613.17
     167038         6/1/2019   19-NR-001      Talent Fee                           $680,355.45
     167039         6/1/2019   19-NR-002      NRA TV Programming C4                $185,416.67
     167040         6/1/2019   19-NR-003      Monthly Video Support C4             $104,166.67


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                    PAGE 117
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                    Page 118 of 150 PageID 539


      167041        6/1/2019 19-NR-004           Support Staff Fee                        $200,702.50
      167042        6/1/2019 19-NR-005           Online/Digital Management Fee            $107,212.50
                                                 Business Intelligence/Data
      167043       6/1/2019 19-NR-006            Resources/ Analytics                      $35,416.66
                            19-NRAF-
      167044       6/1/2019 003                  AIF ISSUE                                 $124,583.33
      167453      6/12/2019 18-NR-296            '19 A/M Travel                                 $24.77
      167454      6/12/2019 18-NR-431            '19 A/M Signage - Mechanical               $33,572.64
      167455      6/12/2019 18-NR-441            '19 A/M Photography                        $18,350.00
      167456      6/12/2019 18-NR-443            '19 A/M NRA TV Set Production               $1,352.98
      167457      6/12/2019 18-NR-445            '19 A/M Podium Signage                     $10,588.50
      167458      6/12/2019 19-NR-031            '19 A/M GROF Presentation                     $650.00
      167448      6/12/2019 19-NRM-001           '19 A/M Digital Media                       $7,915.03
      167449      6/12/2019 19-NR-029            '19 A/M Media                            ($13,689.50)
                                                 Fundraising Consulting State
     168015        7/9/2019 19-NR-010            Registrations                               $204.98
     169524       9/30/2019 NR-LEGAL             Legal Fees                               $264,008.09
 Total                                                                                  $3,884,622.18
 NRA
 Foundation
     167045         6/1/2019 19-NRF-001 NRATV Programming C3                             $250,000.00
     167046         6/1/2019 19-NRF-002 Monthly Video Support C3                           $62,500.00
     167047         6/1/2019 19-NRF- FSP Production Ongoing C3                             $62,500.00
 Total                                                                                    $375,000.00
 Total A/R                                                                              $3,995,614.09

       158.    The NRA has failed and refused to pay those invoices. Such failure is another

breach of contract by the NRA.

Supplemental Claim for the NRA’s Breach of Indemnification Clause of the Services
Agreement.

       159.    Section V.B.1 of the Services Agreement also requires the NRA to indemnify and

reimburse AMc for any expenses it may incur that arise from a government agency seeking

equitable or other relief against the NRA or that relate to actions that AMc has taken at the direction

of the NRA.

       160.    The NRA has been the subject of various government inquiries that have imposed

costs and expenses on AMc to produce records, negotiate with government investigators, seek


DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                            PAGE 118
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                    Page 119 of 150 PageID 540


waivers of confidentiality from the NRA, and generally cooperate to the extent that the NRA

allows AMc to cooperate.

        161.    AMc’s expenses relating to the government inquiries continue to grow as

government focus on the NRA becomes more intense, and the NRA’s resistance to such

investigations becomes more adversarial. The full amount of such indemnification damages will

be presented at trial.

        162.    The NRA’s refusal to pay indemnification expenses relating to government

investigations constitutes an additional breach of the Services Agreement.

Breach of NRA’s Obligation to Post a $3 Million Letter of Credit.

        163.    The 2018 Agreement expressly provided for a remedy to avoid substantial harm to

AMc in the event that the NRA is delinquent in paying AMc’s invoices.

        164.    Per the 2018 Amendment, Section II.E, provides the following relevant

requirement:

                NRA acknowledges that its failure to pay such an invoice within 30
                days will cause substantial financial damage to AMc. Accordingly,
                if at any time NRA fails to timely pay the invoice, NRA agrees that
                it shall post a $3,000,000 letter of credit for the benefit of AMc.

        165.    The NRA failed to comply with the contract requirement that it “shall” post a

$3 million LOC for the benefit of AMc in the event that it is late on a single payment of fees.

Breach of NRA’s Obligation to Pay Invoices Timely

        166.    Section V, Billing and Payment, contains the following Subsection E:

                All sums payable to AMC under this Services Agreement shall be
                payable at AMc's corporate headquarters in Oklahoma City,
                Oklahoma within 30 days of the invoice date. Any amounts not
                received by AMc within 60 days from the date of the invoice shall
                bear interest at the rate of 1.0 percent per month from the date of the
                invoice until paid.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                        PAGE 119
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 120 of 150 PageID 541


       167.    In addition to the late payment of fees listed, supra, the NRA routinely was

substantially late with respect to reimbursing AMc for other expenses. For example, the NRA

took 133 days to pay for the cost of CG Magazine ‘18, Issue 5 invoiced for $269,000. The NRA

also delayed 133 days before paying $90,000 for Website Unification.

       168.    The NRA was late in paying at least 80 separate invoices issued by AMc during the

second half of 2018.

       169.    Pursuant to the terms of Section V.E, the NRA owes AMc interest at the rate of 1

percent per month on all late paid invoices. Despite the contractual requirement to pay interest,

the NRA has failed to pay any such interest and such failure is a material breach of the Services

Agreement.

       170.    Based on the contractual rate of 1 percent per month, the NRA owes AMc an

amount in excess of $38,000 in unpaid interest that it has failed to pay with respect to invoices

issued during 2018, and an amount that continues to accrue.

       171.    During 2019, the NRA was late and still has not paid invoices for AMc services

prior to the termination of the Services Agreement. Interest on such unpaid invoices continues to

accrue while the invoices are unpaid. AMc will present evidence of pre-judgment interest at trial

with respect to all unpaid invoices.

       172.    Under the Services Agreement, if the “NRA fails to diligently and in good faith

perform any of its obligations,” AMc may terminate the Services Agreement. The NRA has failed

to perform its payment obligations with diligence and good faith, and it has failed to fulfill the

contractual obligations to post a $3 million letter of credit and pay interest on late payments.

Obligation to Pay Costs to Return NRA Property.

       173.    Section XI.E of the Services Agreement mandates that “All charges for




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 120
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                  Page 121 of 150 PageID 542


accumulating [any and all NRA property] shall be approved and paid in advance of receipt by the

NRA.”

        174.   AMc worked diligently to catalogue and define the “NRA’s property, materials,

documents, Confidential Information, etc. that may be in AMc’s possession.” AMc reported that

the digital files alone exceed 1.7 petabytes (one petabyte is one million gigabytes).

        175.   AMC issued an invoice for the accumulation charges for physical and digital assets

of the NRA. The NRA has failed to pay the $1.5 million invoiced amount that is the prerequisite

for the return of the NRA property and has therefore breached Section XI.E of the Services

Agreement.

Breach of Obligation to Pay a Termination Fee

        176.   AMc terminated the Services Agreement pursuant to the 90-day notice provision

on May 29, 2019 and began to prepare for the orderly wrap up of services it was performing for

the NRA, including identifying NRA assets and preparing for the downsizing of its workforce.

        177.   Section XI.F of the Services Agreement provides as follows:

               In consideration of the dedication of a substantial number of
               personnel and resources to provide the services under the
               Agreement (and the necessity to maintain such staffing levels and
               resource allocations to enable AMc to continue to provide such
               services upon any renewals hereof), the NRA agrees to pay AMc a
               fair and equitable termination fee to compensate it for the inevitable
               severances and other reasonable costs incurred in conjunction with
               such expiration or termination. Such termination fees shall be
               negotiated in good faith by the parties and paid to AMc no later than
               the last day of this Agreement.

        178.   The NRA failed and refused to engage in any good faith negotiations required under

the Services Agreement to wrap up the relationship between AMc and the NRA. Such failure is

another breach by the NRA of the Services Agreement.

        179.   The NRA failed to pay any termination fee and is in breach of this provision of the



DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 121
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                 Page 122 of 150 PageID 543


Services Agreement.

        180.   The NRA was obligated to pay this termination fee no later than the last day of the

Services Agreement.

        181.   The NRA breached its payment obligations under the Services Agreement long

before any alleged breach by AMc articulated by the NRA in its Amended Complaint.

        182.   The breaches that occurred have caused AMc to incur damages, the amount of

which are not yet fully calculated.

        183.   The breaches by the NRA are material as that term is defined under the Code of

Virginia, § 59-1-507.1.

        184.   AMc, on its behalf and on behalf of its subsidiary Mercury Group, seeks recovery

of contract damages and severance remedies in the amount not less than $50 million and such other

relief as this Court deems just.

                                      VI.   JURY DEMAND

        185.   AMc demands a trial by jury on all contested issues of fact.

                             VII.     CONCLUSION AND PRAYER

        WHEREFORE, PREMISES CONSIDERED, AMc, as Counter-Plaintiff and Third-Party

Plaintiff, prays that upon hearing, it be awarded judgment for damages as prayed for herein, pre-

and post-judgment interest, attorney’s fees and costs, and such other relief to which it may be

entitled.




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                       PAGE 122
Case 3:19-cv-02074-G Document 31 Filed 11/15/19                   Page 123 of 150 PageID 544


   Dated: November 15, 2019.

                                              Respectfully submitted,

                                              /s/ G. Michael Gruber
                                              Jay J. Madrid, Esq.
                                              Texas Bar No. 12802000
                                              madrid.jay@dorsey.com
                                              G. Michael Gruber, Esq.
                                              Texas Bar No. 08555400
                                              gruber.mike@dorsey.com
                                              J. Brian Vanderwoude, Esq.
                                              Texas Bar No. 24047558
                                              vanderwoude.brian@dorsey.com
                                              Brian E. Mason, Esq.
                                              Texas Bar No. 24079906
                                              mason.brian@dorsey.com

                                              DORSEY & WHITNEY LLP
                                              300 Crescent Court, Suite 400
                                              Dallas, Texas 75201
                                              (214) 981-9900 Phone
                                              (214) 981-9901 Facsimile

                                              ATTORNEYS FOR DEFENDANT/COUNTER-
                                              PLAINTIFF ACKERMAN MCQUEEN, INC.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 15, 2019, I filed the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas. I hereby certify that I have served
the document on all counsel and/or pro se parties of record by a manner authorized by Federal
Rules of Civil Procedure 5(b)(2).

                                              /s/ G. Michael Gruber
                                              G. MICHAEL GRUBER




DEFENDANTS’ AMENDED ANSWER, COUNTERCLAIM AND THIRD-PARTY COMPLAINT                          PAGE 123
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 124 of 150 PageID 545




                          EXHIBIT A
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 125 of 150 PageID 546
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 126 of 150 PageID 547
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 127 of 150 PageID 548
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 128 of 150 PageID 549
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 129 of 150 PageID 550
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 130 of 150 PageID 551
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 131 of 150 PageID 552
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 132 of 150 PageID 553
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 133 of 150 PageID 554
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 134 of 150 PageID 555
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 135 of 150 PageID 556




                          EXHIBIT B
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 136 of 150 PageID 557
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07   Filed 11/15/19
                                         2019       Page
                                                02:10 PM137 of 150INDEX
                                                                    PageID
                                                                        N0. 558
                                                                            653577/2019

NYSCEF DOC. NO. 11                                                                                                      RECEIVED NYSCEF: 09/m~/2019


          t3~~~~~;~: ray ~it€~~ l~~~s~z~~ ~v~r~




          .~c>:1~.~a 1~~•~~:er
           ~~~r~r~~°~~ fir, ~;~t~~r~tl C~c:~~~~i~~:~, :`~~atic~~~~~1 ill .• r1:~sr~~i<~~ic~s~ €~.t r~r~~sf~~c~~

           ~".l~axie~ t:;vtis~~
           ~~~~air,a~~~sz cif tl~~, x~et~i C't~rr~t~~itta::~;, ~~ti~~~e~l .FZ.i~`l~, ;~~~ ~s:: ~~~~ ~~~`.x~rr~~.rzc~t

           ,~~ g~x•~1 3 ~, ?~) ~ ~)

            ~c~Lir .1ul~n ~tnci C;~~ar(~~:

           ~ ~ indicated is~ ~a~•e~-ic~~3~ €:~t-r~s~c~rrcier~c;E°, ~~~~ <~a~cl c:~the~°s ~c~i~t~~tt~e ~~ Vie. ~c~: 1 ~ c:t7ncer~:~ec ~1:~cs~rt
           t~~~ ~~tt•ac?a~c3ir7~u-~~ Ic~~~G~l 1~~5 t!z€~ it:R.1, l~~z~ i~Pc:~~r~•e;~3 ~.~•ith ~3a•~~.~°~.r r~2ic~r~xr~~°y ~~. C,~at;tts~lr:~rs. T~i~
           i.~r~~c~i~1t .~~~~~~~arti~~:c~+ t-r~; ~t~~rczxin~atg,.I~ ~2z~ ~sailliz:~~ t~~•c.r tl I :i-~t~~s~'l~ ~~t~r~~~ci;


           1:3~;c<~~as~ t~I'i~~~:                     size. c~i~i.}ae 1 ~•~~v~;r ki~x~~'~ izz~~c~~e.~~. t~~aT• ~~~~1 .k3~<~r~I C c;t.~n~~l
           ~C'~VtStL~. 13S


            i"c.~ thz~t ~ s~~~. i~-t l~a~iv~ ~s~:ec-1 s~;~°~t`~~l dime;; ~tiflc.~° t ~~ ~~~:;~ ~~~~t~ g~r c,:a~~la~ tt~r ~I~.~~ ~T~~~~a~~.t~~~~ti tt~
           r~t~ n ~~~a c7~at~id~;, i c~~~a~n~.~,~~ re~rie~° oI'tl~~ ~:3rev,~~r ~i.r~~rz'~ it a~~~i~z;~, "I"1~~.~.s f's:~t• thcr~. ~~:~ hs er; :gin
           ;~cic3r~.



          I-~~~ ~~~-~~.c~ ~~s tc~




           '1`]~zc;r~ ~~Y•e ~~~~en r~:a;;c~~~s ~~~l~~r tlz~: ? I~,.=`1 sr~u;;t ~~n~u~.~~: ~~n ?nc~ccr=ci;~~t, €~~tsic~~ ~~;~~;~~t t€~ ~~e~:•~~:~~~ tP~~



          ~'.'f),3,j 2Ri7—~t~~t~
          ~fJ:>j 7c~:-39~3~ fcax




                                                         EXHIBIT C
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07  Filed2019
                                          11/15/19     PM138 of 150 INDEX
                                                    Page
                                                02:10                     N0. 653577/2019
                                                                      PageID 559
NYSCEF DOC. NO. 11                                                                                                                                                                                                RECEIVED NYSCEF: 09/ID~/2019




            ar:s~,_~lz~_i.3re e~ #i~~g~ ~~~a~ie~~ ~~x ~~tr f€~ ~~c ~~€~~.~~~v~ ~~n ti~cir #act.

          '~`e T3.~~a~~;r ir~vc~ices are draiy~i~~~ N1~.~ c~~kt a~ rrsinc~n~a ~;lin~ ~p~~~.

          I3a~eci tin inf~t•M~~fitit~s~ rv~izi~d t~ us <>~-~.r a zncyzl~la a~;L~ b °tour ~~e,rcfi~zry~ ,c~ Ge~er~l t~t~ur~~e1, t~~
          tir~st l2 .~~jcaic€:s tie \~~.,~ r~c~.z~~~d ~rc~~zz the i.r~ti~er ~irttz~ s~~r~; fir T~~cse ~.ri~~3~r~ts:




                                         March 2Qld                                                                                                                          ~ `',~,t)0?~.{l~


                                         Tune 201 3                                                                                        _~.. . .                 ~ l ?iU S''1 I~
                                         July ~{)] ~                                                                                                                  I ~a~ ~~5 1 ~ _~

                                                       5
                                       ~.~. . ~. . ~~.~................._____.........................................~...~.....__.._.........~_.........._-____.____.,........_.._m _~~_.~.~. ~. ._. . ~. .~.~. .~_~




                                                             r                     ...._ .. ... ......... . .. . .




          Ir~vc~ic~:s a~~';.~7~~ ~i ~; ~~r° 1~ r~~~ts ~~f`~,~r~>rk ~~~e<~~ tca h~ ~:xce~~i~c ~r~c~ ~~~s;~: ~~ e~ist~.~~tia! il~r~;~t
          1€,~ ~}~e ti~~a~~;a l ;~ta~ilai~,- €~i'the 2~ I~~. "l"1.~~~; iw G; fiscal e~~~er~;€~i1e,t~, «°~? ~w~°~ ~~~_~ ~Sc~n unable tc~ ~~.i
          :~aa~~a~;e~r~G~~i to e:tl~,a~,~ ~n outs i~~, i~~ ~~a~.~~~i~ tit ~~~;z~ic~~~ t~ eris~~~•~~ k ~s~: t~ ~ls a~•~ ~~ec~:ssary ~n~
           re<~:~un<~b1~.

          T~It~ •~:, a~~~•zz~i~s ~tiJ~, ~~te: ~1~~ .test r~°~:~nt fi~;~~r~ s ~~r~a~> ci~;c~ i~~ t~~~: t<~i71~ helc~w~ ~~.r c~t~r " "rea~ttr~r r
          L;~ii~~f ~ia~s~ar~z;a~~ ~~t~~~~v°, p is c ~t~ in~li~~#es tic 3revy°~r ~irrt~t's i ~~t~i~:.a;s fc?x ~ ~~ ~ tz~rt~;r 2(~ ~) tt~~~i.
          s t~r~. t ~az~ Vii. 3~~~ic>t~---~;>~c;~• ~2.i1 ~xzillii~n ~e;r rr~c>r~t __--,car ~~'~,`i~7 der l~~.~ :~;~-~°~,~~ <i~~o~s ti~ u~ ,


          ~~~vc~~~~~ ~~" this ~~~r ~c~rt~~ ~~r}f rn~~~nituc~e e~car~~e it~~~~~ ate ~tt~$rt gin, c~~~rsi~,i~~, z~ a ~.~r~~ia1,
          ~~~~~►~~:tc~~t ~~i ~~~x.~~asec~ e;~atri7~zitit~r.~.      7,~3C3~ ~ ~~ d~~~ i:~ <~ sttz~~s~7~~~=, a~ ~stat~t ~~f'r~~i~►i~} Ic~~~ as~~
          c>z~~;~ni~~~tac~~~ tt~ ~y. It t;ri~w c.j~.~~ f:~r ~r, c>~it;i~~~, nc~~.~~r~c~e.~~t ~•ev~ t~v~.
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07   Filed2019
                                           11/15/19    PM139 of 150 INDEX
                                                    Page
                                                02:10                     N0. 653577/2019
                                                                      PageID  560
NYSCEF DOC. NO. 11                                                                                                                            RECEIVED NYSCEF: 09/~Q/2019




          «S~Rcn:~tr~, ~9z~_se~r~cv ~urz~~«~~~~r~~; th~~ rew~r                                      ~~zi'~ a r~c~~ce~ is ~~r~rrt~in~.

          ~,~~; az~c~ c~tl~cr ,hive; rn~d~ ~~ ~~Iti~~I~; rcxc~~~~s~s ::~~'~~ rc~ct>txtr~i~:i~ti~~~ic4t~~ I{~rr az'z €~utsi~~;, i~~s<ic~~~eric~e~lt
          r~~;~i~;1~ t~f~fil~~, T3rc~~.~;~cr first';; i~►vr~ice;~. ,F~II th~;~c re.c~~.~~:~ks h~vc ~:.~:~-~ c ~n ~;c~. 1~~~~ ~;e:t~•~~;y~
          .~~t]I'~'t~lll3 it~~,? ~~~.1'.~F:: ~%ld"~L 1Yllit)1.C~:~`~` L:~1;Q,~if:S ;iS]~a~~IGS~)Ti i~S~t~ 1'i:~,ttit:;i C?~rIE.'„s~.lt?t1S.


          C:~tl tlxe ~dvic~ of ~~cr t~o~+rte ~'t~~n~e                                                                                         r~~e l~a~a~ ntac~c tf~c.
          tclax~in~ r~c~u~sts ce~~z~~ic~~ t~~e :E3r,:,Lv~x iz~vc~ice5,

                •      I:~;~r~.2~z~12~, 2~?I ~, ~'re~srcit~~it ;~c>i•t~z z~.sl~e;c~ ~~~~r Cic.~x~~~al (',vi~ns~llSc~c.rctar;~ tc:~ 1~c~ sl~c7~vn
                       t €; S32°e~v~~~ in~tc~i:ce~, I-Ic ~ralci P~°e:~;~c~e~yt'~~arth hcA l~~c~ i~se~~t instr~c~reci nr3t tcz sl~ca~- the

                                                                                                           2~,~ t~'P C:.~r~lyrr~
                •       ~er~i~r~f ?~;, 2~?~9, ~'z~~s~c3~,nt'Nor~.h, ~ S° `~I' Rich~~•~ :1~zi3~-~ss ~~~~~
                       '~~~~c~c~~°s, vvroxe ~r~ thy: ~~~:ccutive'Vi~e F'r~:sic~ex~t rec~.u~:~tir~ ii~e: ~rer~v~z• firrr~'s an~c~ices.
                       'T"1~~e: ~•Lc~tas;st ova:; ~tr~3e;cl.

                •      ~~z~ ~~~azv1122, {~l~k I~z~~.sic~~:rrt Nc>z°tit, l~' VI' I~i~:l~z<}r~i ~ lc~r~ss ~:~~'?„~ V~~ C.'~a:rc~l,~;rt.
                       ~~~~~v~°s, ~°rc~'te t~ 3 ~ ,hut rt Cu.~~txx~tt~:~ r~r~'~~i~tii~~; tl~~~~ t~t~ r~~c at Cc~~~~~~~itt~~ r~taii7 anti
                       c~r-~.r:~e:e ~F~ oixts~c, ir~€~~c;rzr~~:nt revi.~r~~ t~f tl~e ~~re1~°~r i;~~,~aAc~s, ~s yei, ~l~er~: i~ nc~
                       r~s~.~a~rss~.

                       ~r~ i~t~rcl~ i 2, 2C)1 ~, '~~~s.i~e;~~t ~€ i>~~1~ ~~~°t~~tc tis c ur I xe~utiv~: V cL I'ru~?ci~;zit a~l~a~~~~; t eas: Vie;
                       ~~•d~:r::~g~ s~r~tsct~;, i~~~~;~nc~~~~~ r~~~c~r~J r~f't1~e ~:3r~;~~vcr in~~c~ic:~;,. }I~; t~~~`u~ec4.

                       t~r~ ~rl ~; 2{)~~~, I?~~~i~~.z~t ~ls~~•t~z r~>rt~~~e ~~ f~€:r F~:x~~ciia:v~ "~i~:e l~r~sic~c;rt ~a~° ia~~; l~rr~ t~
                       €~nc~ this ~a~?tr~~~Ters}° ~}~ c~rdcritz; an c~~~ts~d~, i~~c~~per~c ~rzt ~•e:v ~v~,~ «f tl~~ I~re~~~r ~r~~'~
                       in~c~~ce;s. N~ a~;~in re:~s~c3.
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07   Filed2019
                                           11/15/19 Page
                                                02:10  PM140 of 150 INDEX
                                                                      PageID
                                                                          N0. 561
                                                                               653577/2019
NYSCEF DOC. NO. 11                                                                                                    RECEIVED NYSCEF: 09/@x/2019




          Ire (~1 ~{}1~:, thy; ~~.;~ }~<~iti tl~~ re~~«~~:r fi'rtz~i rnc~~•~: i1~ai~ `~"?,z~ ~t-~iilic>~~ ~~r r~~sca77ttY. Tly~ ~~tct tPi~t tl~t~s
          billir~~s aa•e b~.in~; stiir:lt~c;c~ t~-c~m re~ie~.= ~;< <zn c~~.~tsi~le, i~~~~er~c~~;rzt ~e~~~itt~r is a~~r~z~i.ia~;. (.t"tl~c:,
          b7lls ~~r~ reasc~z3al~le ~~n~ arc~~erly cic~~~~ni~.r~t~d. ~a~1hy tl3c~ reFi~~al tc~ 4or~~iuec a~~ ind~~~r~c~ent


           71~rrrt, tlhe_~3r~~rcr.#ir '~_et~ga~ement.letter_s ~n~c~ns~stez~t..~~at~_ rxc~sry ~t~~~c~a~~~_

          .T'~~e: ;~1~.~~'s NM~rc~l7 ?Olt ~.~a~n~~er~~ent 1~:t1:c~r ~~~itf~ t~~G; :~3r~u~•c~r fiz•~~~ is i~~c~c~nsi~t~:x~t r~uii}7 i~~c{~7st~j
          ~;t~~~7el~rcl:~. "I~~ier~ E~~e ~e;~;~:ral prflble~~~ ~4~itlt l~~ ~rr~;fi~i;r~~~L~~t It~ltcr, €~1( tc~ tt~c ~~isac~~•aazt<t~~ ~f't~re


                     Cl~~ 3.~rc.~:t°cr ~irrr~`s ern ~~craz~rr~ l~tte~r is v~~ue; re~arc~i~~ tl~e scope c~f~~a~-ur~C thrit .13r~~r~z~ i5
                    p~;rfc~rrnin~; fr~r the ~IZ~.. ' "1~+ i~,tl~r si~npl~° s<z~-s the T~rc~ver ti~~t~~ is perfnrn~in~ le< ~1
                    ser~~zce~

                                                                                       '. ~t <z~~~~ars t 43t t~~. ~3r~~~~c~~ fiF~m has far
                    e~c~e~.{~~ tlY s sec~~~----w-itl~c~~it ~~rc>~er written cic~c~~rr~~:.~~Yati.on. t~s v~re u ~.~.rs[~~~rl ii; the
                    ~f~~»ci~rs~ i~~ tl~e l~;~,=~~1 ~~a•of~ssi€~n is t~ rtc~t~ir€ e~~~a~~xzie~at lc:tt~::rs fc~r ~ac~ s~. ar~te rn~ttcr,
                    ~~r~ci ~c,~ ~act~c~~~at~.l}~ ~.~cunaent ~hc: s~;~~~a~ c~f'~~~c>r~; t~1~t ti~~ 11 lac. ~:r~€~rn~~c~ urn c~,~:rh m<~tter.

              } 'I.'he r3c°c~~~~•:tit~t~~'s ~n~~t~;ei~~~:~~t letter ~tat~s it i5 cl~::~r~ii~~ t1~ hR.lt "c~~a ar. }3c~urlti° t~~~sis"
                at "its ~~~~~:al an<i ~;ustt~n~4~ry r~t~;s." F~ut i}~~'VIZ;~ is :~ nnt-fr~r-pre~~t t~xati~~•. P~ yi~1g'~raik
                ~~at~;5'' t~:~ t.~~~ 1:3r~:~~~r :ii.z~ra ~a~~k,~s z~t> ;;~r~s~;. ~.,;~w ~r~n~ ~sua~~y r~,~3~~~,~, z•<~.~€~~ e~r~.~~~7.
                ~•~~Sres~.~~ti~~~; t~c3n-p~•~fits. ~'~~~~ rrc~ reJ~~~tic~n .t+~r thy; i~.(~~1`~

                    Tla~ ~r~~~•cf ~irs~~'~ ez~~y~~;e~~lent lGttc::z~ st~i~s t}~e fi~zr~ "rcc~~ai~~~:~ ~~naent ~f€alt ~.xpes~.s
                    ~ssr~c~4i~~c~ ~~•itl~ ~ ~s reprc~sc~zzt~atian, ir~~~u~iir~~ ~~tl~ ire-~t.r~u~e anti ~I~rrciWr~~rty~
                    c~i~l~u~•se~~e~ts, In-lzc~usc c;la;zr~.s ~c~r s~apa~~t :~t~rvices may c.x~~;c;~1 the acival ~~>~i ~+f
                    ~arovidira~; suc[~ s~z~~ices." ~'3~u letter id~r~tities ~~e:~~~t~~r r.c~sts, ~~=t7rk prc~c~ssin~ ch~r~;es,
                    ~.racl tul~cc~z~~:~~ac~xaica~a.c~t~~ a~+ ~x~.z~~~lc~s, t r~~~zlc~~ nc~ s~r~s~: f«~-t1~~ cle~~t ~af'~ lc~~v ~r~n t«


               •    Tt~~ ~3r~~~~:i• fii•rr~'s Ln~a~e~~l~i~t lc~ttcr Mates ti7e ~~cr~ ~lses ``I ~~C !~ .I~~t~~•r~at~or?~l, a cc~x~~~~;3~~~~
                    ~~~lz7el~ i~ case=ncd 1~~~ ~°~47rinex~s c~fi#~c Fire, tc~ ~~rc~kictc. ~c~c;u~n~~nt al~~tr~ctin~;." '~'1}cse cc}5t~;
                    ~~~aar~ntiy het ~asse~i aic?n~; fat ~ su.rc}~~a•~;e'7) tc~ r~~~; ~ti1~,~, but ~r~~: ~l~s;y c~:~~nmere:iail~~
                    rea~c~nabl~? N~vc ~;c: locake~ at t~aae: m~zrkc~t cate i:c~r such sera°ie~.s?

                    '~"he ~3~~~.~~-e7~ #ir~~'~ ~:r~~~zs:;err~~zlt letter ~z~~~ `I"~:xas l~~~v ~.~~i~l ~~~~;~r, ~.xz~t{ tl~zit ~f'~~°~ h~~v~ a
                    tizsptit~; ~~atla L~~•~~~~e~~ ~~f::. r~aus~ re~r~lz~e it th.r~s~i~;l~ at-i~it~-~tit~n ~s~rre~~ca il~c, lc~~:er ~a}~s ~1_
                    ~tcl.c~rney ~e.4s. Tt~e;se ~r~visi~ns are nod ~n the I"~I~,:1"s ~a~ieresi~. I.n~leeti, theS~ are tnt~suai
                     ~Y~~c~ I~artx~~ul rrs t.l~~ .N1~~~. "3'~::~as I~~~`~ I~t,} i~%ir•~ir~ia-btas~~•d ~~~~r~-~S~-c,~t ;~lli~~a~i:3 a~z•e t~7 tl~~~t.
                    ;~rE~i3-r~~t tz~`:' `l`l~at tie~ziEs ~hc l~v~,r~~e tic ~T1~~1 7~ee;ci~ tc~ can~~~~;~ 11c.'~~~,st a~~ e.tl~ic~~I 1~~;~1
                    services. tat~,~er ~~~,s=? 'I'l~i~ i~ ~. cone t fi•~~m I::n~li~.h lalv..-..~u~d ~s neat us~;~] ~n ~zza~:.ric:a.
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07   Filed 11/15/19
                                         2019         PM141 of 150 INDEx
                                                    Page
                                                02:10                PageID  653577/2019
                                                                         NO. 562

NYSCEF DOC. NO. 11                                                                                                             RECEIVED NYSCEF: 09/~~/2019




           ~1, i~ c:~~~~c i~:s~.ts ~:~.~ a~ ~r~~it;c>~~ t'.€> ~1~~: h~sw~~ .f:~c;s ~r~cl ¢~t~~~:~~ ~~~.r~•c~~~~.7di~~~, t~~~ ~e~,o,-~~• i~~~~"s ~z~~~~'t~, ~:.~,
          ti c: a~p~~r~nily ~~~~c. 1~:~ cs~e:.~•si~;~2t ~°~ ~~°~s'~~~ ~3ur e.~~;a~ c.~ncnt c~f~t}a~ t3ri;~~~:r fi~~~~ a~~~i tie ~c ~~?e_ cif`
           r~1~<~t tt~e F3z•~.~~~r° ~irr~~ ~;n:c}tale c ~i~~~r~~, ~~c>tiv tl1~~r ~r~k Liili ~ gas ~ncl tl~~ rates th~~~ ~r~- el~~~.r~~:ir~ -
          '~ ~cse. attet~; ~r~, key ~l~:r~c~at~ €~f~t~~zr ~~ca~a~;i~z-~ .a ~ ~.nct ~:7c~,•,t l.~c:. ~ -I~'~~~s~~.ci t~~~ ~~a <>~~~~c~.~,


          ..l,~~t. r~~~~~.~~ ~~~~'~ ~~:f~rc}z ~{~~~ e~~~z~~ ~;~~t l~.tte,a~ s~~s~~.tc? l~~ rl:~~~:~~•cl~; ~~~~ ~-~:.-z~rtt~.r:. If't~e
          ~3r~~v~r firma c c,~ s ~~~s ~~~;re~ t~} sfa~~cl~rr! #z;;~~~1s, a ~~c~r~~ r-c~iit cia~c~~r~t, ~;t~;il~~~ ~7i1L.e~r~. ~;~,3 ~~c?t~t~;~:
          tzcec~ k~~ ~~ ~~~.~~~~~.y m~n~~;~.~ c~?r~~o°~ti~~~~s ~,~s c~~-~~c~~ts (x~S~i~~e~# ~~~,~~, ;~,~id ~c€~,c~~~.~}~,.
           s;;c~~~~ r_l~,c~tz a~:~zt~t$c>~~ ~:c,r c~~l~ r~~ tt~;~ ~~~ ~r~l~is~l~ ~ ~~ i3re~~v~r tirra~ "r s ~sYc~~'~:i~ , t~~~~r~ the ~~~~ti~•~.
           cr~s~~~:m~1~~~t ~~ ~:~~~;nt ;~~~t~~I~ t~~; t~~r~ir~~~.i€~.

          X~?r~rtd~, N'~ ~:'v !~~~~rai, _t_c>t             ~_:T3rc°~er irnx i~ t~~trai,l,~- irtcssnsist€;nt ~~%if. in~lc~~t                   ~~cd c-~~,

          (::~~.~r €~z-~:a-si~th2 cox t~~e ~:~re~~~r iir~~~ i~ ~n~l~t~]1;j i~~~r3~c~ci~t~. .~s u=~; unc~e~•st~r~d it, ~~~r ?~~Z. ~s failing
          t:« rr€~ erly c~~r~r~~:e t z~; T3~•e °~:_r lirrrrn i~~ zr~uiti~~iu ~n~~~'s. }-'car c.a~ai~ple:

                     "~'(~~,y h .r~ ~ ~ f'~~i~~cl tt~ t~t~gr~ire the ~3r~;~:~c~r fir;rr tc> ~ I~c.r~. ~c:~ :.~~f~~i~~ ~uidc3r`~~~s." The;~~
                     ~xr~ ~tancl~r~ Rn tie ~i~?tl~ ti~~, e~.c~n-~irc~t~t and fc~r-;ar~fit c~r~?r~z~~~ie ~~~ar1~~. `~~e~•~ ~tr~ a~ plus
                     c~aa tla~ intc;r~r ufi, °T°die .~.Y- ~~~ii~~~ I3;~x Assc,~iatzt~n ~rt7vacle;s ~~~ict~in~.~; €~z; ibis ti?~a~c;. ~~il~~r~
                     t~it~i:liz~r;s fze:~~ c~e~ani~ati rts i;e~r~iri~i i17r:~ cosi:~ c>f outsi~ cuuns~.i. Tl~~; i`~I~..~~ ~~~~ui~i
                      i t~lt.r~~er~~ ~~a~:~ ~llir~ ~~~i~~~;~iza~~ i~~r,~ec~i~t~~y 4€~~~~ tire~t: t~ S3r~~~=~r rt tf~ ~'~~~~:~~~v
                     tla~:.a~n_ I"~~e~- s~~~-~~~l~ 1~~:, ~a~rt i>f e~c; sc.~~a~~~te z~ztaiz~~:.~~ a~r•~:,~~x~e;r~t.
                                                                                ~z•~~~e:~~'T <:Pa ~~~" }~c~ ~• ;~ ~~ates. ~~til~y pica ale ~1~o~v
                     ~'e ~~a~~~,:~ ~~ ~4,cf t~~ s~.~~~r~ ~ ~I~~~,~~~~~~ c:~r~
                     tla~;: ~3r~:~~~r. firtzx ~tc~ ~;~~~r~e ~t~~;}'~ Fsitax~ rtes`.' 'v~~,.~ c~~,:tsicl~ ~:;r~~xz~:~el c-~1 '~ c~a~~tx<~rs I..F~~~~. ~; ~v~~otc
                     x: ~n€:xi~:~ tc~ tl~~ ?~~:~~. ~~~~t ~~~c~r~txx st~~:i~rs~. t~~~~t




                     [i s~~t:~t~lc3 ~~e z~c~tecl t:~~a~~. ~x~~t ~~~ cz~`fi. ~ .~~-~. =~c• :~r~r§'s ;~t~~•~~ i~ °`x~~~;la-~~~~ .~~; ~;~aa•~t~~<~t:~
                     liti~;~lic~t~,"' ~ tzgt ~'~°~ i~ ~a ~~~raz~p~~t ~s~c~~;~4~tic~~~, rat1~~~;r t~~ar~ a~ cc~r~c~ra~:ic~r°~. ~wc~~~~~~,
                     s~~~c~ ~f~~~~c; r~~attr~ 1:h~ ~:3r~~st~r firt~~ W~~~sa~r~:.~t3~~ l~~s~c~e~ ~~.~~~:, ~1rc~~~~~lic~~..cJ, ~~c:~t~tinc:
                     ~~n~f.ttrs ~~c3~ s~~ ~~;ncic3r cc~~~a~z~~c;t~ t~~~t ~n;~;~~~; ~~c~~ r~~+ ~_rly <t~sz~~a~L i~~ years ~~t a~~c~
                     r~~~;s~z~.c~n~ ~r~ t:"c~nzes;;a~ar~~ll~t~~:r:~.

                      T~~~a~ f'ar, ~~ ~~~~-~ ft~71~; ~ t~~c~uirc ~sz~~- a~~tsicie, raci~~~r~~ie~~t ~~~~i~~~~ ~{`t~~c ~3r~e
                      ~r~~~c?i.t~~:~. "~' ~s°~, axe; s~r~ ~;~.~ tlaa~t ~~,~t~~~at~ t~,is t~ar~c-t~c~n. ~r~~i ~v~ ~;zasii~f c~~~a.lc~ tiny ~~~
                      «~~~;~~c~~ ~~~€~x~ tr..> ~.,r~i~rr~~ tl~e f"aar~t;tirr~~ at ~~~~~ lit~(e <~;as~t. 1c3~~~: ~a ,.,~v~:~ ~.~}~izae€l~
FILED: Case
        NEW3:19-cv-02074-G
             YORK COUNTY Document 31 11
                           CLERK 07   Filed 11/15/19
                                          2019       Page
                                                 02:10 PM142 of 150INDEX
                                                                     PageID
                                                                         N0. 563
                                                                             653577/2019

NYSCEF DOC. NO. 11                                                                                                        RECEIVED NYSCEF: 09/m~/2019




          , '~lfi>..~z~c~~;e~__in_~a3~~ ~n ~~~~~iei~ ~}~tY ~3re~s~t~at- #irnx ~2:~4 ~ee~t inr~c~~e~ec~ l~~►v€ t~~i~.r°r~rin~~ ~~.~t '~fi►•,
          ~3r+~~~~r_ t~~s
                        _ __engt~gec~ in ir~~~~•c~~3~~• u~~et~~ica1 cca~~~.~~a~;E <~rrc3 a ~jecic~r~l.lux#~;e i~~ ~'a~~iz~i~ ejtxctec~
          hire from _re res~ntin _the _ ~ t~ _in _lit%~;~t ~r~.

          ~~Fr. I3re~~~~~~ ~=~s #a~t~c~ i~~ ~~ ~`~~cr~~l L~i~irict ~c~~3 ~ ire ~'it• ni~~ tc~ ~~~,~e r~~isicc3 the:: ~t~u~fi, ~n
          ~~~'~~r~se Cl~~t 3.ec t1a~ c~t~~~i~ ~c~ ej~~;t ;fir. 3r~;~~~:r ti~~:~~n ~rtic:i~a i~~~ in ~ c,ase fc~r the 1~iR~, 1~~ t~~t
          ~:ase, afit~r ~~ ~ c~i~~i ~~;~~.rii.~ to ~e~~rzx~i ~~Y ~~ i~,~1r. 3r•ea~c;.r t`~~ ~c_ tc~ discl~s~ iris ~~rii~r d ~c ~rl:iiaary
          prr~~a~~rr~ i~ '~"~x~s, tie ~~ad e in tie I.T.Q. ~i~tr~ct ~:°~~~~~t car t~~e ~~z;tG;ra1 I.)isirict c~~'~i.i~~~ t~i~z
          d~c c~~;c~ c~~~ ~Se~t: ~~~ e;r 13, 2~7~ tca r~::~,.~~c 1~i~ s~an;:~is~.~? tea arti~: ~a~~ ~: ire t~~~; c~ts~. Tt3~:. t' rF;ini~3
          fccleral i~>i~rt ~t~i~~;ci:

                              ~ .'.l"] c; ~:'t7uz~t t:~fr1}!pe~~1.4 ~:ir7 '.l"e:~~as~ ~e.x~.t can. tcj ;~~firny t~~c~ ~z~~c3 ~~
                             c~~".~~~€~~;~:. .~2~:~c~s tE7L~t ~~r. ~3r~:~.~:~cr's aciiaras ~~~:~-e~ r~t~i :z r~e~;33~G~~t ~ac~,
                             car ~ ~~~~ist~ke, car t:}~e ~~~sult r!f pt~~r jl cl~m.~ ~~t, l.~ t ~~~~~ were in kr~t~.
                             ~'~i ~, t~r~ rc~~'~:4si+~~~~t1~ ~~ c~ netlzir4~l, ~~;l~~~ r~ja~ciici~l t~s ~~c
                               a x° l: jai cif ~~~~ i~~~~a ~~-tiai jury,

                              ~~~~~;~, c:>~"cc~ut°se, X~~'re ial~.~n~ ~~€~«~tt ~:17~y ~:~tr<i.l~a ~~~}ll. t. ~ti :'~-lr. f3z•e~.~e~•
                             ~~~s~~itt~ c~ 17~; lead i•~:~>ier,~;tti ~n~ i~p rE:~i=~c~ l:~~it~~~~. it ~~l~s u~~:c~ t~yr 1~~
                                i31 in~ ct~~r~}~a:lk~. I:~i~rc,:~pet~t~t~l t« ;1~~, juc~c:i~Yl ~;;~~t~rr~.
                             'I"~~~~c°:~~i~r.~i.a~ ~1~~ i~-~i~raty- c~~` the j~;~~ic::.~~1 ~~-:~t.~~n. Iz~c-~~rra z~tal~le ~x i~~-a
                             ~~ fair trsa~. `~ ~~~ ~~c~11 ~~s ~e:~i~;z~~~ to i~~1 ru~~~~~ ~~ ~~~ ~a~~~~~ ~ ~: ~j ~~3
                             ~~c~€>I. :~r~~ tl~t~t t~a~ ~c>~~~1~.~~:t in~~act~~ tl~e t°i~~~t ~~ ~ t~°iii
                             ir~~~~rt~~l ,jurc~~•s. Ar~c~ t~~~ ~ l~~~s nt~nta~na ~~.r~~,i i~~ ~a<~~3 1 ~it~~, ~~a~~l
                             t~xat the r~~~~~te.t '`it ~s u~lcf~~s~tc;c~ ~~at tt~e tri~~ t;~~t7rt's ~ ilityT t~>
                             it~ap~~7~e1 art in~~t~x•t~~l j~z~~= ~rr~. ~.c~ tr°y° a c~~sc~ ~~;fc~z~i u~ai~~tir~zci~Y~c~
                             ~itt~ess~s are ~r~r~ ~Gi3~c~arsn~ z~f'the t;t~ z-t."

                             1~4~c~ ~ lrzca~~Y ai~t~~st t~~st~~~ ~?pi3~c~~~, ~tcatv,il~tst<~r~€iirt~, tn4~t ~ta~€: i
                             ~uz°t~e~~ ~.~~p~.~ls oa~~;~~3z~~;, ~ ~~-~u~~«'t l~~~pw ~i~:~~e~ t~~~ a-c~ F ay. ~- ~,e
                             ti~r~~~ ~~z.ci ~~~.~~~1d r~c~t h~~~e 4cc~r~~ixt~~ '~✓Ix~, F3rez~~a~:r tc~ ti~.e 1,~~,~ei-~~
                             I:}i~t~~ict of ~'~s~€~ir~i~:. "T'~~.4r- ~~re 1-e~y- ~~ ~~i~~u~ ~~l ~;;~~~t t~~~~, "1~hef- {~r
                             f.~ tize~~~ t~f`aac~ ~G~itl~ t~~~t ~c~ l~~ tl~w c:~t'~. ~~f"n f~~r t.~~ i:in~aar-ii~tl
                             r~~nderiX~~ c~~`~ j~;~r~~ ~rerc~i~t. ~~iz~.-~ nc:~~z,~ la;:~v~~ r~~°i~ti~e~~ t .~~a~ ~nc~
                             I re~lizt~; t~~t i}~~:1'~~~,A~ e~~ill ~e 7~~c;~a~Xverxi~~~c.~.c3 al~ci, ifi~~r;ess~~•ry.,
                             ~ ~Y•e ~~~i~~~t hive t~~ (~s~ ~c~~xt~; ~tij~~;~it~~c,x~i t~~ ~li~ discr~~~er} ~•r~c.es
                             c~ri~;oira~ .. but I ~'ir~rt tta~~t             r°~ °e~~'s ~~ru ti~t~ vise acl ~i~sic~t~
                             so l~I be revctkccl .ani~ fih~~ ~: ~~tc~ ~t k~~~ a~lax~'ttt~c~ t~
                             ~araas~~rt       rtl~~;~- i~~ this c~~~.°,

          "T`ranscz~i t. l~l~"t~ ~~. I.. r~~~:tc~t~, C'as~ .~c~. 3 ~-63~), ~;~pt~znb;~• 1 ~, :'~}1 , ~~~;~ I C~ .l7 (~~~xg~l~a.sis
          tad{:~c;d~.
                                                                        NO. 653577/2019
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07   Filed 11/15/19
                                         2019         PM143 of 150INDEX
                                                    Page
                                                02:10               PageID  564
NYSCEF DOC. NO. 11                                                                                                        RECEIVED NYSCEF: 09/m$/2019




          Izzd~~.~, ~}~~ ".I'~xc~s cc~u.rfi ~~~a~.:t~c~ne~ ~~`~:r. Fir~wer t?z~ ,Ta~~~ua~~~ 2         (~ 1 E~, ti~-~•itir~~;:

                               ~~[~"}~~ na~n~~~r ~~a ~hcF~ ~v'[x; r~:~~,°e:i• lal res~ac>z~c€u~ tc~ ttac~ ~~~n~tan
                               n~nti.c~ns ~~i~ ~l2e~atic~~~s tt~t;~•~~~~ .i~ ~:c~~~~~:~~ir~~; t~~ this C`o~:~~t. ,~'~.~.
                               ~rc:~~ye;r's dt~`ne:anUr ~~<<~;~ 7~i~s~gchal~ki~t ass~3 ~r~c~~rir~~. :~'~~ic~ilicrY~~ll~;~,
                               ~,~Ir. .~3r~:w~r ~~}~z.4 re~c:~t~;~l~~ e:v~sir~°~ i~~~ ~~nstt~erit:~.~ c~~;~ti€~a~s ~~~1~~.~~
                               }~~. ~~t~s o~7 tl~~: ~~itne;55 st~r~ci. `'his {:;~~u:~-t ~;tjstx~i~~~;c~ rs~~~l~i~~l~;
                               c+j~r:t,i~s~1~ {:ar ~c`nw~~. ~~r~n~a~°ene~:~, 's txstru~;te~ ~3r. 1~3:rvc~~ez~ tc~
                               a.tasr~v~t• tl~~; yu~;stic~~z;~ E7~.n~ ~4~~:c~ ~~~ I~~aa-~ ~~~° ~:.uunsel, ~ncl i3~fe~~•~.
                                t~kitl}~ t~~~re ~;~r~s~iti~G ste~~s, t~~i~ C;~~~rt tt~scsk ~ r~c~sy tl~Fr~~~ ~f~r.
                               .~r~:v~~r';~ ~~~tn~~tic~n sec~~Cn ~~~e ~~si~t~~zc~; c~f'~tr. L~re~~~~~-`s
                               €~.ttc~rne~-. ,S'1~~ C:c~~,rt ~~skec~ 1~r, ~ri~~r-~~7r~ ~:'~%1r. ~zez~~er"s ,z~~c~~•r~.c;;~]
                               Tc~ ~~~~a c~~~tscl~ tlx~; c.auz•Crt~t~~~n ~rxt~ ~r~~~.i~e ~v1r. ~~re~ti~~c~• ~€~ f~c~~icl~r~ ~.l~e
                               (~t;~.r~'s iz~str~a~;1.c~~ R~t~~ E~€; ~~e:~~sn~i~r~: tt~ gtl~siica~~~ I~~,ia~~ ~~.scr~ c~i'
                               ~~i.m. It ~c~~a;~ tl~~ ~~s~~~ ~~~€~ .t~<>~a~ ~~~~ t~~is ~:;caurt tt~ ~~s~}~la~l:t t« i~l~•.
                                f:3r~u~r teat t~7~ rr~~at~e:r Ott ~~~~r~d ~v~~ t>~`~~tr~:~~~~ il~~~r3rtti~r~cu rfnt ~~ri~ z
                               ~~c~fc:nti~ll~ ~;r~1~~, ~:.c~~~~ec~uenc~;~. . . . "S'~Ze Cc~u~~~          c~ i'1r.
                                i3rewer's .tcii€>n:~ ~~-c~€; c~t~t ~~~er+~fy ;e rye ti e~~€ ct3 a n~istak€: car
                                ttae r~s~~li of ~~uo~~, t~cl x~:~at, arac~ ~~•. t~,re~~e~'~ c.x~~~:~r~~tit~r~
                               t ~tt tae l~e.~rs ce~r~ a~c~~ . , , ~ irasc~tt~n~ to ll~i5 C'~Y€a~. `I°he
                                +~~~~tt~•t furt.h~r font s I~' z°. ~~r~~ ~•'s att~~ ~pY tc~ a~a~~€.~
                                r-~s~at~ns~i~rilit;y ~anc~ a~ct~ur~t~~~~~li~~- ~'t~~~ I~i~ ~t~nr~~~~.t t.~ arc ~t t ~~
                                r~c~°~ least a ~~~t•su~asi~re ~s~cl t €ire f~~~~ i ~a~c~ fE~~t ,
                                  z~~~t•~~(~e~:~ic~~~~rl, ~a~~cl ruriet ic~al."

          t~.~~Iisx~ ~rc~zz~ .l~c:~€;e I~~:y~;~, :~"~~.1. ~`. `T~st~llcx, C'.a5~::"~c~. 2:t~}1 "?_~t3~ (I..~~~~ ~~~k. ~`;~)g J~ar~u~~r~r A~"~,
          2t~ 1 f~, ~L~~e~ 1_--'~ (c~~~~~P~:~sa~ ~itic~c~tl). :~ls the; V'ir~it3i~ fee~et~~~ ic~~~rt t~c3te~i, t1~~ Tc~~~~ ~;c~urt c~f~
          `~~}~~:ats E~~` r. e~~ .I~ic~~,c ~t.ey~sYs sanction c~1'.I~ .r, I:3xer~€r.

          T~a~ ~TZ~'~ c~ ~~~~,t i ~a€ar~ suc(~ C~~~~r~~~. ~ '~; ~ar~.~~~7~stG~z~~:i t it t~~. ~:t~i:ic~l dart}bler7~ ~'~x. I:3re~,~r ~~~~;°,
          in `1`ex~~~ ~~ c~~a a~7 ac~I to tl~€; ~c ~~~: ~~.cg~r~.z ~: ~:"z~ti~z-t, i:~u t~~e. ~~~t is, ~~ ~ z>~~e~t;r a.~c~ ~~~xic~ ,~3v~
          ~~~.ta c~i~~stt~r~~~ ~~~° c~~~~~t~ i ".~"c~:x~~~ a~~t~ ~ irs~.~~ia. "~'l~i~ r~;et~rc~ ~a~~~4 tc~ i~~.c' ~rr~;~.~~c~° ~:>:i:'t~~e xcc~~.~~~s
          ~ ~t t~zc ~ .r~. irx~~ ~c(i~~~;ly ~t~s~ uci ~~~~ ou~,sid~., i~~d~:~er~~~:ni revie:s~ ~~#'th~; ~~~ ~lic~ns iii fc;es t~~ ~
          }~r•~~~~ct` fi~-xr~ ~~~ c~l~ax~,ec~ Ica k.~~~; i~t.I~a~., . . . :t~;es ~~~i~t~ ~~~ ~~.r to ~ ~xcc~.s~i~:~~ , , ,and ~'c~~ ~~~'n cla
          ~~~ ~;<x~• tt~ h~~,=e be;er~ p~i~: ai z~ rG~t~: cat ~~~.t~re t~~~~t~ :~~);•,()£Jt~ ~~~;z• t ~:y° ire C~ ( ~?(~1 ~.

          ~trtlr,_ r.._~3~-c~ve~- l~<~~ been ~~c.tivtI~ r~i~~~_~c► sttf _~n_~utsa~t~, in~ic~cnt~_ent r~evietiv ~~~' ~~;
          ~r~~~'s i~~saices.-

          ~t i:~ ~~•~:~t ~~~t~~~~ ~tu~~nit~~ tc~ 3~:arn t1~at ~v~~~. I3~~ti~:~acr ~~a4 ~~~.~~~~e~l~~~ly ~ec;t~ ~c:t.ively ~~;=€~r~ iraw t~~ ~t~~~s ~;
          ~>~at:;ic~~, Enel~ ~,t~~cier~t r ~i~~~ csf'I~i~ cs~,•°~7 i~x~~c>~c~s. (:'~.s~.~irrly tree I3r~t~~:.r t`i,~tr~ I~a;~ a ~c~r~ilict c~i`
          i~tf~r•~~t r~~~:~~r~is~~~ tt~~ r~;~=i~:_~~,= r3 t~ ~4v~~~ E~ills ~vh~~~ ii ~r~~r1c~ ~~s r~;~ist ~n c~~~t~~ci~, i~~c~eZ?~ncicr~i t~~~°~
          c~#~it.~ c~~~-r~ ta ls,
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07   Filed 11/15/19
                                         2019       Page
                                                02:10 PM144 of 150 INDEX
                                                                     PageID
                                                                         N0. 565
                                                                             653577/2019
NYSCEF DOC. NO. 11                                                                                                           RECEIVED NYSCEF: 09/~~/2019




          >~°c~~e~t~li, flzc_._~IR~~. I3u;~rc~ t~~` zr~.~tar~ [a~~~ ~ .fic3i~ar~                  ui~ tc~ _c~vc ~ ~e~ rA~a;~sr~~~ e;x~~~r~c9iY~Y~~e4
          tai"~I2t~ f~cnt~s,

          `Ih~; .'~~~;~ i~; <~ r~4a~~-~ar~c~~~t ~~t~5ter~ c~ i.~~ ~e;r~v ~S'c~ri;, .[t is t•~~i~I~t~ ~S~ ~I°~~; :~~~r ~'c~r~ z~.~furrrc~~=
          ~Ln~ral. T17~. ~de~~~ `(c~rt~ ~ttt~rne~~ C.~cnc:r~~l ~~~ ~t~l~iisl~ec~ ~tzic~~~~ce ~ ~f~~ finanz,~,l r~~~~~~cr~~~t~t:
          cif" r~cDxa-C:jrc~f'its. ~'e .~~ust fc?.11c~~~= fi~~ s ~uid~nc~. ;~~ ire taws ~«ti~,~~~t~:n~,> ~~c~t~-~r•t~~itw i i~~, t~.te ~~'
          l r:~~° ~c~~~.. ylultiple ~~aic~~nc~: i~~~.rz~~~~~~~ad i~c>3~~ i~~ ems° ~'rar~~ i~t~c~~rsc~~j ~~~z~€ z•~~~ ~ ~n ~a~ f~~i~~c~ Ott.
          ~~1~1,.~'~j~iti~;,sr~~ ~c~.~~~, one ~~~t~ticz~i~r~~}' ~~~ler°z~~rt ~aie~~; ~f`~~ii~l;sr~~:~:: i~ t tl~ci:
                                                                                                                              ~~~`('M~~C}~-~'~~.F.~.~...
          `Ii~"I"l: 1~1~:t~1~ ~'~)~"I`~~}~,~ :~~L f ~~f~i~~~":~~ f1C°£`~~t~'v"I":~~l _.I"I~~' I~C~I~


                                  ``~. ~rin~~~t°y re: ~t~~~~i1~i~i~y ~~i~ ~ ~~r~ rz•aa~t'«; Eac~.~~•c ~~f ~i~r~~tot~
                                 ~~ tc~ ~~zsure tla~3t the c~r~;<~-raiz~atac~z~ i~ ~~€:c.cat~r~t;~~al~ f~,r~ ~t
                                  ~rca~r~3~ta~s ~   fa~a~r~ces tt~ itc ~c~r~~~•ii.~g.~~~~t•: , ~~~~a~~1~€:~~•~~ t ie' ~~c~la is


          `.Z"i> fulfil. ~~~~r c~ir~c;~c~rs' ~ic~~~c:iury r3~~ti~.s ~~~c~ t•~;:~~ae~~~:~:i. sli~i~:s ~~ ~t~c~t~.t•cls E~:f«t~~~ sa.~~~~-kzrc~fit
          ~~r~~tr►ir~~tic~~~, cv~: s~t~~r51 it~s~~ c~7~ full c~i~clt~~~src, ~~~~c~~~~;€` i~vcrs~I~tt, a~2c1 arr c7t~~sict~;;, it'~cic.pei'~~~~rtt
          ►~~,~-i~~~~. li:'r~=~, cics n~ty ~~e ~~re t~c~l~.t~~ by~ ~~~~r ~it~uczary ~rt.ie;~ tc~ ~i~ cvl~~t is t•i~lat... ~<cnt~ tt~ }~~z~~
          ~iarther fc7~~ ~~e.-i~,~~> ~t~~~ e~v~;rsi~~t ~:~~° t}~~:~c. ~:~tr~a~~din~;~~-z~, r~7~~Iti- ~~~ic~n-c~c~~l~~z~ ~.~~a~:z~dit:czre~. ~'~~7y
          is xi ~~~~i~i~r ~~f` c:~~r~~;~ iL~~c:e f gar t~c~t ~~f €~:~.

          ~~'c ~~~~~zlt t~ t~~ cie~~~ tl~g~t ti~~~ t~~i~~ ~~i~c~ ~~~s ~l~ca~~t ti~~. I~re~~;-~~• :C~•z~~"s multi-n~ ili~»~-~~~1_l~~• t'~es f«r
          ~~~~~~ c~~~e ~•~G~s«a~: i# ~ c~t~~• tir~r~~~a~~:~-y c4~rt~~ ~i~ ~alake; s~zz~c t~~c; ~~.=~ r~~~r~l~sibly u.~es the f~~~~cls it
          r~~7se;a ~'i•or~~ ~x~c~r~~~sc;:r:> a~~~ ~~g~ ?~i~al.c. ~~'~ tr~. ly su~~c~r~ tl~i€~. c:cj~-n~j~iar~c~ ~,x,c~• ti~~ I3~~w~;~• {%~n~ r~~~s
          ~;e~•ft~~~t~~:ci t~~t~ titc :`~` a~. ~~ ~~l.l}~ s~.a ~~c~rt ~r~d ~;xc,~~ ~(~~~~u ~;c~n~~?li:~~ac~ ~~i~.l~ 411 .~I~,~,
          r~~,tua.t~~~~~ ~~zr~ l~~vs ~x~a~al.~~~ik~~~. ~c~ ncr~~-~rs~c~ ~;~, t~t~t: thi:~ ia~c.l~~c~~.;: ~:~?t~~~~z~nc::P i~ ~~11 ~,~.1~.~'~
          ~;c~ntrL~c~t~ia1 r~:,latita~~~;l~~ips 1~• tl~ ~°~:i~r~~ars, irx~l~a~~ii~~~ ~}~c~ Brewer #~t~an, .[:t`t~~~ ~I~~.~~ ~~icl~i C°c~n~a~~itte
          fails tv rsrd~;~~ Sri c~ut~icl~:, ~r~c~e~c~~~c:r~t rre~~ieu~, th~.s3 t}Yt: I`~IZ~{~ 13c~arct r.,f l:~ir~~et~r~, ire i'atll-~i r~~~s1t ~i'
          ~t~ fi~li~c<~s-~~ ~~:~~~~r. ~I~c~lzls~ c3t~ ~c~.

          ~;~at~~lt€sirar~

           ~ a~ ~:{.~is~~~a~ tcj ~rgr~t ~~r~ c~t.ztsidc, ir~~e~~ex~~c~eni ~EtiJ~~u° ~sf'tla~; .I3r€x~~~~r 1~~r~l ~'cca~ s1~ca~~I~~ za~~t l~s
          c~ii'f~~.;talt. I~~ ~~ct, it is a ``nc~-br~iner" whc:ri a~~i; ~;c~nsic~cr:~ txae ts~taiit~ tit' c~~r~re~~t circ~~i~~~t~~rx~~.~:

          ~~v~r t.~~~: l~~t "t~ rr~cs~~ths ~:3r~~~s~cr ~s ~r~llt~ ~E~~:'~~Z~~. ~~~~~~rc~~irt7atel~.~ 2~,~}~l~J,~)~}~7, t~~~re th~rt 1~.
          rnillzt~~~                                                          ~3.s ret~ixaLr ~.~ree~a~c~~t ~:~. F~~~Fe~~ it~ccansist~;.~~t
          ti~it3~ :~ta~~~~~~~r~~ art t~~~ i~~dt~s~.r~~, ~.t~r~ cc~nt~ns ~~ra~~is~~~~ c~~.~•l}~ I~~~•~~nful tc~ ~3:a.~ t°~~r'~a.

          ,~..~~ l~i~l~ ~~~ ~ul~~~`~itt~::c3 ~.t`~ ~~c~t :~t~ j~~;t ~t~ ~t~.~,t~rt~.~:t•y "~~IIr~.,~ ~~.~it~eli.3~~~,'' ~tset:~ ~3~ r~~:}~~:-~~r~>:C.~~ ~~c~
            ti~~~~~; ca~z•~~<>a-ation~. ~:-~ ~~t•<>~rz€~:~;s azc~ ~,iti~;c>unt f~~ax~ k~~~ `.r~c~~-~z~~l'' ~fl.lir~~.y ~•t~t~.s t~ ~:Tt.~~. .[~.~
          ~rc~~~ c~~ti r~c~ t~ ~<i~t~t c~~'r:..~sts € ~~~t~<~ I`c~a~~~~~~c~. r~nc~ the "st;~~~'' ~f lii~ ~v~ric i~ ~~at~~~ t~b~i~ ~~c~e~ r~r~t
          €x~c9uc~~ ~I~ p~°c~ject;~ f`~r ~~~~iicP~ ~~~ is ~Sillin~; t~~e NI~.£~.
FILED:Case
       NEW3:19-cv-02074-G
            YORK COUNTY Document 31 11
                          CLERK 07   Filed2019
                                           11/15/19 Page
                                                02:10 PM145 of 150 INDEX
                                                                     PageID
                                                                         N0. 566
                                                                              653577/2019

NYSCEF DOC. NO. 11                                                                                   RECEIVED NYSCEF: 09/~~/2019




          Despite repLatec~i requests tc~ ~iiltzli our [3oard c}!`I:~irect~rs' 1idt~ei~~~ res}~onsibilities by
          concii~ctizlg ~n outside, iurie ~;ncleni review of'the Brewer tiix~a's billing det~~ils, our e3~'c~rts have
          beezl uristirccessful. Based on lizs i s# (7ua~~ter 2019 inc-c~ice:~, e~xct~ dad- goii~~ ~orti~~ar~~! ~3i11 rec7uir~
          the NR.r'1 to e~p~rlt~ almt~st :~ 100,~~0 with the I3rewcr ~rrri.

          i_,astly, <zll c~fthc; a~e>~,=e sl~c~uld he ce>nsicic;r~:c~ i» tl~~ c;~7~atcxt that the l~t.w~~;r whose. bills are in
          question }gas had encounters v~~it~i Jtzd~e5 ti~l~r~ havE taken ~3ctiU~1 a~;ai~7st hire, fi nciin~ ethical
          lapses in ~i Tex~is court and ~ f~1se statenY~iYt tea a recler~l Jude: in "Virginia, the r~5uli of ti~hieh
          was that Ivir. Br~~Jer was ejected ~i~om tla~ l~ir~inia proceedinh <~nd prohii~ited frc~~~ cont~nuin~ to
          repres~z~t?~,TTt~~ iii tlic v~~~;cain~, litigatic~r~ filed tli~rt:..

          Fir ~~Il tl~e ~•easr~ias abc~vc~, a~xci a:; we ha~~c 4~rticu~~~tec~ orally ar~c~ i~~ prev7c~us cc~rre:spa~~dcnce, rye
          should retain an c~utsidc, i~~dc;pendcnt rcvie~~er c~f'th~ I3re~~7er firm's 1~ill'an~s pY~iar to c ur ~3c~ard ~i'
          I.)irectars me~tin~; air 29 <A~riZ in 1z~diana~c~Iis. ~aili~i~ that, ~~=e plan to address ih~: poi~its ~t~4v~.
          to our Bard iii ~ersan, sa tlle~tr ~~r~ aL~vare; of their ~zluciary duties, vur iffc~rts to protect this
          organization anci its members, anti let ot~r Board'~~Iemisc;rs decide hac~~ tlY~y want to ~rt~ceec~.

          Char3es, I~~~~efully, tl~~~ ~r~er~c~~ :(`<>~~ y{~iir Atzdi~ C;c~mmitt~e meeCin~ ~n S~3~ntia;~-, 28 ~~pril grill
          pe~•~nit incl~.~d7n~ t}ais dc~clzn~~nt i"or disc~~ssinn ~ir~dcr "r~~w~ ~usnes:;" in execuii~~e: sc;ssic~n. I#~tl~~t
          is n<~t ~ossik~le, please advise and we will flan to intrt~dlice this ?~;tt~.r dlarin~; our ~3c~~rd cif
          Uirectt~r~ mt~etin~ can 29 4pri1 2t)1 ~.

          John, pleG~~e p~~s a ct~p}~ tsf this r~rc~~iilen2 as C~~`~I~'~r'~.I_, C't~~.t~~ ~.~'C~~T)~NC to ot~r ~:x~cutive
          "~'ic~ ~'resid~~itl~:f C~ ar~c~ inform hin~ that i~'ihe ~rrc~it ~;c~rrlrr~irt~e t~k.~s a bass c~i~ ~•etai~~i~l~; the
          s~rciccs cif ~~z~ c~uts~ic~~, int~~p~nc~c~nt ~rc~view~r accept~bl~ fits us. ~tih~n ~i~ i:~ ~~t~r int~entit~n to seed
          ~ppr~v~l ~c~r such a revic~n~ ~#These nyassive exp~nditur~~ frt~m the L3oa~•ci iVti;mhers in
          att~~~c~ance.

          Seniper Fic~t;lis,




          Oliver North                                                            Ric~ar~ Childress
          ?~'RA Presicie~rt                                                       NT~ ls` Vice Pr~sideni



                    "SEMPFI2 FIDFI.,IS" IS M:ORF., THAN A SLUCTAN FC?it LJ.S. MAKINFS.
                               "AL'VVAYS T+AITI-IFL,`L" IS A WAY- C)T LIFE,
  Case 3:19-cv-02074-G Document 31 Filed 11/15/19                                    Page 146 of 150 PageID 567

                        National Rifle Association of America
          NRA
  :l'I"
,,f
\t,,                  I 11250 Waples Mill Road • Fairfax, Virginia 22030 • NAA.org



Wayne LaPlerre
Executive Vice President




                                                                          March 4, 2019




          In my forty years here at the NRA, I never thought I'd have to write you a letter like this.
      But right now we're facing an attack that's unprecedented not just in the history of the
NRA, but in the entire history of our country.
          And if this attack succeeds, NRA will be forced to shut down forever.

        The fact is, gun haters have tried for decades to destroy your gun rights at the ballot box,
in the courts, in the state legislatures and in Congress. But time and time again, they've fallen
short- because the NRA and our members like you have always stood in their way.

          But now, gun-hating New York Governor Andrew Cuomo bas unveiled a nuclear
          option to - in his own words - ''put the NRA out of business."

       Cuomo has sent a clear and chilling message to every bank and insurance company in the
United States that they'd better think twice before doing business with the NRA.
      And he's backing up his words with a clear threat to every major financial institution in
America: That those who refuse to sever ties with NRA will find themselves in the crosshairs of
New York government agents - to be harassed, hassled and persecuted into §Ubmission.
      With a $168 billion state budget, Cuomo knows that his army ofNew York state regulators
can make life miserable for virtually any financial institution in the country.

        And he knows that, without a bank account, NRA can't continue to operate. We can't
write checks. We can't accept membership dues or contributions. And we can't pay our
employees or even our electric bill.

          And let me be clear. Cuomo's tactics are alread_y working.
          One by one, more and more banks and insurance companies across the country are
knuckling under to Cuomo's threat - and telling NRA they won't do business with us -
because they don't want to be targeted and crushed by Cuomo's strong-arm tactics and the vast
                                                         (over, please)

                                               EXHIBIT D
 Case 3:19-cv-02074-G Document 31 Filed 11/15/19                Page 147 of 150 PageID 568


                                              -2-

power of thousands of New York bureaucrats.

       And very soon, unless we can force Cuomo to break off this attack, NRA will have no
choice but to cease operations after 147 years of fighting for freedom.

       You and I have seen how the power of government has been used in China
       and Cuba and North Korea to stamp out opposing views and silence political
       opponents.

       But never in my life did I think we'd see these tactics brazenly and openly deployed
       by government officials, right here in the United States, to destroy people and
       organizations they disagree with.

        Even organizations and publications that don't usually agree with the NRA - like the
American Civil Liberties Union and the New Republic - have publicly slammed Cuomo's
tactics as a blatant attack on the First Amendment and a clear and present danger to American
freedom.

      But in the end, the only people who can defend NRA from this lethal assault are you
and me and our fellow members.

       And today rm asking you to join me in fighting for the continued existence of this great
Association by making an emergency contribution of $27, $52, $100, $250, $500 or any other
amount you can afford.

        To halt Governor Cuomo's blacklist and blackmail tactics, we've filed suit in U.S.
District Court - National Rifle Association v. Andrew Cuomo - asking the court to immediately
and permanently shut down Cuomo's campaign to destroy the NRA.

        There's no question in my mind that this is the most important First Amendment legal
case of our lifetimes - to decide whether government officials in America have the right to
silence and shut down organizations that have opposing political views.

        And given the fact that the very existence of your NRA is at stake, it's by far the most
important Second Amendment case in the history of the United States of America. Because
without the NRA, no one in this country will be allowed to keep their guns except government
officials and criminals.

       Fighting side by side over the years, you and I and the NRA have done more to advance
freedom's cause - and protect the lives of law-abiding citizens - than any other membership
organization in American history.

        For 25 years, every time gun-hating members of Congress have tried to move forward
with freedom-killing Legislation in the House and Senate, we've stood like a brick wall - never
allowing a single major "gun control" bill to be signed into law.

       We've enacted Right-to-Carry in more than forty states. We've passed dozens of "stand
your ground" laws to strengthen your right to self-defense, along with laws to ban government

                                       (next page, please)
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 148 of 150 PageID 569
Case 3:19-cv-02074-G Document 31 Filed 11/15/19   Page 149 of 150 PageID 570
           Case 3:19-cv-02074-G Document 31 Filed 11/15/19                      Page 150 of 150 PageID 571




           STOP THE NRA SHUTDOWN!
.r'i', NRA
t.�f
                   National Rifle Association of America
                 I 11250 Waples Mill Road • Fairfax, Virginia 22030 • NRA.erg
                                                                                 D To contribute online:
                                                                                 ...., NRA.org/saveNRA

                                                                                 (... To contribute by phone:
                                                                                      1-844-SAVE-NRA (728-3672)




                             URGENT MEMBER REPLY
                                   to Wayne LaPierre, Executive Vice President
Dear Wayne,
D You can count on me to do everything I can to save the NRA from this vicious, freedom-killing attack by
  New York Governor Andrew Cuomo. To stop this crusade to destroy the NRA and disarm America, I'm
  enclosing the most generous contribution I can, in the amount of:
                 □ $27 □ $52 □ $100 □ $250
D   Check enclosed, payable to NRA
□   Please charge my: □� □ Iii DB!                        □ E;J                  Amount to charge:$_______

Card No:   I I I I 1-1 I I I 1-1 I I I 1-1 I I I I                               Expiration Date:________
                                                                                                  Mo.  Yr.




                                                                                                           -
Signature:________________ Email:-----------------
 Contributions, gifts or membership dues made or paid to the National Rifle Association of America are not
refundable or transferable and are not deductible as charitable contributions for Federal income tax purposes.
